


Exhibit 10.1



EXECUTION COPY


THIRD AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of May 13, 2005
among


GARDNER DENVER, INC.,

THE NON-U.S. SUBSIDIARY BORROWERS THAT ARE OR MAY HEREAFTER
BECOME PARTIESHERETO,

THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS,

JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)),
individually, as LC Issuer, the Swing Line Lender and as Agent for the Lenders,

WACHOVIA BANK, NATIONAL ASSOCIATION
individually and as Syndication Agent for the Revolving Loan Facility, and

HARRIS TRUST AND SAVINGS BANK, NATIONAL CITY BANK OF THE MIDWEST
and
KEYBANK NATIONAL ASSOCIATION
individually and as Co-Documentation Agents for the Revolving Loan Facility, and

BEAR STEARNS CORPORATE LENDING INC.
individually and as Syndication Agent for the Term Loan Facility

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.
individually and as sole Lead Arranger and sole Book Runner for the Revolving
Loan Facility

J.P. MORGAN SECURITIES INC. and BEAR STEARNS & CO. INC.
as Joint Lead Arrangers and Joint Book Runners for the Term Loan Facility

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I: DEFINITIONS   1           ARTICLE II: THE CREDITS  27        2.1.
Revolving Loans  27        2.2. Swing Line Loans  29        2.3. Term Loans  31
       2.4. Repayments and Prepayments of Advances  33        2.5. Ratable
Loans  34        2.6. Types of Advances  35        2.7. Facility Fee; Commitment
Fee; Reductions in Aggregate Revolving Loan Commitment  35        2.8. Minimum
Amount of Each Advance; Maximum Interest Periods  35        2.9. Method of
Selecting New Advances  36        2.10. Conversion and Continuation of
Outstanding Advances  36        2.11. Changes in Interest Rate, etc  37  
     2.12. Rates Applicable After Default  38        2.13. Method of Payment  38
       2.14. Noteless Agreement; Evidence of Indebtedness  39        2.15.
Telephonic Notices  40        2.16. Interest Payment Dates; Interest and Fee
Basis  40        2.17. Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions  40        2.18. Lending Installations  41        2.19.
Non-U.S. Subsidiary Borrowers  41        2.20. Non-Receipt of Funds by the
Agent  41        2.21. Intentionally Omitted  41        2.22. Withholding Tax
Exemption  41        2.23. Facility LCs  42        2.24. Transitional Letter of
Credit Provisions  48        2.25. Judgment Currency  48        2.26. Market
Disruption  49        2.27. Increase of Revolving Loan Commitments  49          
ARTICLE III: CHANGE IN CIRCUMSTANCES  52        3.1. Yield Protection  52  
     3.2. Changes in Capital Adequacy Regulations  52        3.3. Availability
of Types of Advances  53        3.4. Funding Indemnification  53        3.5.
Lender Statements; Survival of Indemnity  53        3.6. Replacement Lenders  54
       3.7. Payments by Non-U.S. Subsidiary Borrowers  54          


i

--------------------------------------------------------------------------------


ARTICLE IV: CONDITIONS PRECEDENT  54        4.1. Initial Credit Extension  54  
     4.2. Initial Advance to each Non-U.S. Subsidiary Borrower  58        4.3.
Each Credit Extension  59           ARTICLE V: REPRESENTATIONS AND WARRANTIES 
60        5.1. Existence and Standing  60        5.2. Authorization and
Validity  60        5.3. No Conflict; Government Consent  60        5.4.
Financial Statements  61        5.5. Material Adverse Change  61        5.6.
Taxes  61        5.7. Litigation and Contingent Obligations  61        5.8.
Subsidiaries  61        5.9. ERISA  62        5.10. Accuracy of Information  62
       5.11. Regulation U  62        5.12. Material Agreements  62        5.13.
Compliance With Laws  62        5.14. Ownership of Property  62        5.15.
Labor Matters  63        5.16. Investment Company Act  63        5.17. Public
Utility Holding Company Act  63        5.18. Insurance  63        5.19. Special
Representations and Warranties of each Non-U.S. Subsidiary Borrower  63        
  ARTICLE VI: COVENANTS  65        6.1. Financial Reporting  65        6.2. Use
of Proceeds  67        6.3. Notice of Default  67        6.4. Conduct of
Business  67        6.5. Taxes  67        6.6. Insurance  67        6.7.
Compliance with Laws  68        6.8. Maintenance of Property and Books and
Records  68        6.9. Inspection  68        6.10. Subsidiaries  69  
     6.11. Dividends  69        6.12. Indebtedness  69        6.13. Merger  70  
     6.14. Sale of Assets  70        6.15. Investments and Acquisitions;
Guaranty or Pledge Documentation for New Subsidiaries  71        6.16.
Contingent Obligations and Off Balance Sheet Liabilities  74        6.17. Liens 
74  


ii

--------------------------------------------------------------------------------


     6.18. Rentals  76        6.19. Affiliates  76        6.20. Minimum
Consolidated Interest Coverage Ratio  76        6.21. Minimum Consolidated Net
Worth  76        6.22. Maximum Leverage Ratio  77        6.23. Capital
Expenditures  77        6.24. Pledge Agreements  77           ARTICLE VII:
DEFAULTS  77           ARTICLE VIII: ACCELERATION, DEFAULTING LENDERS, WAIVERS,
AMENDMENTS AND REMEDIES  80        8.1. Remedies  80        8.2. Defaulting
Lender  81        8.3. Amendments  82        8.4. Preservation of Rights  83    
      ARTICLE IX: GENERAL PROVISIONS  83        9.1. Survival of
Representations  83        9.2. Governmental Regulation  83        9.3. Taxes 
84        9.4. Headings  84        9.5. Entire Agreement  84        9.6. Several
Obligations; Benefits of this Agreement  84        9.7. Expenses;
Indemnification  84        9.8. Numbers of Documents  85        9.9. Accounting 
85        9.10. Prior Agreement  85        9.11. Severability of Provisions  85
       9.12. Nonliability of Lenders  86        9.13. CHOICE OF LAW  86  
     9.14. CONSENT TO JURISDICTION  86        9.15. WAIVER OF JURY TRIAL  86  
     9.16. Agent for Service of Process  86        9.17. Confidentiality  87  
     9.18. USA Patriot Act Notification  87           ARTICLE X: THE AGENT  87  
     10.1. Appointment  87        10.2. Powers  87        10.3. General
Immunity  87        10.4. No Responsibility for Loans, Recitals, etc  88  
     10.5. Action on Instructions of Lenders  88        10.6. Employment of
Agents and Counsel  88  


iii

--------------------------------------------------------------------------------


     10.7. Reliance on Documents; Counsel  88        10.8. Agent's Reimbursement
and Indemnification  88        10.9. Rights as a Lender  89        10.10. Lender
Credit Decision  89        10.11. Successor Agent  89        10.12. Agent's
Fees  90        10.13. Execution of Guarantees and Collateral Documents  90  
     10.14. Collateral and Guaranty Releases  90        10.15. No Duties Imposed
on Syndication Agents, Co-Documentation Agents or Arrangers  90          
ARTICLE XI: SETOFF; RATABLE PAYMENTS  91        11.1. Setoff  91        11.2.
Ratable Payments  91        11.3. Relations Among Lenders  91        11.4.
Application of Payments  91           ARTICLE XII: BENEFIT OF AGREEMENT;
ASSIGNMENTS; PARTICIPATION  92        12.1. Successors and Assigns  92  
     12.2. Participation  92            12.2.1. Permitted Participants; Effect 
92            12.2.2. Voting Rights  93            12.2.3. Benefit of Setoff  93
       12.3. Assignments  93            12.3.1. Permitted Assignments  93  
         12.3.2. Effect; Effective Date  94            12.3.3. Register  94  
     12.4. Dissemination of Information  95        12.5. Tax Treatment  95      
    ARTICLE XIII: NOTICES  95        13.1. Giving Notice  95        13.2. Change
of Address  95           ARTICLE XIV: COUNTERPARTS  95  










iv

--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES

Exhibit A   —   Form of Assumption Letter   Exhibit B  —  Form of Parent
Guaranty  Exhibit C  —  Form of Subsidiary Guaranty  Exhibit D  —  Forms of
Notes (if requested)  Exhibit E  —  Forms of Legal Opinion  Exhibit F  —  Form
of Compliance Certificate  Exhibit G  —  Loan/Credit Related Money Transfer
Instructions  Exhibit H  —  List of Closing Documents  Exhibit I  —  Form of
Assignment Agreement  Exhibit J  —  Form of Commitment and Acceptance          
Schedule 1(a)  —  Commitments  Schedule 1(b)  —  Commitment Fees  Schedule 1(c) 
—  Mandatory Cost  Schedule 1(d)  —  Tax Restructuring  Schedule 2  — 
Eurocurrency Payment Offices  Schedule 3  —  Existing LCs  Schedule 4  — 
Litigation  Schedule 5  —  Subsidiaries  Schedule 6  —  Environmental Matters 
Schedule 7  —  Existing Indebtedness  Schedule 8  —  Existing Investments 
Schedule 9  —  Existing Liens 








v

--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED
CREDIT AGREEMENT

        This Third Amended and Restated Credit Agreement (this “Agreement”),
dated as of May 13, 2005, is among Gardner Denver, Inc., a Delaware corporation
(the “Borrower”), each Foreign Subsidiary of the Borrower that is, or may
hereafter become, a party hereto in accordance with Section 2.19 (whether now
existing or hereafter formed, each a “Non-U.S. Subsidiary Borrower” and,
together with the Borrower, collectively referred to as the “Borrowers”), the
institutions from time to time parties hereto as Lenders, JPMorgan Chase Bank,
N.A. (successor by merger to Bank One, NA, with its principal place of business
in Chicago, Illinois), as an LC Issuer, the Swing Line Lender and as Agent for
the Lenders, Wachovia Bank, National Association, as Syndication Agent for the
Revolving Loan Facility, Harris Trust and Savings Bank, National City Bank of
the Midwest and KeyBank National Association as Co-Documentation Agents for the
Revolving Loan Facility and Bear Stearns Corporate Lending Inc. as the
Syndication Agent for the Term Loan Facility. The parties hereto agree as
follows:

        WHEREAS, the Borrower, certain of the Lenders party hereto, certain
other lenders and the Agent are parties to that certain Second Amended and
Restated Credit Agreement, dated as of September 1, 2004 (as amended,
supplemented or otherwise modified, the “Existing Credit Agreement”); and

        WHEREAS, the Borrower, the Lenders party hereto, and the Agent desire to
amend and restate the Existing Credit Agreement in its entirety;

        WHEREAS, prior to the Initial Funding Date (as defined herein), the
Existing Credit Agreement shall remain in full force and effect;

        NOW THEREFORE, the Borrower, the Lenders, and the Agent have agreed to
amend and restate the Existing Credit Agreement on the terms and conditions set
forth herein and the Existing Credit Agreement will be deemed to have been so
amended and restated on the Initial Funding Date:

ARTICLE I:        DEFINITIONS

        As used in this Agreement:

        “Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Borrower or any of its Subsidiaries (i) acquires any going business concern or
all or substantially all of the assets of any firm, corporation or other
business entity, or division thereof (other than the Borrower or any of its
Subsidiaries), whether through purchase of assets, a reorganization, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have

--------------------------------------------------------------------------------


ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company (other than a Subsidiary formed
for the purpose of carrying forward a business theretofore operated by the
Borrower or any of its Subsidiaries).

        “Advance” means a borrowing hereunder consisting of the aggregate amount
of the several Loans made by the Lenders on the same Borrowing Date to any
Borrower of the same Type and, in the case of Eurocurrency Advances, in the same
currency and for the same Eurocurrency Interest Period.

        “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

        “Agent” means JPMorgan in its capacity as contractual representative for
the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Agent appointed pursuant to Article X.

        “Aggregate Outstanding Credit Exposure” means, as of any day, the
aggregate of the Outstanding Credit Exposure of all the Lenders.

        “Aggregate Outstanding LC Exposure” means, as of any day, the aggregate
of the Outstanding LC Exposure of all the Lenders.

        “Aggregate Revolving Loan Commitment” means the aggregate of the
Revolving Loan Commitments of all the Revolving Loan Lenders, as may be adjusted
from time to time pursuant to the terms hereof. The initial Aggregate Revolving
Loan Commitment is Two Hundred Twenty-Five Million and 00/100 Dollars
($225,000,000).

        “Aggregate Revolving Loan Commitment Reduction Notice” is defined in
Section 2.7.

        “Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments of all of the Term Loan Lenders, which shall equal Three Hundred and
Eighty Million and 00/100 Dollars ($380,000,000) on the Initial Funding Date.

        “Agreed Currencies” means (i) Dollars, (ii) so long as such currencies
remain Eligible Currencies, Pounds Sterling, Canadian Dollars and euro; and
(iii) with respect to Facility LCs, any other Eligible Currency which the
Borrower requests the Agent to include as an Agreed Currency hereunder and which
is acceptable to the Agent and one-hundred percent (100%) of the Lenders;
provided, that the Agent shall promptly notify each Lender of each such request
and each Lender shall be deemed not to have agreed to each such request unless
its written consent


2

--------------------------------------------------------------------------------


thereto has been received by the Agent within five (5) Business Days from the
date of such notification by the Agent to such Lender.

        “Agreement” means this Third Amended and Restated Credit Agreement, as
it may be amended, restated, supplemented or otherwise modified and in effect
from time to time.

        “Agreement Accounting Principles” means generally accepted accounting
principles as in effect in the United States from time to time; provided,
however, that if the Borrower notifies the Agent that the Borrower wishes to
amend any covenant in Article VI to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant (or
if the Agent notifies the Borrower that the Required Lenders wish to amend
Article VI for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of generally accepted accounting principles in
effect immediately before the relevant change in generally accepted accounting
principles became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders.

        “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
Federal Funds Effective Rate for such day plus 1/2% per annum.

        “ Amended Facility Arranger” means J.P. Morgan Securities Inc. as sole
lead arranger of the Revolving Loan Facility.

        “Applicable Commercial Facility LC Fee” means, with respect to any
commercial Facility LC, for any day, the percentage rate per annum set forth
below opposite the Leverage Ratio in effect on such day:

Leverage
Ratio: Applicable
Commercial Facility LC Fee: Greater than   But Less than
or Equal to   —   1.5 0.375% 1.5 2.0 0.50% 2.0 2.5 0.625% 2.5 3.0 0.75% 3.0 3.5
0.875% 3.5 —   1.00%

The Applicable Commercial Facility LC Fee shall be adjusted (upward or downward)
effective five Business Days after the Agent has received (and such adjustment,
if any, shall be based upon) the Borrower’s compliance certificate delivered
with the Borrower’s financial statements pursuant to clauses (i) and (ii) of
Section 6.1; provided, however, that before receipt by the Agent of the
Borrower’s compliance certificate delivered with the Borrower’s financial


3

--------------------------------------------------------------------------------


statements pursuant to clauses (i) and (ii) of Section 6.1 for the first fiscal
quarter-end to occur after the Initial Funding Date, the Applicable Commercial
Facility LC Fee shall be 1.00% per annum; and provided, further, that if the
Borrower fails to deliver to the Agent a compliance certificate and financial
statements pursuant to clauses (i) and (ii) of Section 6.1 for any reason, then
the Applicable Commercial Facility LC Fee shall be 1.00%, effective until five
Business Days after such compliance certificate and financial statements are
received by the Agent..

        “Applicable Facility Fee” means for any day, the percentage rate per
annum set forth below opposite the Leverage Ratio in effect on such day:

Leverage
Ratio: Applicable
Facility Fee: Greater than   But Less than
or Equal to   —   1.5 0.175% 1.5 2.0 0.20% 2.0 2.5 0.225% 2.5 3.0 0.25% 3.0 3.5
0.30% 3.5 —   0.375%

The Applicable Facility Fee shall be adjusted (upward or downward) effective
five Business Days after the Agent has received (and such adjustment, if any,
shall be based upon) the Borrower’s compliance certificate delivered with the
Borrower’s financial statements pursuant to clauses (i) and (ii) of Section 6.1;
provided, however, that before receipt by the Agent of the Borrower’s compliance
certificate delivered with the Borrower’s financial statements pursuant to
clauses (i) and (ii) of Section 6.1 for the first fiscal quarter-end to occur
after the Initial Funding Date, the Applicable Facility Fee shall be 0.375% per
annum; and provided, further, that if the Borrower fails to deliver to the Agent
a compliance certificate and financial statements pursuant to clauses (i) and
(ii) of Section 6.1 for any reason, then the Applicable Facility Fee shall be
0.375%, effective until five Business Days after such compliance certificate and
financial statements are received by the Agent.

        “Applicable Facility LC Fronting Fee” means, with respect to any
Facility LC, for any day, the percentage rate per annum set forth below opposite
the Leverage Ratio in effect on such day:


4

--------------------------------------------------------------------------------


Leverage
Ratio: Applicable
Facility LC Fronting Fee: Greater than   But Less than
or Equal to   —   1.5 0.125% 1.5 2.0 0.125% 2.0 2.5 0.125% 2.5 3.0 0.125% 3.0
3.5 0.20% 3.5 —   0.20%

The Applicable Facility LC Fronting Fee shall be adjusted (upward or downward)
effective five Business Days after the Agent has received (and such adjustment,
if any, shall be based upon) the Borrower’s compliance certificate delivered
with the Borrower’s financial statements pursuant to clauses (i) and (ii) of
Section 6.1; provided, however, that before receipt by the Agent of the
Borrower’s compliance certificate delivered with the Borrower’s financial
statements pursuant to clauses (i) and (ii) of Section 6.1 for the first fiscal
quarter-end to occur after the Initial Funding Date, the Applicable Facility LC
Fronting Fee shall be 0.20% per annum; and provided, further, that if the
Borrower fails to deliver to the Agent a compliance certificate and financial
statements pursuant to clauses (i) and (ii) of Section 6.1 for any reason, then
the Applicable Facility LC Fronting Fee shall be 0.20%, effective until five
Business Days after such compliance certificate and financial statements are
received by the Agent.

        “Applicable Margin” means, with respect to a Loan for any day, the
applicable percentage rate per annum set forth below opposite the Leverage Ratio
in effect on such day:

Leverate Ratio: Applicable Margin: Greater than   But Less
than
or Equal to Eurocurrency Loans
which are
Revolving Loans Eurocurrency Loans
which are Term Loans Floating Rate
Loans —   1.5 0.575 0.75% 0% 1.5 2.0 0.80% 1.00% 0% 2.0 2.5 1.025 1.125% 0% 2.5
3.0 1.25% 1.25% 0.25% 3.0 3.5 1.45% 1.50% 0.50% 3.5 —   1.625 1.75% 0.75%

The Applicable Margin for new as well as outstanding Loans shall be adjusted
(upward or downward) effective five Business Days after the Agent has received
(and such adjustment, if any, shall be based upon) the Borrower’s compliance
certificate delivered with the Borrower’s financial statements pursuant to
clauses (i) and (ii) of Section 6.1; provided, however, that before


5

--------------------------------------------------------------------------------


receipt by the Agent of the Borrower’s compliance certificate delivered with the
Borrower’s financial statements pursuant to clauses (i) and (ii) of Section 6.1
for the first fiscal quarter-end to occur after the Initial Funding Date, the
Applicable Margin for (a) Eurocurrency Loans which are Revolving Loans shall be
1.625%, (b) Eurocurrency Loans which are Term Loans shall be 1.75% and (c)
Floating Rate Loans shall be 0.75%; and provided, further, that if the Borrower
fails to deliver to the Agent a compliance certificate and financial statements
pursuant to clauses (i) and (ii) of Section 6.1 for any reason, then the
Applicable Margin for (a) Eurocurrency Loans which are Revolving Loans shall be
1.625%, (b) Eurocurrency Loans which are Term Loans shall be 1.75% and (c)
Floating Rate Loans shall be 0.75%, in each case effective until five Business
Days after such compliance certificate and financial statements are received by
the Agent.

        “Applicable Stand-by Facility LC Fee” means, with respect to any
stand-by Facility LC, for any day, the percentage rate per annum set forth below
opposite the Leverage Ratio in effect on such day:

Leverage
Ratio: Applicable
Stand-by Facility LC Fee: Greater than   But Less than
or Equal to   —   1.5 0.75% 1.5 2.0 1.00% 2.0 2.5 1.25% 2.5 3.0 1.50% 3.0 3.5
1.75% 3.5 —   2.00%

The Applicable Stand-by Facility LC Fee shall be adjusted (upward or downward)
effective five Business Days after the Agent has received (and such adjustment,
if any, shall be based upon) the Borrower’s compliance certificate delivered
with the Borrower’s financial statements pursuant to clauses (i) and (ii) of
Section 6.1; provided, however, that before receipt by the Agent of the
Borrower’s compliance certificate delivered with the Borrower’s financial
statements pursuant to clauses (i) and (ii) of Section 6.1 for the first fiscal
quarter-end to occur after the Initial Funding Date, the Applicable Stand-by
Facility LC Fee shall be 2.00% per annum; and provided, further, that if the
Borrower fails to deliver to the Agent a compliance certificate and financial
statements pursuant to clauses (i) and (ii) of Section 6.1 for any reason, then
the Applicable Stand-by Facility LC Fee shall be 2.00%, effective until five
Business Days after such compliance certificate and financial statements are
received by the Agent.

        “Approximate Equivalent Amount” of any currency with respect to any
amount of Dollars shall mean the Equivalent Amount of such currency with respect
to such amount of Dollars at such date, rounded up to the nearest amount of such
currency as determined by the Agent from time to time.


6

--------------------------------------------------------------------------------


        “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

        “Arrangers” means the Amended Facility Arranger and the Term Loan
Facility Arrangers.

        “Article” means an article of this Agreement unless another document is
specifically referenced.

        “Asset Sale” means, with respect to the Borrower or any Subsidiary, the
sale, lease, conveyance, disposition or other transfer by such Person of any of
its assets (including by way of a sale-leaseback transaction, and including the
sale or other transfer of any of the capital stock or other equity interests of
any Subsidiary of such Person, but excluding the disposition or other transfer
of Receivables and Related Security pursuant to a Permitted Receivables
Transfer) to any Person other than the Borrower or any of its Subsidiaries,
other than (i) the sale of inventory in the ordinary course of business, (ii)
the sale or other disposition of any obsolete, excess, damaged or worn-out
Equipment disposed of in the ordinary course of business, (iii) leases of assets
in the ordinary course of business consistent with past practice and (iv)
exclusive of sales or dispositions listed in items (i) through (iii) above,
other sales or dispositions of assets with an aggregate fair market value not to
exceed, during any fiscal year of the Borrower, $25,000,000 (it being understood
and agreed that only proceeds in excess of $25,000,000 during any fiscal year of
the Borrower shall be included in any calculation of Net Cash Proceeds under
Section 2.4(c)(ii)).

        “Assumption Letter” means a letter of a Foreign Subsidiary of the
Borrower, addressed to the Lenders in substantially the form of Exhibit A hereto
pursuant to which such Subsidiary agrees to become a “Non-U.S. Subsidiary
Borrower” and agrees to be bound by the terms and conditions hereof.

        “Authorized Officer” means (i) with respect to the Borrower, any of the
President, the Chief Executive Officer or the Chief Financial Officer of the
applicable Borrower, acting singly; provided, that with respect to Borrowing
Notices, Conversion/Continuation Notices, requests for the issuance or
modifications of Facility LCs, commitment reduction notices and prepayment
notices, the Treasurer, Assistant Treasurer or Corporate Controller of the
applicable Borrower, acting singly, shall also be deemed an Authorized Officer
and (ii) with respect to any Non-U.S. Subsidiary Borrower, such officers of such
Non-U.S. Subsidiary Borrower as the President, the Chief Executive Officer or
the Chief Financial Officer of the Borrower may designate in the Assumption
Letter to which such Non-U.S. Subsidiary Borrower is a party.

        “Borrower” means Gardner Denver, Inc., a Delaware corporation, and its
successors and permitted assigns.


7

--------------------------------------------------------------------------------


        “Borrower Credit Documents” means this Agreement, the Parent Guaranty,
any Pledge Agreements executed by the Borrower and any and all Facility LC
Application Agreements executed by the Borrower.

        “Borrowers” means, collectively, the Borrower and, after it has become a
party hereto, each Non-U.S. Subsidiary Borrower.

        “Borrowing Date” means a date on which an Advance or a Swing Line Loan
is made hereunder.

        “Borrowing Notice” is defined in Section 2.9.

        “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, and on which dealings
in United States Dollars and the other Agreed Currencies are carried on in the
London interbank market and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Chicago and New York
for the conduct of substantially all of their commercial lending activities.

        “Buying Lender” is defined in Section 2.27(b) hereof.

        “Capitalized Lease” of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

        “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

        “Change” is defined in Section 3.2.

        “Change in Control” means, with respect to the Borrower, the acquisition
by any Person or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of 30% or more of the outstanding
shares of voting stock of the Borrower, and, with respect to any Non-U.S.
Subsidiary Borrower,. the acquisition by any Person (other than the Borrower or
any of its Wholly-Owned Subsidiaries), or two or more Persons acting in concert,
of beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of voting stock of any such Borrower.

        “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


8

--------------------------------------------------------------------------------


        “Collateral Documents” means, collectively, the Pledge Agreements,
together with the documents, instruments and agreements executed in connection
therewith.

        “Commission” means the Securities and Exchange Commission, an agency of
the United States government, or its successor.

        “Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans and Term Loans and participate in Facility LCs and Swing
Line Loans in the aggregate not exceeding the amount set forth opposite its name
on Schedule 1(a) hereto or as set forth in any Notice of Assignment relating to
any assignment that has become effective pursuant to Section 12.3.2, as such
amount may be modified from time to time pursuant to the terms hereof.

        “Commitment Fee” is defined in Section 2.7 hereof.

        “Commitment Fee Percentage” means, with respect to any Term Loan Lender,
the percentage obtained by dividing (A) the relevant portion of such Term Loan
Lender’s Term Loan Commitment as identified on Schedule 1(b) by
(B) $230,000,000.

        “Commitment Increase Notice” is defined in Section 2.27(a) hereof.

        “Condemnation” is defined in Section 7.8.

        “Consolidated Adjusted EBIT” means, for any period of four consecutive
fiscal quarters of the Borrower, on a consolidated basis for the Borrower and
its Subsidiaries in accordance with Agreement Accounting Principles, the sum of
the amounts for such period, without duplication, of (i) Consolidated EBIT, plus
(ii) non-cash charges to the extent deducted in computing Consolidated Net
Income, plus (ii) extraordinary losses incurred other than in the ordinary
course of business to the extent deducted in computing Net Income, minus
(iii) extraordinary gains realized other than in the ordinary course of business
to the extent added in computing Net Income (iv) plus (minus) any increases
(decreases) in the LIFO reserve to the extent deducted (added) in computing Net
Income. “Consolidated Adjusted EBIT” for any period shall be calculated to be
the actual amount for such period for the Borrower and its Subsidiaries;
provided, upon the consummation of any Acquisition, for calculations made from
and after such Acquisition, Consolidated Adjusted EBIT shall be calculated on a
pro forma basis including the target’s historical Consolidated Adjusted EBIT for
the applicable period using historical financial statements obtained from the
seller, broken down by fiscal quarter in the Borrower’s reasonable judgment (the
amounts from which may be adjusted solely as may be necessary to comply with
Agreement Accounting Principles).

        “Consolidated Adjusted EBITDA” means, for any period of four consecutive
fiscal quarters of the Borrower, on a consolidated basis for the Borrower and
its Subsidiaries in accordance with Agreement Accounting Principles, the sum of
the amounts for such period, without duplication, of (i) Consolidated EBIT, plus
(ii) depreciation expense to the extent deducted in computing Consolidated Net
Income, plus (iii) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets, to the extent deducted in
computing Net Income, plus (iv) other non-cash charges to the extent deducted in


9

--------------------------------------------------------------------------------

computing Net Income, plus (v) extraordinary losses incurred other than in the
ordinary course of business to the extent deducted in computing Net Income,
minus (vi) extraordinary gains realized other than in the ordinary course of
business to the extent added in computing Net Income (vii) plus (minus) any
increases (decreases) in the LIFO reserve to the extent deducted (added) in
computing Net Income. “Consolidated Adjusted EBITDA” for any period shall be
calculated to be the actual amount for such period for the Borrower and its
Subsidiaries; provided, upon the consummation of any Acquisition, for
calculations made from and after such Acquisition, Consolidated Adjusted EBITDA
shall be calculated on a pro forma basis including the target’s historical
Consolidated Adjusted EBITDA for the applicable period using historical
financial statements obtained from the seller, broken down by fiscal quarter in
the Borrower’s reasonable judgment (the amounts from which may be adjusted
solely as may be necessary to comply with Agreement Accounting Principles).

        “Consolidated Capital Expenditures” means, for any period of four
consecutive fiscal quarters of the Borrower, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including that portion of
Capital Leases which is capitalized on the consolidated balance sheet of the
Borrower and its Subsidiaries) by the Borrower and its Subsidiaries during that
period that, in conformity with Agreement Accounting Principles, are required to
be included in or reflected by the property, plant or equipment or similar fixed
asset accounts reflected in the consolidated balance sheet of the Borrower and
its Subsidiaries.

        “Consolidated EBIT” means, for any period of four consecutive fiscal
quarters of the Borrower, on a consolidated basis for the Borrower and its
Subsidiaries in accordance with Agreement Accounting Principles, the sum of the
amounts for such period, without duplication, of (i) Consolidated Net Income,
plus (ii) Consolidated Interest Expense to the extent deducted in computing Net
Income, plus (iii) charges against income for all domestic and foreign, federal,
state and local taxes to the extent deducted in computing Net Income.

        “Consolidated Interest Coverage Ratio” means, for any period of four
consecutive fiscal quarters of the Borrower, the ratio of (i) Consolidated
Adjusted EBIT for such period to (ii) Consolidated Interest Expense for such
period.

        “Consolidated Interest Expense” means, for any period of four
consecutive fiscal quarters of the Borrower, total interest expense (whether
paid or accrued) of the Borrower and its Subsidiaries for such period determined
in accordance with Agreement Accounting Principles including, without
limitation, such interest expense as may be attributable to Capitalized Leases,
Receivables Facility Financing Costs, the discount or implied interest component
of Off-Balance Sheet Liabilities as well as all commissions, discounts and other
fees and charges owed with respect to Letters of Credit and net costs (net of
any revenues) under any interest rate swap, exchange or cap agreements.

        “Consolidated Net Income” means, for any fiscal quarter of the Borrower,
the positive consolidated net income of the Borrower and its Subsidiaries for
such quarter determined in accordance with Agreement Accounting Principles;
provided, that there shall be excluded (i) the


10

--------------------------------------------------------------------------------

income (or loss) of any Affiliate of the Borrower or other Person (other than a
Subsidiary of the Borrower) in which any Person (other than the Borrower or any
of its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower, or any of its
Subsidiaries by such Affiliate or other Person during such period, (ii) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Borrower or is merged into or consolidated with the Borrower or any of
its Subsidiaries or that Person’s assets are acquired by the Borrower or any of
its Subsidiaries and (iii) the income of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.

        “Consolidated Net Worth” means, as of any date of determination, the
consolidated total stockholders’ equity (including capital stock, additional
paid-in capital and retained earnings) of the Borrower and its Subsidiaries
determined in accordance with Agreement Accounting Principles.

        “Consolidated Total Debt” means the aggregate amount of all Indebtedness
(other than Hedging Obligations) on a consolidated basis for the Borrower and
its Subsidiaries as of a referenced date.

        “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any contingent reimbursement
obligations of such Person with respect to any Letter of Credit, as well as any
comfort letter, operating agreement or take-or-pay contract (but, in the case of
each such Contingent Obligation, only to the extent that a monetary value can
reasonably be attributed thereto; it being understood, for the avoidance of
doubt, however, that with respect to any Contingent Obligation which is either a
guaranty of a monetary obligation of another Person or a reimbursement
obligation with respect to a Letter of Credit, the amount of such Contingent
Obligation shall be deemed equal to the amount of such monetary obligation or
Letter of Credit, as the case may be).

        “Conversion/Continuation Notice” is defined in Section 2.10.

        “Controlled Group” means all members of a controlled group of
corporations or other business entities and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower or any
of its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

        “Cooper” means Cooper Industries, Inc., an Ohio corporation.


11

--------------------------------------------------------------------------------


        “Credit Documents” means, collectively, the Borrower Credit Documents,
the Non-U.S. Subsidiary Borrower Credit Documents, the Collateral Documents, the
Parent Guaranty and the Subsidiary Guaranties and any other instruments,
agreements or documents delivered pursuant thereto or in connection therewith,
in each case, as the same has been amended, restated, supplemented or otherwise
modified from time to time.

        “Credit Extension” means either the funding of an Advance or Swing Line
Loan or the issuance of or amendment to a Facility LC hereunder.

        “Credit Extension Date” means the Borrowing Date for an Advance or Swing
Line Loan or the issuance date for a Facility LC.

        “Cure Loan” is defined in Section 8.2 hereof.

        “Default” means an event described in Article VII.

        “Disqualified Stock” means any capital stock that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is ninety-one (91) days after the later of the Revolving Loan Termination
Date and the Term Loan Final Maturity Date.

        “Dollar” and “$” means the lawful currency of the United States of
America.

        “Dollar Amount” of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the Equivalent Amount of
Dollars if such currency is any currency other than Dollars, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Agent for such currency on the London market at 11:00 a.m., London time, two
Business Days prior to the date on which such amount is to be determined.

        “Domestic Subsidiary ”means each Subsidiary other than a Foreign
Subsidiary.

        “Effective Commitment Amount ” is defined in Section 2.27(a) hereof.

        “Eligible Currency” means any currency other than Dollars that is
readily available, freely traded, in which deposits are customarily offered to
banks in the London interbank market, convertible into Dollars in the
international interbank market available to the Lenders in such market and as to
which an Equivalent Amount may be readily calculated. If, after the designation
by the Lenders of any currency as an Agreed Currency, currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, such
country’s currency is, in the determination of the Agent, (i) no longer readily
available or freely traded or (ii) as to which, in the determination of the
Agent, an Equivalent Amount is not readily calculable ((i) and (ii) a
“Disqualifying Event”), then the Agent shall promptly notify the Lenders and the
Borrowers, and such country’s currency shall no longer be an Agreed Currency
until such time as the


12

--------------------------------------------------------------------------------


Disqualifying Event(s) no longer exist, but in any event within five (5)
Business Days of receipt of such notice from the Agent, each Borrower shall
repay all Loans in such currency to which the Disqualifying Event applies or
convert such Loans into the Equivalent Amount of Loans in Dollars or another
Agreed Currency, subject to the other terms contained in Article II (it being
understood and agreed that no Non-U.S. Subsidiary Borrower shall be liable to
repay any Loans made to the Borrower).

        “Equipment” means all of the Borrower’s and each Subsidiary’s present
and future (i) equipment, including, without limitation, machinery,
manufacturing, distribution, data processing and office equipment, assembly
systems, tools, molds, dies, fixtures, appliances, furniture, furnishings,
vehicles, vessels, aircraft, aircraft engines, and trade fixtures, (ii) other
tangible personal property (other than inventory), and (iii) any and all
accessions, parts and appurtenances attached to any of the foregoing or used in
connection therewith, and any substitutions therefor and replacements, products
and proceeds thereof.

        “Equivalent Amount” of any Agreed Currency with respect to any amount of
Dollars at any date shall mean the equivalent in such Agreed Currency of such
amount of Dollars, calculated on the basis of the arithmetical mean of the buy
and sell spot rates of exchange of the Agent for such other Agreed Currency at
11:00 a.m., London time, two Business Days prior to the date on which such
amount is to be determined.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

        “Eurocurrency Advance” means an Advance which bears interest at a
Eurocurrency Rate.

        “Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance
for the relevant Eurocurrency Interest Period, the applicable British Bankers’
Association Interest Settlement Rate for deposits in the applicable Agreed
Currency appearing on Reuters Screen FRBD or the applicable Reuters Screen for
such Agreed Currency as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Eurocurrency Interest Period, and having a maturity equal
to such Eurocurrency Interest Period, provided that, (i) if Reuters Screen FRBD
or the applicable Reuters Screen for such Agreed Currency is not available to
the Agent for any reason, the applicable Eurocurrency Base Rate for the relevant
Eurocurrency Interest Period shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in the applicable Agreed
Currency as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Eurocurrency Interest Period, and having a maturity equal to such
Eurocurrency Interest Period, and (ii) if no such British Bankers’ Association
Interest Settlement Rate is available, the applicable Eurocurrency Base Rate for
the relevant Eurocurrency Interest Period shall instead be the rate determined
by the Agent to be the rate at which JPMorgan offers to place deposits in the
applicable Agreed Currency with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Eurocurrency Interest Period, in the approximate amount of
JPMorgan’s relevant Eurocurrency


13

--------------------------------------------------------------------------------


Loan and having a maturity equal to such Eurocurrency Interest Period. The
Eurocurrency Base Rate shall be rounded to the next higher multiple of 1/16 of
1% if the rate is not such a multiple.

        “Eurocurrency Interest Period” means, with respect to a Eurocurrency
Advance, a period as the applicable Borrower may choose, of one week, one, two,
three or six months, or of nine or twelve months if the Agent determines that a
nine or twelve month period, as the case may be, is reasonably available, each
such period to commence on a Business Day selected by the applicable Borrower on
which a Eurocurrency Advance is made to such Borrower pursuant to this
Agreement. Such Eurocurrency Interest Period shall end on (but exclude) the day
which corresponds numerically to such date one week or one, two, three, six,
nine or twelve months thereafter, as the case may be, provided, however, that if
there is no such numerically corresponding day in such next week or next,
second, third, sixth, ninth or twelfth succeeding month, as applicable, such
Eurocurrency Interest Period shall end on the last Business Day of such next
week or next, second, third, sixth, ninth or twelfth succeeding month, as
applicable. If a Eurocurrency Interest Period would otherwise end on a day which
is not a Business Day, such Eurocurrency Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Eurocurrency Interest Period
shall end on the immediately preceding Business Day.

        “Eurocurrency Loan” means a Loan which bears interest at a Eurocurrency
Rate.

        “Eurocurrency Payment Office” of the Agent shall mean, for each of the
Agreed Currencies, the office, branch or affiliate of the Agent, specified as
the “Eurocurrency Payment Office” for such Agreed Currency in Schedule 2 hereto
or such other office, branch, affiliate or correspondent bank of the Agent, as
it may from time to time specify to the Borrower and each Lender as its
Eurocurrency Payment Office.

        “Eurocurrency Rate” means, with respect to a Eurocurrency Advance for
the relevant Eurocurrency Interest Period, a rate per annum equal to the sum of
(i) the quotient of (a) the Eurocurrency Base Rate applicable to such
Eurocurrency Interest Period, divided by (b) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Eurocurrency Interest Period, plus
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes, plus (iii) for Advances by a Lender from its office or branch in the
United Kingdom, the Mandatory Cost, plus (iv) any other mandatory costs imposed
by any governmental or regulatory authority.

        “Existing Credit Agreement” is defined in the first recital.

        “Existing Indebtedness” means any and all Indebtedness of the Borrower
and its Subsidiaries under the Existing Credit Agreement.

        “Existing LCs” means each of the stand-by or commercial Letters of
Credit issued under and pursuant to the Existing Credit Agreement and which are
described in Schedule 3 hereto.

        “Facility” means the Revolving Loan Facility or the Term Loan Facility,
as applicable.


14

--------------------------------------------------------------------------------


        “Facility Fee” is defined in Section 2.7.

        “Facility LC” means each Existing LC and each stand-by or commercial
Letter of Credit issued under Section 2.23(a).

        “Facility LC Application Agreement” means each and every application
agreement or other instrument or agreement requested by the LC Issuer pursuant
to Section 2.23(c).

        “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

        “Financing” means, with respect to the Borrower or any Subsidiary, (i)
the issuance or sale by such Person of any equity interests (including, without
limitation, common stock, preferred stock, warrants and any other equity
interests) in such Person (other than equity securities issued prior to the
Initial Funding Date to finance the Thomas Industries Acquisition and other than
equity securities sold or issued to the Borrower or any Subsidiary by any other
Subsidiary or to any employee of the Borrower or any Subsidiary pursuant to the
Borrower’s long-term incentive plan) and (ii) the issuance or sale by such
Person of any Indebtedness (other than Indebtedness permitted under clauses (i),
(iv), (v), (vi), (vii), (ix) and (x) of Section 6.12).

        “First-Tier Foreign Subsidiary” means each Foreign Subsidiary with
respect to which any one or more of the Borrower and its Domestic Subsidiaries
directly owns or controls more than 50% of such Foreign Subsidiary’s voting
capital stock and other equity interests.

        “Floating Rate” means, for any day, the sum of (i) a rate per annum
equal to the Alternate Base Rate for such day and (ii) the then Applicable
Margin, changing when and as the Alternate Base Rate changes and Applicable
Margin changes.

        “Floating Rate Advance” means an Advance which bears interest at the
Floating Rate.

        “Floating Rate Loan” means a Loan which bears interest at the Floating
Rate.

        “Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction which is not located in the United States of America.

        “Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates


15

--------------------------------------------------------------------------------


applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.

        “Home Country ” is defined in Section 5.19(a).

        “Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) Capitalized Lease Obligations, (vi)
Hedging Obligations, (vii) Contingent Obligations and (viii) Off Balance Sheet
Liabilities, (ix) Receivables Facility Attributed Indebtedness and
(x) Disqualified Stock.

        “Initial Funding Date” means the date on which the conditions precedent
set forth in Section 4.1 shall have been satisfied, which date shall be no later
than December 15, 2005.

        “Intellectual Property” means (i) any and all intangible personal
property consisting of intellectual property, whether or not registered with any
governmental entity, including, without limitation, franchises, licenses,
patents, technology and know-how, copyrights, trademarks, trade secrets, service
marks, logos and trade names and (ii) any and all contract rights (including,
without limitation, applications for governmental registrations, license
agreements, trust agreements and assignment agreements) creating, evidencing or
conveying an interest or right in or to any of the intellectual property
described in the preceding clause (i).

        “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit, deposit account (in the nature of, or
similar to, a bank account) or contribution of capital by such Person to any
other Person or any investment in, or purchase or other acquisition of, the
stock, partnership interests, notes, debentures or other securities of any other
Person made by such Person.

        “JPMorgan” means JPMorgan Chase Bank, N.A. (successor by merger to Bank
One, NA, with its main office in Chicago, Illinois), in its individual capacity,
and its successors.

        “LC Draft” means a draft, or other form of demand, drawn or made on a LC
Issuer pursuant to a Facility LC.

        “LC Issuer” means (i) JPMorgan or any of its Lending Installations or
Affiliates in its capacity as LC Issuer hereunder with respect to each Facility
LC issued by JPMorgan or such Lending Installation or Affiliate and (ii) any
Revolving Loan Lender (other than JPMorgan or any Lending Installation or
Affiliate thereof) reasonably acceptable to the Agent, in such


16

--------------------------------------------------------------------------------


Revolving Loan Lender’s capacity as LC Issuer hereunder with respect to any and
all Facility LCs issued by such Revolving Loan Lender in its sole discretion
upon the applicable Borrower’s request. All references contained in this
Agreement and the other Credit Documents to the “LC Issuer” shall be deemed to
apply equally to each of the institutions referred to in clauses (i) and (ii) of
this definition in their respective capacities as LC Issuer of any and all
Facility LCs issued by each such institution.

        “LC Obligations” means, at any time, the sum, without duplication, of
(i) the aggregate amount then available for drawing under all Facility LCs
outstanding at such time plus (ii) the face amount of all LC Drafts
corresponding to the Facility LCs, which drafts have been accepted by the
applicable LC Issuer plus (iii) the aggregate unpaid amount at such time of all
Reimbursement Obligations in respect of previous drawings made under Facility
LCs.

        “LC Payment Date” is defined in Section 2.23(e).

        “Lender Increase Notice” is defined in Section 2.27(a) hereof.

        “Lenders” means the lending institutions listed on the signature pages
of this Agreement and their respective successors and permitted assigns.

        “Lending Installation” means, with respect to a Lender, LC Issuer or the
Agent, any office, branch, subsidiary or affiliate of such Lender, the LC Issuer
or the Agent.

        “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

        “Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of (i) Consolidated Total Debt to (ii) Consolidated Adjusted
EBITDA. The Leverage Ratio shall be calculated based upon (a) for Consolidated
Total Debt, Consolidated Total Debt as of the last day of each such fiscal
quarter, and (b) for Consolidated Adjusted EBITDA, the actual amount for the
period of four consecutive fiscal quarters of the Borrower ending on such day.

        “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

        “Loan” means, with respect to a Lender, such Lender’s portion of any
Advance made pursuant to Section 2.1, and in the case of the Swing Line Lender,
any Swing Line Loan made pursuant to Section 2.2 hereof, and collectively all
Term Loans, Revolving Loans and Swing Line Loans, whether made or continued as
or converted to Floating Rate Loans, Eurocurrency Loans or otherwise.

        “Mandatory Cost” is described in Schedule 1(c) hereto.


17

--------------------------------------------------------------------------------


        “Material Adverse Effect” means a material adverse effect on (a) the
business, Property, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of any
Borrower or any Subsidiary to perform its respective obligations under the
Credit Documents to which it is a party or (c) the validity or enforceability of
any of the Credit Documents or any material rights or remedies of the Agent, the
Swing Line Lender, the LC Issuer or the Lenders thereunder.

        “Material Domestic Subsidiary(ies)” means each Domestic Subsidiary of
the Borrower (other than any SPV and any Domestic Subsidiary owned by a Foreign
Subsidiary), the total assets of which exceed, at any time, ten percent (10.0%)
of the consolidated total assets of the Borrower and its consolidated
Subsidiaries (other than SPVs).

        “Material Foreign Subsidiary(ies)” means (i) each Non-U.S. Subsidiary
Borrower and (ii) each other Foreign Subsidiary of the Borrower (other than any
SPV), the total assets of which exceed, at any time, ten percent (10.0%) of the
consolidated total assets of the Borrower and its consolidated Subsidiaries
(other than SPVs); provided, however, in the event that one of more of such
Foreign Subsidiaries are owned through another Foreign Subsidiary, then the
Agent shall notify the Borrower whether the “Material Foreign Subsidiary” shall
be the holding company Foreign Subsidiary or such holding company’s Foreign
Subsidiary or Subsidiaries, it being the intention of the parties that the Agent
and the Lenders shall be provided with the maximum collateral protection without
resulting in any undistributed earnings of any such Foreign Subsidiary being
deemed to have been repatriated under the provisions of the Code.

        “Material Indebtedness” means any Indebtedness, or group of different
Indebtedness, in an aggregate principal amount of at least $20,000,000.

        “Maximum Foreign Currency Amount” means, at any time, the Equivalent
Amount of $150,000,000 minus the aggregate outstanding principal amount of
Credit Extensions made to, or issued for the account of, the Non-U.S. Subsidiary
Borrowers in an Agreed Currency other than Dollars at such time.

        “Maximum Non-U.S. Subsidiary Borrower Amount” means the Equivalent
Amount of $100,000,000.

        “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

        “Net Cash Proceeds” means, with respect to the Borrower or any
Subsidiary, (a) cash (freely convertible into Dollars) received by such Person
or any Subsidiary of such Person from any Asset Sale (including cash received as
consideration for the assumption or incurrence of liabilities incurred in
connection with or in anticipation of such Asset Sale) or any Financing, after
(i) provision for all income or other taxes measured by or resulting from such
sale of Property, (ii) payment of all reasonable brokerage commissions and other
fees and expenses related to such Asset Sale or Financing, and (iii) all amounts
used to repay Indebtedness secured


18

--------------------------------------------------------------------------------


by a Lien on any asset disposed of in such Asset Sale which is or may be
required (by the express terms of the instrument governing such Indebtedness) to
be repaid in connection with such Asset Sale (including payments made to obtain
or avoid the need for the consent of any holder of such Indebtedness) or
Financing.

        “New Subsidiary” is defined in Section 6.15.

        “Non Pro Rata Loan” is defined in Section 8.2 hereof.

    “Non-U.S Subsidiary Borrower” means, upon satisfaction of the requirements
set forth in Section 2.19, a First-Tier Foreign Subsidiary of the Borrower,
whether now existing or hereafter formed, which shall have delivered to the
Agent an Assumption Letter in accordance with Section 2.19 and such other
documents, instruments and agreements as may be required pursuant to the terms
of this Agreement (including Section 4.2), together with its successors and
permitted assigns.

    “Non-U.S. Subsidiary Borrower Credit Documents” means this Agreement or, as
the case may be, the Assumption Letter pursuant to which a Non-U.S. Subsidiary
Borrower becomes a party to this Agreement, any Pledge Agreements executed by
any Non-U.S. Subsidiary Borrower and any and all Facility LC Application
Agreements executed by any Non-U.S. Subsidiary Borrower.

        “Notice of Assignment” is defined in Section 12.3.2.

        “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of each Borrower,
respectively, to the Lenders or to any Lender (including the Swing Line Lender),
the LC Issuer, the Agent or any indemnified party hereunder arising under the
Credit Documents (whether or not allowed as a claim in any insolvency proceeding
of any Borrower).

        “Obligor Subsidiary” means (i) a Subsidiary which is a party to a
Subsidiary Guaranty or (ii) a Material Domestic Subsidiary or Material Foreign
Subsidiary in connection with which a Pledge Agreement has been executed.

        “Off Balance Sheet Liabilities” of a Person means (a) any Receivables
Facility Attributed Indebtedness, (b) any repurchase obligation or liability of
such Person or any of its Subsidiaries with respect to accounts or notes
receivable sold by such Person or any of its Subsidiaries, including pursuant to
any Receivables Purchase Facility, (c) any liability under any sale and
leaseback transactions which do not create a liability on the consolidated
balance sheet of such Person prepared in accordance with the Agreement
Accounting Principles, (d) any liability under any financing lease or so-called
“synthetic” lease transaction, or (e) any obligations arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the consolidated
balance sheets of such Person and its Subsidiaries, prepared in accordance with
Agreement Accounting Principles.


19

--------------------------------------------------------------------------------


        “Originators” means the Borrower and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents, as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.

        “Outstanding Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Loans outstanding at such time
plus (ii) its Outstanding LC Exposure at such time.

        “Outstanding LC Exposure” means, as to any Lender at any time, an amount
equal to its Revolving Loan Percentage of the LC Obligations at such time.

        “Parent Guaranty” means a Guaranty, substantially in the form of Exhibit
B hereto, duly executed and delivered by the Borrower to and in favor of the
Agent, the LC Issuer and the Lenders, as it may from time to time be amended,
supplemented or otherwise modified.

        “Participants” is defined in Section 12.2.1.

        “Payment Date” means the last Business Day of each March, June,
September and December, commencing on the first calendar quarter-end occurring
after the Initial Funding Date.

        “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.

        “Percentage” means, with respect to any Lender, (i) at any time prior to
the Initial Funding Date, the percentage obtained by dividing (A) such Lender’s
Commitments at such time (in each case, as adjusted from time to time in
accordance with the provisions of this Agreement) by (B) the sum of the
Aggregate Term Loan Commitment and the Aggregate Revolving Loan Commitment at
such time and (ii) at any time after the Initial Funding Date, the percentage
obtained by dividing (A) the sum of such Lender’s Term Loans and Revolving Loan
Commitment at such time (in each case, as adjusted from time to time in
accordance with the provisions of this Agreement) by (B) the sum of the
aggregate amount of all of the Term Loans and the Aggregate Revolving Loan
Commitment at such time; provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Percentage” means the
percentage obtained by dividing (i) the sum of (a) such Lender’s Term Loans and
the Dollar Amount of such Lender’s Revolving Loans, plus (b) such Lender’s share
of the obligation to purchase participations in Swing Line Loans, plus (c) such
Lender’s share of the obligation to purchase participations in Facility LCs by
(ii) the sum of (a) the aggregate amount of all Term Loans and the Dollar Amount
of Revolving Loans plus (b) the aggregate amount of all Swing Line Loans, plus
(c) the aggregate outstanding Dollar Amount of all Facility LCs.

        “Permitted Receivables Transfer” means (i) a sale or other transfer by
an Originator to a SPV of Receivables and Related Security for fair market value
and without recourse (except for limited recourse typical of such structured
finance transactions), and/or (ii) a sale or other transfer by a SPV to (a)
purchasers of or other investors in such Receivables and Related Security or (b)
any other Person (including a SPV) in a transaction in which purchasers or other


20

--------------------------------------------------------------------------------


investors purchase or are otherwise transferred such Receivables and Related
Security, in each case pursuant to and in accordance with the terms of the
Receivables Purchase Documents.

        “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

        “Plan” means an employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.

        “Pledge Agreement” means a Pledge Agreement on terms and conditions
reasonably acceptable to the Agent duly executed and delivered by the Borrower
and/or any of its Subsidiaries to and in favor of the Agent, the Swing Line
Lender, the LC Issuer and the Lenders, as it may from time to time be amended,
supplemented or otherwise modified with respect to (i) one hundred percent
(100%) of the outstanding capital stock and other equity interests of each of
the Borrower’s Material Domestic Subsidiaries and (ii) sixty-five percent (65%)
of the outstanding capital stock and other equity interests of each of the
Borrower’s Material Foreign Subsidiaries including, but not limited to, after it
has become a party hereto, each Non-U.S. Subsidiary Borrower.

        “Prepayment Notice” is defined in Section 2.4(b).

        “Prime Rate” means a rate per annum equal to the prime rate of interest
announced by the Agent or its parent from time to time (which is not necessarily
the lowest rate of interest charged to any customer), changing when and as said
prime rate changes.

        “Property” of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person, including, without limitation, Intellectual
Property.

        “Proposed New Lender” is defined in Section 2.27(a) hereof.

        “Purchasers” is defined in Section 12.3.1.

        “Receivable(s)” means and includes all of the applicable Originator’s or
SPV’s presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV, as
applicable, to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether or not they have been
earned by performance, and all rights in any merchandise or goods which any of
the same may represent, and all rights, title, security and guaranties with
respect to each of the foregoing, including, without limitation, any right of
stoppage in transit.

        “Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.


21

--------------------------------------------------------------------------------


        “Receivables Facility Attributed Indebtedness” means the amount of
obligations outstanding under a Receivables Purchase Facility on any date of
determination that would be characterized as principal if such facility were
structured as a secured lending transaction rather than as a purchase.

        “Receivables Facility Financing Cost” means such portion of the cash
fees, service charges, and other costs, as well as all collections or other
amounts retained by purchasers of Receivables pursuant to a Receivables Purchase
Facility, which are in excess of amounts paid to the Borrower and its
consolidated Subsidiaries under any Receivables Purchase Facility for the
purchase of Receivables pursuant to such facility and are the equivalent of the
interest component of the financing if the transaction were characterized as an
on-balance sheet transaction.

        “Receivables Purchase Documents” means any series of receivables
purchase or sale agreements generally consistent with terms contained in
comparable structured finance transactions pursuant to which an Originator or
Originators sell or transfer to SPVs all of their respective right, title and
interest in and to certain Receivables and Related Security for further sale or
transfer to other purchasers of or investors in such assets (and the other
documents, instruments and agreements executed in connection therewith), as any
such agreements may be amended, restated, supplemented or otherwise modified
from time to time, or any replacement or substitution therefor.

        “Receivables Purchase Facility” means the securitization facility made
available to the Borrower, pursuant to which the Receivables and Related
Security of the Originators are transferred to one or more SPVs, and thereafter
to certain investors, pursuant to the terms and conditions of the Receivables
Purchase Documents.

        “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor thereto
or other regulation or official interpretation of said Board of Governors
relating to reserve requirements applicable to member banks of the Federal
Reserve System.

        “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

        “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of each Borrower then outstanding under Section 2.23 to reimburse
any LC Issuer for amounts paid by any such LC Issuer in respect of any one or
more drawings under Facility LCs.

        “Relevant Prepayment Percentage” means (a) so long as the Leverage Ratio
is greater than 3.5 to 1.0, (i) 100% in the case of prepayments required in
connection with an Asset Sale, (ii) 50% in the case of prepayments required in
connection with a Financing constituting


22

--------------------------------------------------------------------------------


an issuance or sale of any equity interests (including, without limitation,
common stock, preferred stock, warrants and any other equity interests) and
(iii) 75% in the case of prepayments required in connection with a Financing
constituting an issuance or sale of any Indebtedness and (b) so long as the
Leverage Ratio is equal to or less than 3.5 to 1.0, (i) 50% in the case of
prepayments required in connection with an Asset Sale and (ii) 0% in the case of
prepayments required in connection with a Financing.

        “Rentals” of a Person means the aggregate fixed amounts payable by such
Person under any lease of Property having an original term (including any
required renewals or any renewals at the option of the lessor or lessee) of one
year or more (but does not include any amounts payable under Capitalized Leases
of such Person).

        “Reportable Event” means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

        “Required Lenders” means, as of the date of determination thereof,
Lenders having, in the aggregate, Percentages of at least 51%; provided,
however, that, if any of the Lenders shall have failed to fund its Revolving
Loan Percentage of (i) any Revolving Loan requested by any Borrower, (ii) any
Revolving Loans required to be made in connection with reimbursement for any LC
Obligations, or (iii) any participation in any Swing Line Loan as requested by
the Agent, which such Lenders are obligated to fund under the terms of this
Agreement and any such failure has not been cured, then for so long as such
failure continues, “Required Lenders” means Lenders (excluding all Lenders whose
failure to fund their respective Revolving Loan Percentages of such Revolving
Loans or to purchase participations have not been so cured) whose Percentages
equal at least 51% of the aggregate Percentages of such Lenders; provided,
further, however, that, if the Commitments have been terminated pursuant to the
terms of this Agreement, “Required Lenders” means Lenders (without regard to
such Lenders’ performance of their respective obligations hereunder) in the
aggregate holding at least 51% of the Aggregate Outstanding Credit Exposure.

        “Required Revolving Lenders” means, as of the date of determination
thereof, Revolving Lenders having, in the aggregate, Revolving Loan Percentages
of at least 51%; provided, however, that, if any of the Revolving Loan Lenders
shall have failed to fund its Revolving Loan Percentage of (i) any Revolving
Loan requested by any Borrower, (ii) any Revolving Loans required to be made in
connection with reimbursement for any LC Obligations, or (iii) any participation
in any Swing Line Loan as requested by the Agent, which such Lenders are
obligated to fund under the terms of this Agreement and any such failure has not
been cured, then for so long as such failure continues, “Required Revolving
Lenders” means Revolving Loan Lenders (excluding all Revolving Loan Lenders
whose failure to fund their respective Revolving Loan Percentages of such
Revolving Loans or to purchase participations have not


23

--------------------------------------------------------------------------------


been so cured) whose Revolving Loan Percentages equal at least 51%, such
Revolving Loan Percentages being calculated without giving effect to the
Commitments of and Obligations to such excluded Revolving Loan Lenders.

        “Reserve Requirement” means, with respect to and during a Eurocurrency
Interest Period, the maximum aggregate reserve requirements imposed on
Eurocurrency liabilities (including all basic, supplemental, marginal and other
reserves), including without limitation Regulation D. For purposes of this
definition, all Eurocurrency Loans shall be deemed to be “Eurocurrency
liabilities” as defined in Regulation D.

        “Revolving Credit Availability” means, at any particular time, the
amount by which (i) the Aggregate Revolving Loan Commitment at such time exceeds
(ii) the Dollar Amount of the Revolving Credit Obligations outstanding at such
time.

        “Revolving Credit Obligations” means, at any particular time, the sum of
(i) the Dollar Amount of the Revolving Loans outstanding at such time, plus (ii)
the amount of the Swing Line Loans outstanding at such time, plus (iii) the
Dollar Amount of LC Obligations outstanding at such time.

        “Revolving Loan” is defined in Section 2.1(a).

        “Revolving Loan Commitment” means, for each Revolving Loan Lender, the
obligation of such Revolving Loan Lender to make Revolving Loans and to purchase
participations in Facility LCs and to participate in Swing Line Loans in an
amount not exceeding the amount set forth opposite its name on Schedule 1 hereto
under the heading “Revolving Loan Commitment” or in the Assignment Agreement by
which it became a Revolving Loan Lender, as such amount may be modified from
time to time pursuant to the terms of this Agreement, or to give effect to any
applicable Assignment Agreement.

        “Revolving Loan Facility” means the portion of the credit facility
evidenced by this Agreement consisting of the several Revolving Loans, Swing
Line Loans and Facility LCs.

        “Revolving Loan Lender” means any Lender with a Revolving Loan
Commitment.

        “Revolving Loan Percentage” means, with respect to any Revolving Loan
Lender, the percentage obtained by dividing (A) the amount of such Revolving
Loan Lender’s Revolving Loan Commitment (as adjusted from time to time in
accordance with the provisions of this Agreement) by (B) the Aggregate Revolving
Loan Commitment at such time; provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Revolving Loan
Percentage” means the percentage obtained by dividing (i) the sum of (a) the
Dollar Amount of such Revolving Loan Lender’s Revolving Loans, plus (b) such
Revolving Loan Lender’s share of the obligation to purchase participations in
Swing Line Loans, plus (c) such Revolving Loan Lender’s share of the obligation
to purchase participations in Facility LCs by (ii) the sum of (a) the aggregate
Dollar Amount of all Revolving Loans, plus (b) the aggregate amount of all Swing
Line Loans, plus (c) the aggregate outstanding Dollar Amount of all Letters of
Credit.


24

--------------------------------------------------------------------------------


        “Revolving Loan Termination Date” means September 1, 2009.

        “Risk-Based Capital Guidelines” is defined in Section 3.2.

        “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.

        “Selling Lender” is defined in Section 2.27(b) hereof.

        “Senior Subordinated Notes” means the Borrower’s 8% Senior Subordinated
Notes due 2013 and issued in May 2005 in an aggregate principal amount of
$125,000,000, as such amount is reduced and repaid from time to time.

        “Single Employer Plan” means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.

        “SPV” means any special purpose entity established for the purpose of
purchasing Receivables in connection with a receivables securitization
transaction permitted under the terms of this Agreement.

        “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

        “Subsidiary Guaranty” means a Guaranty, substantially in the form of
Exhibit C hereto, duly executed and delivered by each Domestic Subsidiary of the
Borrower to and in favor of the Agent, the LC Issuer and the Lenders, as it may
from time to time be amended, supplemented or otherwise modified.

        “Substantial Portion” means, with respect to the Property of any Person
and its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of such Person and its Subsidiaries as would be shown in the
consolidated financial statements of such Person and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of such Person and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.

        “Swing Line Commitment” means the obligation of the Swing Line Lender to
make Swing Line Loans up to a maximum principal amount of $20,000,000 at any one
time outstanding.


25

--------------------------------------------------------------------------------


        “Swing Line Lender” means JPMorgan.

        “Swing Line Loan” means a Loan made available to the Borrower by the
Swing Line Lender pursuant to Section 2.2(a) hereof.

        “Target” means Thomas Industries Inc., a Delaware corporation.

        “Tax Restructuring” means the transactions outlined on Schedule 1(d)
hereof, including all interim non-material steps necessary to achieve each such
step and all non-material deviations from such steps so long as (i) such
transactions are consummated on terms reasonably satisfactory to the Agent and
(ii) the Borrower delivers such Credit Documents, and within such time periods,
as are reasonably requested by the Agent in order to comply with this Agreement.
For purposes of this definition, a “non-material” step or deviation shall mean
any step or deviation, as reasonably determined by the Agent and the Borrower,
from the steps outlined in Schedule 1(d) hereto, that does not reduce the amount
of security provided to the Lenders under the Credit Documents.

        “Term Loan” is defined in Section 2.3(a) hereof.

        “Term Loan Commitment” means, for each Lender, the obligation of such
Lender to make its Term Loan pursuant to the terms and conditions of this
Agreement, and which shall not exceed the principal amount set forth opposite
its name on Schedule 1 hereto under the heading “Term Loan Commitment,” as such
amount may be modified from time to time pursuant to the terms hereof.

        “Term Loan Facility” means the portion of the credit facility evidenced
by this Agreement consisting of the Term Loans.

        “ Term Loan Facility Arrangers” means J.P. Morgan Securities Inc. and
Bear Stearns & Co. Inc. as joint lead arrangers of the Term Loan Facility.

        “Term Loan Final Maturity Date” means the fifth anniversary of the
Initial Funding Date.

        “Term Loan Lender” means any Lender with a Term Loan Commitment.

        “Term Loan Percentage” means, with respect to any Term Loan Lender, (i)
at any time prior to the Initial Funding Date, the percentage obtained by
dividing (A) such Term Loan Lender’s Term Loan Commitment by (B) the Aggregate
Term Loan Commitment, and (ii) at any time after the Initial Funding Date, the
percentage obtained by dividing (A) the sum of such Term Loan Lender’s Term
Loans at such time by (B) the sum of the aggregate amount of all of the Term
Loans at such time.

        “Thomas Industries Acquisition” means the Acquisition by the Borrower of
all of the issued and outstanding equity interests in the Target pursuant to the
Thomas Industries Acquisition Merger Agreement.


26

--------------------------------------------------------------------------------


        “Thomas Industries Acquisition Merger Agreement” means the Agreement and
Plan of Merger dated as of March 8, 2005 among the Borrower, PT Acquisition
Corporation (a special purpose Domestic Subsidiary) and the Target, pursuant to
which such special purpose Domestic Subsidiary will be merged with and into the
Target in order to consummate the Thomas Industries Acquisition.

        “Transferee” is defined in Section 12.4.

        “Type” means, with respect to any Advance or Loan, its nature as a
Floating Rate Advance or Floating Rate Loan, as applicable, or a Eurocurrency
Advance or Eurocurrency Loan.

        “Unfunded Liabilities” means the amount (if any) by which the present
value of all vested nonforfeitable benefits under all Single Employer Plans
exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans, but only to the extent that such excess represents a potential liability
of the Borrower or a member of the Controlled Group to the PBGC or such Plan
under Title IV of ERISA.

        “Unmatured Default” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

        “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of
the outstanding voting securities (except securities required as directors’
qualifying shares) of which shall at the time be owned or controlled, directly
or indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (ii) any partnership, association, joint venture or similar business
organization 100% of the ownership interests having ordinary voting power of
which shall at the time be so owned or controlled.

        The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.

ARTICLE II:     THE CREDITS

        2.1      Revolving Loans. (a) Amount of Revolving Loans. Prior to the
Initial Funding Date, certain revolving loans were previously made to the
Borrower under the Existing Credit Agreement which remain outstanding as of the
date hereof and additional revolving loans may be made thereunder prior to the
Initial Funding Date and, subject to the terms and conditions hereof, the
parties hereto acknowledge and agree that, on the Initial Funding Date, the
terms of all outstanding revolving loans made pursuant to the Existing Credit
Agreement will be restated in their entirety by, and shall be re-evidenced as
Revolving Loans under, this Agreement. Upon the satisfaction of the conditions
precedent contained in Section 4.1, Section 4.3, and, with respect to the
Non-U.S. Subsidiary Borrowers, Section 4.2, from and including the Initial
Funding Date and prior to the Revolving Loan Termination Date (or, if earlier,
the date of termination in whole of the Aggregate Revolving Loan Commitment
pursuant to Section 2.7 hereof or the Commitments


27

--------------------------------------------------------------------------------


pursuant to Section 8.1 hereof), each Revolving Loan Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make revolving loans to
the applicable Borrower from time to time in Agreed Currencies in an aggregate
Dollar Amount with respect to any such Loan not to exceed such Lender’s
Revolving Loan Percentage of Revolving Credit Availability, or, if less, such
Lender’s Revolving Loan Commitment, at such time (each individually, a
“Revolving Loan” and, collectively, the “Revolving Loans”); provided, however,
that (i) at no time shall the Revolving Credit Obligations exceed the Aggregate
Revolving Loan Commitment, (ii) upon giving effect to each Revolving Loan, the
aggregate outstanding principal Dollar Amount of all Eurocurrency Advances and
Facility LCs in Agreed Currencies other than Dollars shall not exceed the
Maximum Foreign Currency Amount and (iii) upon giving effect to each Revolving
Loan, the aggregate outstanding principal Dollar Amount of all Revolving Loans
and Facility LCs made to or issued for the account of the Non-U.S. Subsidiary
Borrowers shall not exceed the Maximum Non-U.S. Subsidiary Borrower Amount.
Subject to the terms of this Agreement, a Borrower may borrow, repay and
reborrow Revolving Loans at any time prior to the Revolving Loan Termination
Date (or, if earlier, the date of termination in whole of the Aggregate
Revolving Loan Commitment pursuant to Section 2.7 hereof or the Commitments
pursuant to Section 8.1 hereof). The Revolving Loan Commitments to lend
hereunder shall expire on the Revolving Loan Termination Date (or, if earlier,
the date of termination in whole of the Aggregate Revolving Loan Commitment
pursuant to Section 2.7 hereof or the Commitments pursuant to Section 8.1
hereof). On the Revolving Loan Termination Date (or, if earlier, the date of
termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.7 hereof or the Commitments pursuant to Section 8.1 hereof), each
Borrower shall repay in full the outstanding principal balance of its Revolving
Loans (it being understood and agreed that each Non-U.S. Subsidiary Borrower
shall be liable only to repay Loans made to such Non-U.S. Subsidiary Borrower).
Each Advance under this Section 2.1 shall consist of Revolving Loans made by
each Revolving Loan Lender ratably in proportion to such Lender’s Revolving Loan
Percentage.

              (b)     Dollar Equivalent Calculations. For so long as the
aggregate outstanding amount of Revolving Loans, Swing Line Loans and the
Aggregate Outstanding LC Exposure is less than 95% of the Aggregate Revolving
Loan Commitment, the Dollar Amount of each Eurocurrency Advance and Facility LC
in an Agreed Currency other than Dollars for all purposes under this Agreement
(other than Section 2.25) shall be the Dollar Amount thereof as of the date such
Eurocurrency Advance was made or Facility LC was issued. For so long as the
aggregate outstanding amount of Revolving Loans, Swing Line Loans and the
Aggregate Outstanding LC Exposure is equal to or greater than 95% of the
Aggregate Revolving Loan Commitment, the Agent shall determine the Dollar Amount
of all Eurocurrency Advances and Facility LCs in Agreed Currencies other than
Dollars as of the first Business Day in each week, and the availability of Loans
and Facility LCs under this Agreement shall be determined on the basis of such
Dollar Amount most recently determined.

              (c)     Borrowing Notice. In connection with each Revolving Loan
request, the applicable Borrower shall deliver to the Agent a Borrowing Notice,
signed by it, in accordance with the terms of Section 2.9.


28

--------------------------------------------------------------------------------


              (d)     Making of Revolving Loans. Promptly after receipt of the
Borrowing Notice under Section 2.9 in respect of Revolving Loans, the Agent
shall notify each Revolving Loan Lender with a Revolving Loan Commitment greater
than zero by telecopy, or other similar form of transmission, of the requested
Revolving Loan. Each Revolving Loan Lender with a Revolving Loan Commitment
greater than zero shall make available its Revolving Loan in accordance with the
terms of Section 2.9 and the Agent will promptly make the funds so received from
the Revolving Loan Lenders available to the applicable Borrower in accordance
with Section 2.9. The failure of any Revolving Loan Lender to deposit the amount
described above with the Agent on the applicable Borrowing Date shall not
relieve any other Revolving Loan Lender of its obligations hereunder to make its
Revolving Loan on such Borrowing Date.

        2.2      Swing Line Loans. (a) Amount of Swing Line Loans. Upon the
satisfaction of the conditions precedent set forth in Section 4.1 and 4.3, from
and including the Initial Funding Date and prior to the Revolving Loan
Termination Date (or, if earlier, the date of termination in whole of the
Aggregate Revolving Loan Commitment pursuant to Section 2.7 hereof or the
Commitments pursuant to Section 8.1 hereof), the Swing Line Lender agrees, on
the terms and conditions set forth in this Agreement, to make swing line loans
to the Borrower (but not to any Non-U.S. Subsidiary Borrower) from time to time,
in Dollars, in an aggregate amount outstanding at any time not to exceed the
Swing Line Commitment (each, individually, a “Swing Line Loan” and collectively,
the “Swing Line Loans”); provided, however, that at no time shall the amount of
Revolving Credit Obligations exceed the Aggregate Revolving Loan Commitment; and
provided, further, that at no time shall the sum of (a) the outstanding amount
of the Swing Line Loans made by the Swing Line Lender and not risk participated
to other Revolving Loan Lenders in accordance with Section 2.2(d) of this
Agreement, plus (b) the outstanding amount of Revolving Loans made by the Swing
Line Lender pursuant to Section 2.1 (after giving effect to any concurrent
repayment of Loans) plus (c) the Swing Line Lender’s Outstanding LC Exposure,
exceed the Swing Line Lender’s Revolving Commitment at such time. Subject to the
terms of this Agreement, the Borrower may borrow, repay and reborrow Swing Line
Loans at any time prior to the Revolving Loan Termination Date (or, if earlier,
the date of termination in whole of the Aggregate Revolving Loan Commitment
pursuant to Section 2.7 hereof or the Commitments pursuant to Section 8.1
hereof).

             (b)      Borrowing Notice; Applicable Interest Rate; Minimums. The
Borrower shall deliver to the Agent and the Swing Line Lender a Borrowing
Notice, signed by it, not later than 11:00 a.m. (Chicago time) on the Borrowing
Date of each Swing Line Loan, specifying (i) the applicable Credit Extension
Date (which shall be a Business Day), and (ii) the aggregate amount of the
requested Swing Line Loan. The Swing Line Loans shall bear interest at such rate
as shall have been agreed to between the Borrower and the Swing Line Lender or,
if no such rate has been agreed to, at the Floating Rate but, in any case, shall
otherwise be subject to the terms applicable to Floating Rate Loans hereunder.
The Swing Line Loans shall be in an amount not less than $250,000 and multiples
of $100,000 in excess thereof.

             (c)      Making of Swing Line Loans. Promptly after receipt of the
Borrowing Notice under Section 2.2(b) in respect of Swing Line Loans, the Agent
shall notify each Revolving Loan Lender by telex or telecopy, or other similar
form of transmission, of the requested Swing Line


29

--------------------------------------------------------------------------------


Loan. Not later than 2:00 p.m. (Chicago time) on the applicable Borrowing Date,
the Swing Line Lender shall make available its Swing Line Loan, in funds
immediately available in Chicago to the Agent at its address specified pursuant
to Article XIV. The Agent will promptly make the funds so received from the
Swing Line Lender available to the Borrower at the Agent’s aforesaid address.

             (d)      Repayment of Swing Line Loans. Each Swing Line Loan shall
be paid in full by the Borrower on or before the fifth (5th) Business Day after
the Borrowing Date for such Swing Line Loan (it being understood and agreed that
no Non-U.S. Subsidiary Borrower shall be liable to repay any Swing Line Loans).
The Borrower may at any time repay or prepay, without penalty or premium, all
outstanding Swing Line Loans or, in a minimum amount of $100,000 (with
increments of $100,000 in excess thereof), any portion of the outstanding Swing
Line Loans, upon notice to the Agent and the Swing Line Lender. In addition, the
Agent (i) may at any time in its sole discretion with respect to any outstanding
Swing Line Loan, or (ii) shall on the fifth (5th) Business Day after the
Borrowing Date of any Swing Line Loan, require each Revolving Loan Lender
(including the Swing Line Lender in its capacity as a Revolving Loan Lender) to
make a Revolving Loan under Section 2.1 in the amount of such Revolving Loan
Lender’s Revolving Loan Percentage of such Swing Line Loan, for the purpose of
repaying such Swing Line Loan. Not later than 3:00 p.m. (Chicago time) on the
date of any notice received pursuant to this Section 2.2(d), each Revolving Loan
Lender shall make available its required Revolving Loan or Revolving Loans, in
funds immediately available in Chicago to the Agent at its address specified
pursuant to Article XIV. Revolving Loans made pursuant to this Section 2.2(d)
shall be Floating Rate Loans. Unless a Revolving Loan Lender shall have notified
the Swing Line Lender, prior to its making any Swing Line Loan, that any
applicable condition precedent set forth in Section 4.1 or 4.3 had not then been
satisfied, such Revolving Loan Lender’s obligation to make Revolving Loans
pursuant to this Section 2.2(d) to repay Swing Line Loans shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Loan Lender may have
against the Agent, the Swing Line Lender or any other Person, (B) the occurrence
or continuance of a Default or Unmatured Default, (C) any adverse change in the
condition (financial or otherwise) of the Borrower or any of its Subsidiaries,
or (D) any other circumstances, happening or event whatsoever. In the event that
any Revolving Loan Lender fails to make payment to the Agent of any amount due
under this Section 2.2(d), the Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Revolving Loan Lender hereunder until the Agent receives such payment from
such Revolving Loan Lender or such obligation is otherwise fully satisfied. In
addition to the foregoing, if for any reason any Revolving Loan Lender fails to
make payment to the Agent of any amount due under this Section 2.2(d), such
Revolving Loan Lender shall be deemed, at the option of the Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Revolving Loan Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received. On the Revolving Loan Termination Date (or, if earlier, the date of


30

--------------------------------------------------------------------------------


termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.7 hereof or the Commitments pursuant to Section 8.1 hereof), the
Borrower shall repay in full the outstanding principal balance of the Swing Line
Loans (it being understood and agreed that no Non-U.S. Subsidiary Borrower shall
be liable to repay any Swing Line Loans).

        2.3      Term Loans.

             (a)      Generally. Prior to the Initial Funding Date, certain term
loans were previously made by certain of the Lenders to the Borrower under the
Existing Credit Agreement and, subject to the terms and conditions hereof, the
parties hereto acknowledge and agree that, on the Initial Funding Date, such
term loans will be repaid (with the proceeds of the hereinafter-defined Term
Loans) in their entirety by, and shall be re-evidenced as, Term Loans under,
this Agreement. Subject to the terms and conditions set forth in this Agreement,
each Term Loan Lender on the Initial Funding Date severally agrees to make on
the Initial Funding Date a term loan in Dollars to the Borrower in an aggregate
amount equal to such Lender’s Term Loan Commitment (each individually, a “Term
Loan” and, collectively, the “Term Loans”). All Term Loans shall be made by the
Term Loan Lenders on the Initial Funding Date simultaneously and proportionately
to their respective Term Loan Percentages, it being understood that no Term Loan
Lender shall be responsible for any failure by any other Term Loan Lender to
perform its obligation to make any Term Loan hereunder nor shall the Term Loan
Commitment of any Term Loan Lender be increased or decreased as a result of any
such failure.

             (b)      Borrowing Notice. The Borrower shall execute and deliver
to the Agent a Borrowing Notice on the Initial Funding Date. Such Borrowing
Notice shall specify (i) the aggregate amount of the Term Loans being requested
(which shall be equal to the Aggregate Term Loan Commitment) and (ii)
instructions for the disbursement of proceeds of such Term Loans. Any Borrowing
Notice given pursuant to this Section 2.3(b) shall be irrevocable.

             (c)      Making of Term Loans. Promptly after receipt of the
Borrowing Notice under Section 2.3(b) in respect of the Term Loans, the Agent
shall notify each Term Loan Lender by telecopy, or other similar form of
transmission, of the proposed Advance. Each Term Loan Lender shall deposit an
amount equal to its Term Loan Percentage of the Term Loans with the Agent at its
office in Chicago, Illinois, in immediately available funds, on the Initial
Funding Date, as specified in the Borrowing Notice. Subject to the fulfillment
of the conditions precedent set forth in Sections 4.1 and 4.3, as applicable,
the Agent shall make the proceeds of such amounts received by it available to
the Borrower at the Agent’s office in Chicago, Illinois on such date and shall
disburse such proceeds in accordance with the Borrower’s disbursement
instructions set forth in such Borrowing Notice. The failure of any Term Loan
Lender to deposit the amount described above with the Agent on such date shall
not relieve any other Term Loan Lender of its obligations hereunder to make its
Term Loan on such date.

             (d)      Repayment of the Term Loans.

(i)  

The Term Loans shall be repaid in nineteen (19) consecutive quarterly
installments on the dates set forth below and one (1) final installment on the
Term



31

--------------------------------------------------------------------------------


 

Loan Final Maturity Date (it being understood and agreed that no Non-U.S.
Subsidiary Borrower shall be liable to repay any Term Loans). Each payment shall
be due and payable on the last Business Day of the applicable calendar quarter.
The first Term Loan installment shall be due and payable on the last Business
Day of the first calendar quarter-end after the Initial Funding Date and such
installments shall continue on the last Business Day of each calendar quarter
thereafter through and including the Term Loan Final Maturity Date. The Term
Loans shall be permanently reduced by the amount of each installment on the date
payment thereof is made hereunder. The installments shall be in the aggregate
amounts set forth below:


  Calendar Quarter
Ending Afterthe Initial
Funding Date:   Installment Amount Due and Payable on the Last
Business Day of such Calendar Quarter:

  First   $  4,750,000     Second  $  4,750,000     Third  $  4,750,000    
Fourth  $  4,750,000     Fifth  $  9,500,000     Sith  $  9,500,000     Seventh 
$  9,500,000     Eighth  $  9,500,000     Ninth  $14,250,000     Tenth 
$14,250,000     Eleventh  $14,250,000     Twelfth  $14,250,000     Thirteenth 
$23,750,000     Fourteenth  $23,750,000     Fifteenth  $23,750,000     Siteenth 
$23,750,000     Seventeenth  $42,750,000     Eighteenth  $42,750,000    
Nineteenth  $42,750,000     Term Loan Final
Maturity Date  Balance of the Term Loans

                       No installment of any Term Loan shall be reborrowed once
repaid.

             (e)      Voluntary Prepayments. In addition to the scheduled
payments on the Term Loans, the Borrower may make the voluntary prepayments
described in Section 2.4(b), with such prepayments applied ratably to reduce all
outstanding installments under the Term Loans.


32

--------------------------------------------------------------------------------


        2.4      Repayments and Prepayments of Advances.

             (a)     Repayment at Maturity. Any outstanding Advances and Loans
(other than the Term Loans) and all other unpaid Obligations shall be paid in
full by the applicable Borrower on the Revolving Loan Termination Date (or, if
earlier, the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.7 hereof or the Commitments pursuant to Section
8.1 hereof) (it being understood and agreed that each Non-U.S. Subsidiary
Borrower shall be obligated to repay only the Loans made to it and to pay only
the other Obligations incurred by it).

        (b)      Optional Prepayments. Subject to Section 3.4 and the
requirements of this Section 2.4(b), any Borrower may (a) following notice given
to the Agent by such Borrower, by not later than 10:00 a.m. (Chicago time) one
Business Day prior to the date of the proposed prepayment, such notice
specifying the aggregate principal amount of and the proposed date of the
prepayment (the “Prepayment Notice”), and if such notice is given such Borrower
shall, prepay in an aggregate minimum amount of $3,000,000 the outstanding
principal amounts of the Floating Rate Loans comprising part of the same Advance
in whole or ratably in part without penalty or premium and (b) following notice
given to the Agent by any Borrower by not later than 10:00 a.m. (Chicago time)
on, if the Advance to be prepaid is a Eurocurrency Advance, the third Business
Day preceding the date of the proposed prepayment, such notice specifying the
Eurocurrency Advance to be prepaid and the proposed date of the prepayment, and,
if such notice is given, such Borrower shall, prepay in a minimum amount of
$3,000,000 and in multiples of $1,000,000 in excess thereof the outstanding
principal amounts of the Eurocurrency Loans comprising a Eurocurrency Advance
without penalty or premium, except as otherwise provided in Section 3.4,
together with accrued interest to the date of such prepayment on the principal
amount prepaid.

             (c)      Mandatory Prepayments.

(i)  

Generally. If at any time, (a) the Dollar Amount of the Revolving Credit
Obligations exceeds 105% of the Aggregate Revolving Loan Commitment, (b) the
Dollar Amount of all Eurocurrency Loans and Facility LCs in Agreed Currencies
other than Dollars exceeds 105% of the Maximum Foreign Currency Amount
(utilizing the exchange rates determined in accordance with Section 2.1),
(c) the aggregate amount of the outstanding Swing Line Loans exceeds 105% of the
Swing Line Commitment or (d) the Dollar Amount of Revolving Loans and Facility
LCs made to or issued for the account of the Non-U.S. Subsidiary Borrowers
exceeds 105% of the Maximum Non-U.S. Subsidiary Borrower Amount, the applicable
Borrower for the ratable benefit of the Revolving Loan Lenders shall immediately
prepay Revolving Loans (to be applied to such Loans as the applicable Borrower
shall direct at the time of such payment) in an aggregate amount such that after
giving effect thereto (w) the Dollar Amount of the Revolving Credit Obligations
is less than or equal to the Aggregate Revolving Loan Commitment, (x) the Dollar
Amount of all Eurocurrency Loans and Facility LCs in Agreed Currencies other
than Dollars is less than or equal to the Maximum Foreign Currency Amount, (y)
the amount of outstanding Swing Line Loans is less than or equal to the Swing
Line Commitment and (z) the Dollar Amount of Revolving Loans and Facility LCs
made



33

--------------------------------------------------------------------------------


 

to or issued for the account of the Non-U.S. Subsidiary Borrowers is less than
or equal to the Maximum Non-U.S. Subsidiary Borrower Amount (it being understood
and agreed that no Non-U.S. Subsidiary Borrower shall be liable for any Loans
made to, or Obligations incurred by, the Borrower).


(ii)  

Asset Sales. Upon the consummation of any Asset Sale by the Borrower or any
Subsidiary, within three (3) Business Days after the Borrower’s or any of its
Subsidiaries’ receipt of any Net Cash Proceeds (or conversion to cash of
non-cash proceeds (whether principal or interest and including securities and
release of escrow arrangements)) from any such Asset Sale, the Borrower shall
make a mandatory prepayment of the Loans and cash collateralize the
Reimbursement Obligations, subject to the provisions governing the application
of payments set forth in Section 2.4(d), in an amount equal to the Relevant
Prepayment Percentage of such Net Cash Proceeds.


(iii)  

Financings. Upon the consummation of any Financing by the Borrower or any
Subsidiary, within three (3) Business Days after the Borrower’s or any of its
Subsidiaries’ receipt of any Net Cash Proceeds from any such Financing, the
Borrower shall make a mandatory prepayment of the Loans and cash collateralize
the Reimbursement Obligations, subject to the provisions governing the
application of payments set forth in Section 2.4(d), in an amount equal to the
Relevant Prepayment Percentage of such Net Cash Proceeds.


             (d)      Subject to the terms and conditions of this Agreement, any
amount paid or prepaid before the Revolving Loan Termination Date (or, if
earlier, the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.7 hereof or the Commitments pursuant to Section
8.1 hereof) pursuant to Section 2.4(c)(i) with respect to Loans (other than the
Term Loans) may be borrowed, repaid and borrowed again prior to the Revolving
Loan Termination Date (or, if earlier, the date of termination in whole of the
Aggregate Revolving Loan Commitment pursuant to Section 2.7 hereof or the
Commitments pursuant to Section 8.1 hereof). Notwithstanding the foregoing, (i)
each mandatory prepayment and cash collateralization required by clauses (ii)
and (iii) of Section 2.4(c) (a “Designated Prepayment”) shall be applied (i)
first to repay the then remaining installments of the Term Loans and in the
inverse order of maturity, (ii) second, upon repayment in full of the Term
Loans, to prepay the Revolving Loans then outstanding and (iii) upon repayment
in full of the Revolving Loans, to cash collateralize the Reimbursement
Obligations as contemplated by Section 2.23(m). Designated Prepayments of Loans
shall first be applied to Floating Rate Loans and to any Eurocurrency Loans
maturing on such date and then to subsequently maturing Eurodollar Rate Loans in
order of maturity. Designated Prepayments of Revolving Loans and Reimbursement
Obligations shall be accompanied by a permanent reduction and termination, on a
Dollar for Dollar basis, in the amount of the Aggregate Revolving Loan
Commitment ratably among the Revolving Loan Lenders.

        2.5      Ratable Loans. Each Advance hereunder shall consist of Loans
made from the several Lenders ratably in proportion to their respective
Revolving Loan Percentages or Term Loan Percentages, as applicable.


34

--------------------------------------------------------------------------------


        2.6      Types of Advances. The Advances may be Floating Rate Advances
or Eurocurrency Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.8 and 2.9.

        2.7      Facility Fee; Commitment Fee; Reductions in Aggregate Revolving
Loan Commitment.

             (a)      The Borrowers agree to pay to the Agent for the pro rata
account of the Revolving Loan Lenders according to their Percentages (except as
set forth in Section 8.2), a facility fee (the “Facility Fee”) accruing at the
rate of the Applicable Facility Fee per annum based on the Aggregate Revolving
Loan Commitment (without regards to usage thereof), from Initial Funding Date to
and including the Revolving Loan Termination Date, payable on each Payment Date
after the Initial Funding Date and on the Revolving Loan Termination Date (it
being understood and agreed that no Non-U.S. Subsidiary Borrower shall be liable
to pay any Facility Fees determined to be attributable to the Borrower).

             (b)      The Borrower agrees to pay to the Agent for the pro rata
account of certain Term Loan Lenders according to their Commitment Fee
Percentages (except as set forth in Section 8.2), a commitment fee (the
“Commitment Fee”) accruing at the rate of 0.375% per annum based on
$230,000,000, from the date hereof to (but not including) the Initial Funding
Date, payable on the last Business Day of each calendar quarter (to the extent
occurring prior to the Initial Funding Date) and on the Initial Funding Date,
commencing on the first calendar quarter-end occurring after the date hereof (it
being understood and agreed that no Non-U.S. Subsidiary Borrower shall be liable
to pay any Commitment Fees). Schedule 1(b) identifies the relevant Term Loan
Lenders entitled to the Commitment Fees and the amount of their Term Loan
Commitment in respect of which such Commitment Fees shall be payable.

             (c)      The Borrower may permanently reduce the Aggregate
Revolving Loan Commitment in whole, or in part, ratably among the Revolving Loan
Lenders in integral multiples of $5,000,000 upon at least three Business Days’
written notice to the Agent, which notice shall specify the amount of any such
reduction (the “Aggregate Revolving Loan Commitment Reduction Notice”);
provided, that the amount of the Aggregate Revolving Loan Commitment may not be
reduced below the Dollar Amount of the Aggregate Outstanding Credit Exposure not
attributable to Term Loans. All accrued Facility Fees shall be payable on the
effective date of any termination of the Revolving Loan Commitments of the
Revolving Loan Lenders and the obligation of the Borrowers to pay facility fees
with respect to any Revolving Loan Commitments shall terminate on the date of
any termination of the Revolving Loan Commitments.

        2.8      Minimum Amount of Each Advance; Maximum Interest Periods. Each
Eurocurrency Advance shall be in the minimum amount of $3,000,000 or the
Approximate Equivalent Amount of any Agreed Currency other than Dollars (and in
multiples of $1,000,000 or the Approximate Equivalent Amount of any Agreed
Currency other than Dollars if in excess thereof), and each Floating Rate
Advance (other than an Advance to repay Swing Line Loans or Reimbursement
Obligations) shall be in the minimum amount of $3,000,000 (and a multiple of


35

--------------------------------------------------------------------------------


$1,000,000 if in excess thereof); provided, that any Floating Rate Advance may
be in the amount of the Revolving Credit Availability. In addition, the
Borrowers shall select Eurocurrency Interest Periods under Sections 2.9 and 2.10
so that no more than ten (10) Eurocurrency Interest Periods shall be outstanding
at any one time.

        2.9      Method of Selecting New Advances. The applicable Borrower shall
select the Type of Advance and, in the case of each Eurocurrency Advance, the
Eurocurrency Interest Period and Agreed Currency applicable to each Advance from
time to time. The applicable Borrower shall give the Agent irrevocable notice (a
“Borrowing Notice”) or, in the case of any Non-U.S. Subsidiary Borrower, the
Borrower may give the Agent a Borrowing Notice on its behalf, by telephone or
telefax not later than 11:00 a.m. (Chicago time) (i) on the proposed Borrowing
Date of each Floating Rate Advance, (ii) three Business Days before the
Borrowing Date for each Eurocurrency Advance in Dollars and (iii) four Business
Days before the Borrowing Date for each Eurocurrency Advance in an Agreed
Currency other than Dollars, specifying:

(i)  

the applicable Borrower;


(ii)  

Borrowing Date, which shall be a Business Day, of such Advance,


(iii)  

the aggregate amount of such Advance,


(iv)  

the Type of Advance selected, and


(v)  

in the case of each Eurocurrency Advance, the Agreed Currency and the
Eurocurrency Interest Period applicable thereto.


With respect to the Term Loans, the Borrower may not select a Eurocurrency
Interest Period that ends after the Term Loan Final Maturity Date. With respect
to the Revolving Loans, the applicable Borrower may not select a Eurocurrency
Interest Period that ends after the Revolving Loan Termination Date. Not later
than (i) 1:00 p.m. (Chicago time) on each Borrowing Date with respect to
Floating Rate Advances and (ii) noon (Chicago time) on each Borrowing Date for
Eurocurrency Advances, each Lender shall make available its Loan or Loans, in
funds immediately available funds in the Agreed Currency to the Agent at its
address specified pursuant to Article XIII, unless the Agent has notified the
Lenders that such Loan is to be made available to the applicable Borrower at the
Agent’s Eurocurrency Payment Office, in which case each Lender shall make
available its Loan or Loans, in funds immediately available to the Agent at its
Eurocurrency Payment Office, not later than 1:00 p.m. (local time in the city of
the Agent’s Eurocurrency Payment Office) in the Agreed Currency designated by
the Agent. The Agent will make the funds so received from the Lenders available
to the applicable Borrower at the Agent’s aforesaid address.

        2.10      Conversion and Continuation of Outstanding Advances. Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Eurocurrency Advances. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance of such Type until
the end of the then applicable Eurocurrency Interest Period therefor, at which
time such Eurocurrency Advance (other than Eurocurrency Advances


36

--------------------------------------------------------------------------------


in Agreed Currencies other than Dollars) shall be automatically converted into a
Floating Rate Advance unless the applicable Borrower shall have given the Agent
a Conversion/Continuation Notice (which, in the case of a Non-U.S. Subsidiary
Borrower, may be delivered by the Borrower on its behalf), in accordance with
the terms of this Section 2.10 requesting that, at the end of such Eurocurrency
Interest Period, such Eurocurrency Advance continue as a Eurocurrency Advance
for the same or another Eurocurrency Interest Period. Unless a
Conversion/Continuation Notice shall have timely been given in accordance with
the terms of this Section 2.10, Eurocurrency Advances in an Agreed Currency
other than Dollars shall automatically continue as Eurocurrency Advances in the
same Agreed Currency with an Eurocurrency Interest Period of one (1) month.
Subject to the terms of Section 2.8, the applicable Borrower may elect from time
to time to convert all or any part of the Term Loans or the Revolving Loans from
any Type into any other Type of Loan or Types of Loans; provided that any
conversion of any Eurocurrency Advance shall be made on, and only on, the last
day of the Eurocurrency Interest Period applicable thereto. The applicable
Borrower shall give the Agent irrevocable notice (a “Conversion/Continuation
Notice”) or, in the case of a Non-U.S. Subsidiary Borrower, the Borrower may
give the Agent a Conversion/Continuation Notice on its behalf, of each
conversion of a Floating Rate Advance into a Eurocurrency Advance or
continuation of a Eurocurrency Advance not later than 10:00 a.m. (Chicago time)
at least (a) three Business Days prior to the date of the requested conversion
or continuation of a Eurocurrency Advance in Dollars and (b) four Business Days
prior to the date of the requested conversion or continuation of a Eurocurrency
Advance in an Agreed Currency other than Dollars, specifying in each case:

(i)  

the requested date, which shall be a Business Day, of such conversion or
continuation;


(ii)  

the aggregate amount and Type of the Advance which is to be converted or
continued; and


(iii)  

the amount and Type(s) of Advance(s) into which such Advance is to be converted
or continued and, in the case of a conversion into or continuation of a
Eurocurrency Advance, the duration of the Eurocurrency Interest Period
applicable thereto.


Notwithstanding anything herein to the contrary, Eurocurrency Advances in an
Agreed Currency may be converted and/or continued as Eurocurrency Advances only
in the same Agreed Currency. Promptly after receipt of any
Conversion/Continuation Notice, the Agent shall provide the Lenders with notice
thereof.

        2.11      Changes in Interest Rate, etc. Each Floating Rate Advance and
Swing Line Loan shall bear interest on the outstanding principal amount thereof,
for each day from and including the date such Advance or Swing Line Loan is made
or, in the case of a Floating Rate Advance, is converted from a Eurocurrency
Advance into a Floating Rate Advance pursuant to Section 2.10 to but excluding
the date it becomes due or, in the case of a Floating Rate Advance, is converted
into a Eurocurrency Advance pursuant to Section 2.10 hereof, at a rate per annum
equal to the


37

--------------------------------------------------------------------------------


Floating Rate for such day or, in the case of the Swing Line Loans, such other
rate as may have been agreed to between the Borrower and the Swing Line Lender.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance and each Swing Line Loan bearing interest by reference to
the Floating Rate will take effect simultaneously with each change in the
Alternate Base Rate and with each change in the Applicable Margin. Each
Eurocurrency Advance shall bear interest from and including the first day of the
Eurocurrency Interest Period applicable thereto to (but not including) the last
day of such Eurocurrency Interest Period at the Eurocurrency Rate determined as
applicable to such Eurocurrency Advance. Changes in the rate of interest on any
Eurocurrency Advance will take effect simultaneously with each change in the
Applicable Margin. No Eurocurrency Interest Period with respect to Revolving
Loans may end after the Revolving Loan Termination Date (or, if earlier, the
date of termination in whole of the Aggregate Revolving Loan Commitment pursuant
to Section 2.7 hereof or the Commitments pursuant to Section 8.1 hereof).

        2.12      Rates Applicable After Default. Notwithstanding anything to
the contrary contained in Section 2.9 or 2.10, during the continuance of a
Default or Unmatured Default the Required Revolving Lenders may, at their
option, by notice to the Borrowers, declare that no Advance may be made as,
converted into or continued as a Eurocurrency Advance. During the continuance of
any Default under Section 7.2, the Required Lenders may, at their option, by
notice to the Borrowers, declare that (i) each Advance shall bear interest at a
rate per annum equal to the Floating Rate plus 2% per annum and (ii) each of the
Applicable Commercial Facility LC Fee, Applicable Facility Fee, Applicable
Facility LC Fronting Fee and Applicable Stand-by Facility LC Fee shall be
increased by 2% above the percentage rate per annum otherwise applicable
thereto.

        2.13      Method of Payment. All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, to the Agent (i) at
the Agent’s address specified pursuant to Article XIII in immediately available
funds with respect to Advances or other Obligations denominated in Dollars and
(ii) at the Agent’s Eurocurrency Payment Office in immediately available funds
with respect to any Advance or other Obligations denominated in an Agreed
Currency other than Dollars, or at any other Lending Installation of the Agent
specified in writing by the Agent to the Borrowers, by noon (local time) on the
date when due and shall be applied ratably by the Agent among the relevant
Lenders (unless such amount is not to be shared ratably in accordance with the
express terms hereof). Any payment received by the Agent after such time shall
be deemed to have been received on the next Business Day. Each Advance shall be
repaid or prepaid in the Agreed Currency in which it was made in the amount
borrowed and interest payable thereon shall also be paid in such Agreed
Currency. Each payment delivered to the Agent for the account of any Lender
shall be delivered promptly by the Agent to such Lender in the same type of
funds that the Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the Agent from
such Lender. The Agent is hereby authorized to charge the account of the
applicable Borrower maintained with JPMorgan for each payment of principal,
interest and fees as it becomes due hereunder (it being understood and agreed
that the Agent shall not charge the account of any Non-U.S. Subsidiary Borrower
for any payment of principal or interest on Loans made to the Borrower, or for
fees incurred by the Borrower). Any payment by any Borrower to the Agent for the
account of the


38

--------------------------------------------------------------------------------


Lenders in accordance with the terms hereof shall, to the extent of such
payment, discharge such Borrower’s obligation to make such payment to the
Lenders. Each reference to the Agent in this Section 2.13 shall also be deemed
to refer, and shall apply equally, to the LC Issuer, in the case of payments
required to be made by any Borrower to the LC Issuer pursuant to Section 2.23.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Advance in any currency other than Dollars, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that different types of such Agreed Currency (the “New Currency”) are
introduced and the type of currency in which the Advance was made (the “Original
Currency”) no longer exists or the applicable Borrower is not able to make
payment to the Agent for the account of the Lenders in such Original Currency,
then all payments to be made by such Borrower hereunder in such currency shall
be made to the Agent in such amount and such type of the New Currency or Dollars
as shall be equivalent to the amount of such payment otherwise due hereunder in
the Original Currency, it being the intention of the parties hereto that the
applicable Borrower take all risks of the imposition of any such currency
control or exchange regulations. In addition, notwithstanding the foregoing
provisions of this Section, if, after the making of any Advance in any currency
other than Dollars, any Borrower is not able to make payment to the Agent for
the account of the Lenders in the type of currency in which such Advance was
made because of the imposition of any such currency control or exchange
regulation, then such Advance shall instead be repaid when due in Dollars in a
principal amount equal to the Dollar Amount (as of the date of repayment) of
such Advance.

        2.14      Noteless Agreement; Evidence of Indebtedness.

(i)  

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of each Borrower to such Lender resulting
from the Loans made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(ii)  

The Agent shall also maintain accounts in which it will record (a) the amount of
each Loan made hereunder, the Type thereof and the Eurocurrency Interest Period
with respect thereto, (b) the amount of any principal or interest due and
payable or to become due and payable from each Borrower, respectively, to each
Lender hereunder and (c) the amount of any sum received by the Agent hereunder
from each Borrower and each Lender’s share thereof.


(iii)  

The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be binding and conclusive evidence, absent manifest error, of
the existence and amounts of the Obligations therein recorded; provided,
however, that the failure of the Agent or any Lender to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
applicable Borrower to repay the Obligations incurred by it in accordance with
their terms.


(iv)  

Any Lender may request that its Loans be evidenced by a promissory note in
substantially the form of Exhibit D hereto. In such event, the Borrowers shall
execute and deliver to such Lender promissory notes payable to the order of such
Lender in a



39

--------------------------------------------------------------------------------

 

form approved by the Agent and consistent with the terms of this Agreement.
Thereafter, the Loans evidenced by such promissory notes and interest thereon
shall at all times (including after any assignment pursuant to Section 12.3) be
represented by one or more promissory notes payable to the order of the payee
named therein or any assignee pursuant to Section 12.3, except to the extent
that any such Lender or assignee subsequently returns any such promissory note
for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (i) and (ii) above.


        2.15      Telephonic Notices. Each Borrower hereby authorizes the
Lenders and the Agent to extend, convert or continue Advances and Swing Line
Loans, as applicable, effect selections of Types of Advances and to transfer
funds based on telephonic notices made by any person or persons the Agent, the
Swing Line Lender or any Lender in good faith believes to be an Authorized
Officer of such Borrower. Each Borrower agrees to deliver promptly to the Agent
a written confirmation, if such confirmation is requested by the Agent, the
Swing Line Lender or any Lender, of each telephonic notice, signed by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Agent, the Swing Line Lender and the Lenders, the
records of the Agent, the Swing Line Lender and the Lenders shall govern absent
manifest error.

        2.16      Interest Payment Dates; Interest and Fee Basis. Interest
accrued on each Floating Rate Advance and Swing Line Loan shall be payable on
each Payment Date, commencing with the first such date to occur after the
Initial Funding Date, on any date on which the Floating Rate Advance or Swing
Line Loan is prepaid and at maturity (whether due to acceleration or otherwise).
Interest accrued on that portion of the outstanding principal amount of any
Floating Rate Advance converted into a Eurocurrency Advance on a day other than
a Payment Date shall be payable on the date of conversion. Interest accrued on
each Eurocurrency Advance shall be payable on the last day of its applicable
Eurocurrency Interest Period, on any date on which the Eurocurrency Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurocurrency Advance having an Eurocurrency Interest Period longer than
three months shall also be payable on the last Business Day of each three-month
interval during such Eurocurrency Interest Period. Interest accrued on all Loans
for which the Prime Rate is the basis shall be calculated for actual days
elapsed on the basis of a year of 365 or, when appropriate, 366 days. Interest
accrued on all Loans for which the Eurocurrency Rate is the basis and all fees
shall be calculated for actual days elapsed on the basis of a year of 360 days,
or, in the case of Loans denominated in currencies other than Dollars, such
other basis as is consistent with market conditions in the applicable
jurisdictions, in each case for actual days elapsed. Interest shall be payable
for the day an Advance or Swing Line Loan is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time) at
the place of payment. If any payment of principal of or interest on an Advance
or Swing Line Loan or any fee shall become due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day and, in the
case of a principal payment, such extension of time shall be included in
computing interest in connection with such payment.

        2.17      Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. The Agent will promptly notify each relevant Lender of
the contents of each


40

--------------------------------------------------------------------------------


Aggregate Revolving Loan Commitment Reduction Notice, Borrowing Notice,
Conversion/Continuation Notice, and Prepayment Notice received by it hereunder.
The Agent will notify each Lender of the interest rate applicable to each
Eurocurrency Advance promptly upon determination of such interest rate and will
give each Borrower and each Lender prompt notice of each change in the Alternate
Base Rate.

        2.18      Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and any promissory notes requested to be issued
hereunder shall be deemed held by each Lender for the benefit of such Lending
Installation. Each Lender may, by written or facsimile notice to the Agent and
the Borrowers, designate a Lending Installation through which Loans will be made
by it and for whose account Loan payments and/or payments of LC Obligations are
to be made.

        2.19      Non-U.S. Subsidiary Borrowers. The Borrower may at any time
during the term of this Agreement, with the consent of the Agent, add as a party
to this Agreement not more than two First-Tier Foreign Subsidiaries to be
“Non-U.S. Subsidiary Borrowers” hereunder by (a) the execution and delivery to
the Agent of a duly completed Assumption Letter by such Subsidiary, with the
written consent of the Borrower at the foot thereof and (b) the execution and
delivery to the Agent of such other guaranties, security documents, pledge
agreements, legal opinions from counsel and such other instruments and documents
as may be reasonably required by the Agent. Upon such execution, delivery and
consent, such Subsidiary shall for all purposes be a party hereto as a Non-U.S.
Subsidiary Borrower as fully as if it had executed and delivered this Agreement.

        2.20      Non-Receipt of Funds by the Agent. Unless any Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of any Borrower, a payment of principal,
interest or fees to the Agent for the account of any of the Lenders or, in the
case of the Borrower, the Swing Line Lender, that it does not intend to make
such payment, the Agent may assume that such payment has been made. The Agent
may, but shall not be obligated to, make the amount of such payment available to
the intended recipient in reliance upon such assumption. If such Lender or such
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (i) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day or (ii) in the case of payment by such Borrower, the interest
rate applicable to the relevant Loan.

        2.21      Intentionally Omitted.

        2.22      Withholding Tax Exemption. (i) At least five Business Days
prior to the first date on which interest or fees are payable hereunder for the
account of any Lender, each Lender that is not incorporated or otherwise
organized under the laws of the United States of America, or a


41

--------------------------------------------------------------------------------


state thereof (a “Non-U.S. Lender”) agrees that it will deliver to each of the
Borrower and the Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, certifying in either case that such
Non-U.S. Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to each of the Borrower and the Agent a United States Internal
Revenue Form W-8 or W-9, as the case may be, and certify that it is entitled to
an exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Agent (x) two
renewals or additional copies of such form (or a successor form) on or before
the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such amendments thereto as may be reasonably requested by the Borrower or
the Agent. All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes,
unless an event (including without limitation any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Non-U.S. Lender from duly completing and delivering any such form
with respect to it and such Non-U.S. Lender advises the Borrower and the Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax. For any period during which a
Non-U.S. Lender has failed to provide the Borrower with an appropriate form
pursuant to this Section 2.22, above (unless such failure is due to a change in
treaty, law or regulation, or any change in the interpretation or administration
thereof by any governmental authority, occurring subsequent to the date on which
a form originally was required to be provided), such Non-U.S. Lender shall not
be entitled to indemnification with respect to taxes imposed by the United
States; provided that, should a Non-U.S. Lender which is otherwise exempt from
or subject to a reduced rate of withholding tax become subject to taxes because
of its failure to deliver a form required under this Section 2.22, the
Borrowers, respectively, shall take such steps as such Non-U.S. Lender shall
reasonably request to assist such Non-U.S. Lender to recover such taxes.

        2.23      Facility LCs.

             (a)      The LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue stand-by and commercial Facility LCs in
Dollars or an Agreed Currency for the account of the applicable Borrower (each,
a “Facility LC”) and to renew, extend, increase, decrease or otherwise modify
each Facility LC (each a “Modification”), from time to time from and including
the date of this Agreement and prior to the Revolving Loan Termination Date (or,
if earlier, the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.7 hereof or the Commitments pursuant to Section
8.1 hereof) upon the request of the applicable Borrower or, in the case of a
Non-U.S. Subsidiary Borrower, upon the request of the Borrower on its behalf;
provided, that immediately after each such Facility LC is issued or Modified,
(i) the aggregate Dollar Amount of the outstanding LC Obligations shall not
exceed $40,000,000, (ii) the Dollar Amount of all Eurocurrency Loans and
Facility LCs in Agreed Currencies other than Dollars is less than or equal to
the Maximum Foreign Currency Amount, (iii) the Revolving Credit Obligations
shall not exceed the Aggregate Revolving Loan Commitment, (iv) the aggregate
outstanding principal Dollar Amount of all Revolving Loans


42

--------------------------------------------------------------------------------

and Facility LCs made to or issued for the account of the Non-U.S. Subsidiary
Borrowers shall not exceed the Maximum Non-U.S. Subsidiary Borrower Amount and
(v) the conditions precedent set forth in Section 4.3 shall have been satisfied;
provided, further, that if the applicable Borrower has requested a Lender other
than JPMorgan to act as LC Issuer with respect to the issuance or Modification
of a particular Facility LC, such issuance or Modification shall be made only in
the sole discretion of such Lender. No Facility LC shall have an expiry date
later than the day which is two years after the Revolving Loan Termination Date;
provided that any Facility LC with a one-year term may provide for the renewal
thereof for additional one-year periods (which in no event shall extend beyond
the date which is two years after the Revolving Loan Termination Date).

             (b)      On the Initial Funding Date with respect to the Existing
LCs and upon the issuance or Modification by the LC Issuer of a Facility LC in
accordance with this Section 2.23, the LC Issuer shall be deemed, without
further action by any party hereto, to have sold to each Revolving Loan Lender,
and each Revolving Loan Lender shall be deemed, without further action by any
party hereto, to have purchased from the LC Issuer, a participation in such
Facility LC (and each Modification thereof) and the related LC Obligations in an
amount equal to the stated amount available for drawing under the applicable
Facility LC and any such related LC Obligations, multiplied by such Revolving
Loan Lender’s Revolving Loan Percentage, provided, however, that no Revolving
Loan Lender’s participation shall extend to Reimbursement Obligations or amounts
available for drawing under outstanding Facility LCs to the extent such
Obligations and amounts have been cash collateralized in accordance with the
terms of Section 2.23(m). Such participation shall constitute usage of each such
Revolving Loan Lenders’ Revolving Loan Commitment.

             (c)      Subject to subsection (a), the applicable Borrower (or in
the case of a Non-U.S. Subsidiary Borrower, the Borrower on its behalf) shall
give the LC Issuer notice prior to 10:00 a.m. (Chicago time) at least (i) three
Business Days for Dollar denominated Facility LCs and (ii) five Business Days
for Facility LCs denominated in any Agreed Currency other than Dollars prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the Agreed Currency in which the Facility LC is to be
denominated, the proposed date of issuance (or Modification) and the expiry date
of such Facility LC, and describing the proposed terms of such Facility LC and
the nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the LC Issuer shall promptly notify the Agent, and the Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that the
applicable Borrower shall have executed and delivered such application agreement
and/or such other instruments and agreements relating to such Facility LC as the
LC Issuer shall have reasonably requested (each, a “Facility LC Application
Agreement”). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application Agreement, the terms of this
Agreement shall control.


43

--------------------------------------------------------------------------------


             (d)      The Borrowers shall pay to the Agent, for the account of
the Revolving Loan Lenders ratably in accordance with their respective Revolving
Loan Percentages (except as provided in Section 8.2), a letter of credit fee
equal to (i) a percentage per annum equal to the Applicable Stand-by Facility LC
Fee in effect from time to time on the average daily aggregate amount available
for drawings under all stand-by Facility LCs outstanding during such quarter and
(ii) a percentage per annum equal to the Applicable Commercial Facility LC Fee
in effect from time to time on the average daily aggregate amount available for
drawings under all commercial Facility LCs outstanding during such quarter (it
being understood and agreed that a Non-U.S. Subsidiary Borrower shall be liable
to pay such fees only with respect to Facility LCs issued for its account). Each
such fee under clauses (i) and (ii) shall be payable in arrears on each Payment
Date after the Initial Funding Date and on the Revolving Loan Termination Date
(or, if earlier, the date of termination in whole of the Aggregate Revolving
Loan Commitment pursuant to Section 2.7 hereof or the Commitments pursuant to
Section 8.1 hereof). The applicable Borrower shall pay to the LC Issuer on the
date of issuance of each Facility LC, a Facility LC fronting fee equal to the
Applicable Facility LC Fronting Fee of the stated amount available for drawing
under each such Facility LC, and such additional fees and expenses relating to
the issuance, Modification, and payment of Facility LCs in the amounts and at
the times agreed between the Borrower and the LC Issuer (it being understood and
agreed that a Non-U.S. Subsidiary Borrower shall be liable to pay such fronting
fee only with respect to Facility LCs issued for its account). The LC Issuer
shall furnish to the Agent upon request its calculations with respect to the
amount of any fee payable under this subsection (d).

             (e)      Upon receipt from the beneficiary of any Facility LC of
any demand for payment under such Facility LC, the LC Issuer shall notify the
Agent and the Agent shall promptly notify the applicable Borrower and each other
Revolving Loan Lender as to the amount to be paid by the LC Issuer as a result
of such demand and the proposed payment date (the “LC Payment Date”). The
responsibility of the LC Issuer to the applicable Borrower and each Revolving
Loan Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC. The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Revolving
Loan Lender shall be unconditionally and irrevocably liable without regard to
the occurrence of any Default or any condition precedent whatsoever, to
reimburse the LC Issuer on demand for (i) such Revolving Loan Lender’s Revolving
Loan Percentage of the amount of each payment made by the LC Issuer under each
Facility LC to the extent such amount is not reimbursed by the applicable
Borrower pursuant to subsection (f) below plus (ii) interest on the foregoing
amount to be reimbursed by such Revolving Loan Lender, for each day from the
date of the LC Issuer’s demand for such reimbursement (or, if such demand is
made after 11:00 a.m. (Chicago time) on such date, from the next succeeding
Business Day) to the date on which such Revolving Loan Lender pays the amount to
be reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Effective Rate for such day; provided, however, that upon any such demand by the
LC Issuer for reimbursement from the Revolving Loan Lenders of the amounts
described in clauses (i) and (ii) above (the “LC Reimbursement Amounts”), the LC
Reimbursement


44

--------------------------------------------------------------------------------


Amounts shall be immediately and automatically converted to and redenominated in
Dollars equal to the Dollar Amount of such LC Reimbursement Amounts determined
as of the date of such conversion.

             (f)      The applicable Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or by the applicable LC
Payment Date for any amounts to be paid by the LC Issuer upon any drawing under
any Facility LC, without presentment, demand, protest or other formalities of
any kind (it being understood and agreed that no Non-U.S. Subsidiary Borrower
shall be liable to reimburse any LC Issuer for any amounts attributable to
drawings under Facility LCs issued for the account of the Borrower); provided,
that neither the Borrowers nor any Revolving Loan Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the applicable Borrower or such Revolving Loan Lender to the extent,
but only to the extent, caused by (i) the willful misconduct or gross negligence
of the LC Issuer in determining whether a request presented under any Facility
LC issued by it complied with the terms of such Facility LC or (ii) the LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by the LC Issuer and remaining unpaid
by the applicable Borrower after the applicable LC Payment Date shall bear
interest, payable on demand, for each day until paid, at a rate per annum equal
to the sum of 2% plus the rate applicable to Floating Rate Advances for such
day. The LC Issuer will pay to each Revolving Loan Lender ratably in accordance
with its Revolving Loan Percentage all amounts received by it from the
applicable Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by the LC Issuer,
but only to the extent such Revolving Loan Lender has made payment to the LC
Issuer in respect of such Facility LC pursuant to subsection (e). Subject to the
terms and conditions of this Agreement (including without limitation the
submission of a Borrowing Notice in compliance with Section 2.9 and the
satisfaction of the applicable conditions precedent set forth in Article IV),
any Borrower may request an Advance or, in the case of the Borrower only, a
Swing Line Loan hereunder for the purpose of satisfying any Reimbursement
Obligation.

             (g)      If after the Initial Funding Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the LC Issuer or any
Revolving Loan Lender with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency shall
impose, modify or deem applicable any tax, reserve, special deposit or similar
requirement against or with respect to or measured by reference to Facility LCs
issued or to be issued hereunder or participation therein, and the result shall
be to increase the cost to the LC Issuer or any Revolving Loan Lender of issuing
or maintaining any Facility LC or any participation therein, or reduce any
amount receivable hereunder by the LC Issuer or any Revolving Loan Lender in
respect of any Facility LC (which increase in cost, or reduction in amount
receivable, shall be the result of such Revolving Loan Lender’s or the LC
Issuer’s reasonable allocation of the aggregate of such increases or reductions
resulting from such event), then, upon demand by the LC Issuer or such Revolving
Loan Lender, each Borrower agrees, as applicable, to pay to the LC Issuer or


45

--------------------------------------------------------------------------------


such Revolving Loan Lender, from time to time as specified by the LC Issuer or
such Revolving Loan Lender, such additional amounts as shall be sufficient to
compensate the LC Issuer or such Revolving Loan Lender for such increased costs
or reductions in amounts received by the LC Issuer or such Revolving Loan Lender
(it being understood and agreed that no Non-U.S. Subsidiary Borrower shall be
liable to compensate any LC Issuer for any such costs or reductions in amounts
received with respect to Facility LCs issued for the account of the Borrower). A
certificate of the LC Issuer or such Revolving Loan Lender submitted by the LC
Issuer or such Revolving Loan Lender to the applicable Borrower shall be
conclusive as to the amount thereof in the absence of manifest error.

             (h)      The Borrowers’ obligations under this Section 2.23 shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the applicable Borrower
may have or have had against the LC Issuer, any Revolving Loan Lender or any
beneficiary of a Facility LC. Each Borrower further agrees with the LC Issuer
and the Revolving Loan Lenders that the LC Issuer and the Revolving Loan Lenders
shall not be responsible for, and such Borrower’s Reimbursement Obligation in
respect of any Facility LC shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among such Borrower, any of its
Subsidiaries, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred or any claims or defenses
whatsoever of such Borrower or of any of its Subsidiaries against the
beneficiary of any Facility LC or any such transferee. Absent willful misconduct
or gross negligence, the LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. Each Borrower
agrees that any action taken or omitted by the LC Issuer or any Revolving Loan
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon such Borrower and shall not put the LC Issuer or any Revolving Loan
Lender under any liability to such Borrower. Nothing in this subsection (h) is
intended to limit the right of any Borrower to make a claim against the LC
Issuer for damages as contemplated by the proviso to the first sentence of
subsection (f) above.

             (i)      To the extent not inconsistent with subsection (h) above,
the LC Issuer shall be entitled to rely, and shall be fully protected in relying
upon, any Facility LC, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the LC Issuer. The LC Issuer shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first have received such advice or concurrence of the Required Revolving Loan
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Revolving Loan Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.23, the LC Issuer shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a


46

--------------------------------------------------------------------------------


request of the Required Revolving Lenders (or all of the Lenders, if required
hereunder), and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Revolving Loan Lenders and all future holders
of participations in any Facility LCs.

             (j)      Each Borrower hereby agrees to indemnify and hold harmless
each Lender, the LC Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses which such Lender, the LC Issuer or the
Agent may incur (or which may be claimed against such Lender, the LC Issuer or
the Agent by any Person whatsoever) by reason of or in connection with the
execution and delivery or transfer of or payment or failure to pay under any
Facility LC or any actual or proposed use of any Facility LC, including, without
limitation, any claims, damages, losses, liabilities, costs or expenses which
the LC Issuer may incur by reason of or in connection with (i) the failure of
any other Lender to fulfill or comply with its obligations to the LC Issuer
hereunder (but nothing herein contained shall affect any rights such Borrower
may have against any defaulting Lender) or (ii) by reason of or on account of
the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer, evidencing the appointment of such successor
Beneficiary (it being understood and agreed that no Non-U.S. Subsidiary Borrower
shall be liable pursuant to this subsection (j) with respect to any Facility LCs
issued for the account of the Borrower); provided, that such Borrower shall not
be required to indemnify the LC Issuer for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(i) the willful misconduct or gross negligence of the LC Issuer in determining
whether a request presented under any Facility LC complied with the terms of
such Facility LC or (ii) the LC Issuer’s failure to pay under any Facility LC
after the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. Nothing in this subsection (j) is intended to
limit the obligations of any Borrower under any other provision of this
Agreement.

             (k)      Each Revolving Loan Lender shall, ratably in accordance
with its Revolving Loan Percentage, indemnify the LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the applicable Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct or the LC Issuer’s failure to pay under any Facility LC after
the presentation to it of a request strictly complying with the terms and
conditions of the Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.23 or any action taken or omitted by such
indemnitees hereunder.

             (l)      In its capacity as a Lender, the LC Issuer shall have the
same rights and obligations as any other Lender.

             (m)      Notwithstanding anything to the contrary herein or in any
application for a Facility LC, the applicable Borrower shall, not later than the
Revolving Loan Termination Date (or, if earlier, the date of termination in
whole of the Aggregate Revolving Loan Commitment


47

--------------------------------------------------------------------------------


pursuant to Section 2.7 hereof or the Commitments pursuant to Section 8.1 hereof
or otherwise to the extent required in connection with a Designated Prepayment
pursuant to Section 2.4(d) hereof) or on any earlier Business Day after the
occurrence and during the continuance of a Default or Unmatured Default that it
receives the Agent’s demand, deliver to the Agent for the benefit of the
Revolving Loan Lenders and the LC Issuer, cash having a value, as determined by
the Agent, equal to one hundred and five percent (105%) of each of the aggregate
amount of the outstanding Reimbursement Obligations and the aggregate amount
available for drawing under Facility LCs that are outstanding. Any such
collateral shall be held by the Agent in a separate account appropriately
designated as a cash collateral account in relation to this Agreement and the
Facility LCs and retained by the Agent for the benefit of the Revolving Loan
Lenders and the LC Issuer as collateral security for such Borrower’s obligations
in respect of this Agreement and each of the Facility LCs and LC Drafts. Such
amounts shall be applied to reimburse the LC Issuer for drawings or payments
under or pursuant to Facility LCs or LC Drafts, or if no such reimbursement is
required, to payment of such of the other Obligations as the Agent shall
determine (it being understood and agreed that no Non-U.S. Subsidiary Borrower
shall be required to provide collateral in connection with any Facility LCs
issued for the account of the Borrower, nor shall any collateral provided by any
Non-U.S. Subsidiary Borrower pursuant to this subsection (m) be applied toward
drawings or payments under or in connection with Facility LCs issued for the
account of the Borrower or Obligations incurred by the Borrower). Amounts
remaining in any cash collateral account established pursuant to this Section
2.23 which are not to be applied to reimburse the Agent or any LC Issuer for
amounts actually paid or to be paid by the Agent or any LC Issuer in respect of
Obligations hereunder shall be promptly returned to the applicable Borrower upon
the payment in full of all Obligations hereunder, after deduction of the Agent’s
reasonable expenses incurred in connection with such cash collateral account.

        2.24      Transitional Letter of Credit Provisions. From and after the
Initial Funding Date, the Existing LCs shall be deemed to constitute Facility
LCs issued pursuant to Section 2.23 in which the Revolving Loan Lenders
participate. Fees shall accrue in respect of the Existing LCs as provided in
Section 2.23(d) beginning as of the Initial Funding Date.

        2.25      Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due from any Borrower hereunder
in the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent’s main office in Chicago,
Illinois on the Business Day preceding that on which the final, non-appealable
judgment is given. The obligations of the applicable Borrower in respect of any
sum due to any Lender or the Agent hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be) of any sum adjudged to be so due in such other currency
such Lender or the Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Agent, as the case may be, in the
specified currency, such Borrower agrees, to the fullest extent that it may
effectively do so,


48

--------------------------------------------------------------------------------


as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender or the Agent, as the case may be, in the specified currency and
(b) any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 11.2, such
Lender or the Agent, as the case may be, agrees to remit such excess to the
applicable Borrower (it being understood and agreed that no Non-U.S. Subsidiary
Borrower shall be liable under this Section 2.25 in connection with any
Obligations incurred by the Borrower).

        2.26      Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II with respect to any Advance in any Agreed
Currency other than Dollars, if there shall occur on or prior to the date of
such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the applicable Borrower, the Agent or the Required
Lenders make it impracticable for the Eurocurrency Loans comprising such Advance
to be denominated in the Agreed Currency specified by the applicable Borrower,
then the Agent shall forthwith give notice thereof to such Borrower and the
Lenders or such Borrower shall give notice thereof to the Lenders, as the case
may be, and such Eurocurrency Loans shall not be denominated in such currency
but shall be made on such Borrowing Date in Dollars, in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related Borrowing Notice, as Floating Rate Loans, unless the applicable
Borrower notifies the Agent at least one Business Day before such date that (i)
it elects not to borrow on such date or (ii) it elects to borrow on such date in
a different Agreed Currency, as the case may be, in which the denomination of
such Eurocurrency Loans would in the opinion of the Agent, the Required Lenders
be practicable and in an aggregate principal amount equal to the Dollar Amount
of the aggregate principal amount specified in the related Borrowing Notice.

        2.27      Increase of Revolving Loan Commitments. (a) At any time, the
Borrower may request that the Aggregate Revolving Loan Commitment be increased;
provided that, without the prior written consent of all of the Revolving Loan
Lenders, (i) the Aggregate Revolving Loan Commitment shall at no time exceed
$325,000,000 minus the aggregate amount of all reductions in the Aggregate
Revolving Loan Commitment previously made pursuant to Section 2.4(d) and Section
2.7; (ii) the Borrower shall not make any such request during the six month
period following any reduction in the Aggregate Revolving Loan Commitment
previously made pursuant to Section 2.7; (iii) the Borrower shall not be
entitled to make any such request more frequently than once in each 12-month
period; and (iv) each such request shall be in a minimum amount of at least
$10,000,000 and increments of $5,000,000 in excess thereof. Such request shall
be made in a written notice given to the Agent and the Revolving Loan Lenders by
the Borrower not less than twenty (20) Business Days prior to the proposed
effective date of such increase, which notice (a “Commitment Increase Notice”)
shall specify the amount of the proposed increase in the Aggregate Revolving
Loan Commitment and the proposed effective date of such increase. In the event
of such a Commitment Increase Notice, each of the Revolving Loan Lenders shall
be given the opportunity to participate in the requested increase ratably in
proportions that their respective Revolving Loan Commitments bear to the
Aggregate Revolving Loan Commitment. No Revolving Loan Lender shall have any
obligation to increase


49

--------------------------------------------------------------------------------


its Revolving Loan Commitment pursuant to a Commitment Increase Notice. On or
prior to the date that is ten (10) Business Days after receipt of the Commitment
Increase Notice, each Revolving Loan Lender shall submit to the Agent a notice
indicating the maximum amount by which it is willing to increase its Revolving
Loan Commitment in connection with such Commitment Increase Notice (any such
notice to the Agent being herein a “Lender Increase Notice”). Any Revolving Loan
Lender which does not submit a Lender Increase Notice to the Agent prior to the
expiration of such ten (10) Business Day period shall be deemed to have denied
any increase in its Revolving Loan Commitment. In the event that the increases
of Revolving Loan Commitments set forth in the Lender Increase Notices exceed
the amount requested by the Borrower in the Commitment Increase Notice, the
Agent and each Arranger shall have the right, in consultation with the Borrower,
to allocate the amount of increases necessary to meet the Borrower’s Commitment
Increase Notice. In the event that the Lender Increase Notices are less than the
amount requested by the Borrower, the Agent shall so advise the Borrower not
later than ten (10) Business Days prior to the proposed effective date, and not
later than three (3) Business Days prior to the proposed effective date the
Borrower may notify the Agent of any financial institution that shall have
agreed to become a “Revolving Loan Lender” party hereto (a “Proposed New
Lender”) in connection with the Commitment Increase Notice. Any Proposed New
Lender shall be consented to by the Agent (which consent shall not be
unreasonably withheld). If the Borrower shall not have arranged any Proposed New
Lender(s) to commit to the shortfall from the Lender Increase Notices, then the
Borrower shall be deemed to have reduced the amount of its Commitment Increase
Notice to the aggregate amount set forth in the Lender Increase Notices. Based
upon the Lender Increase Notices, any allocations made in connection therewith
and any notice regarding any Proposed New Lender, if applicable, the Agent shall
notify the Borrower and the Lenders on or before the Business Day immediately
prior to the proposed effective date of the amount of each Lender’s and Proposed
New Lenders’ Revolving Loan Commitment (the “Effective Commitment Amount”) and
the amount of the Aggregate Revolving Loan Commitment, which amount shall be
effective on the following Business Day. Any increase in the Aggregate Revolving
Loan Commitment shall be subject to the following conditions precedent: (A) the
Borrower shall have obtained the consent thereto of each Subsidiary party to the
Subsidiary Guaranty (each, a “Guarantor”) and its reaffirmation of the Credit
Document(s) executed by it, which consent and reaffirmation shall be in writing
and in form and substance reasonably satisfactory to the Agent, (B) as of the
date of the Commitment Increase Notice and as of the proposed effective date of
the increase in the Aggregate Revolving Loan Commitment, all representations and
warranties shall be true and correct in all material respects as though made on
such date and no event shall have occurred and then be continuing which
constitutes a Default or Unmatured Default, (C) the Borrower, the Agent and each
Proposed New Lender or Revolving Loan Lender that shall have agreed to provide a
“Revolving Loan Commitment” in support of such increase in the Aggregate
Revolving Loan Commitment shall have executed and delivered a “Commitment and
Acceptance” substantially in the form of Exhibit J hereto, (D) counsel for the
Borrower and for the Guarantors shall have provided to the Agent supplemental
opinions in form and substance reasonably satisfactory to the Agent and (E) the
Borrower and the Proposed New Lender shall otherwise have executed and delivered
such other instruments and documents as may be required under Article IV or that
the Agent shall have reasonably requested in connection with such


50

--------------------------------------------------------------------------------


increase. If any fee shall be charged by the Revolving Loan Lenders in
connection with any such increase, such fee shall be in accordance with then
prevailing market conditions, which market conditions shall have been reasonably
documented by the Agent to the Borrower. Upon satisfaction of the conditions
precedent to any increase in the Aggregate Revolving Loan Commitment, the Agent
shall promptly advise the Borrower and each Revolving Loan Lender of the
effective date of such increase. Upon the effective date of any increase in the
Aggregate Revolving Loan Commitment that is supported by a Proposed New Lender,
such Proposed New Lender shall be a party to this Agreement as a Revolving Loan
Lender and shall have the rights and obligations of a Revolving Loan Lender
hereunder. Nothing contained herein shall constitute, or otherwise be deemed to
be, a commitment on the part of any Revolving Loan Lender to increase its
Revolving Loan Commitment at any time.

             (b)      For purposes of this clause (b), (A) the term “Buying
Lender(s)” shall mean (1) each Revolving Loan Lender the Effective Commitment
Amount of which is greater than its Revolving Loan Commitment prior to the
effective date of any increase in the Aggregate Revolving Loan Commitment, and
(2) each Proposed New Lender that is allocated an Effective Commitment Amount in
connection with any Commitment Increase Notice and (B) the term “Selling
Lender(s)” shall mean each Revolving Loan Lender whose Revolving Loan Commitment
is not being increased from that in effect prior to such increase in the
Aggregate Revolving Loan Commitment. Effective on the effective date of any
increase in the Aggregate Revolving Loan Commitment pursuant to clause (a)
above, each Selling Lender hereby sells, grants, assigns and conveys to each
Buying Lender, without recourse, warranty, or representation of any kind, except
as specifically provided herein, an undivided percentage in such Selling
Lender’s right, title and interest in and to its Outstanding Credit Exposure in
the respective Dollar Amounts and percentages necessary so that, from and after
such sale, each such Selling Lender’s Outstanding Credit Exposure shall equal
such Selling Lender’s Percentage (calculated based upon the Effective Commitment
Amounts) of the Aggregate Outstanding Credit Exposure. Effective on the
effective date of the increase in the Aggregate Revolving Loan Commitment
pursuant to clause (a) above, each Buying Lender hereby purchases and accepts
such grant, assignment and conveyance from the Selling Lenders. Each Buying
Lender hereby agrees that its respective purchase price for the portion of the
Outstanding Credit Exposure purchased hereby shall equal the respective Dollar
Amount necessary so that, from and after such payments, each Buying Lender’s
Outstanding Credit Exposure shall equal such Buying Lender’s Percentage
(calculated based upon the Effective Commitment Amounts) of the Aggregate
Outstanding Credit Exposure. Such amount shall be payable on the effective date
of the increase in the Aggregate Revolving Loan Commitment by wire transfer of
immediately available funds to the Agent. Each Selling Lender hereby represents
and warrants to each Buying Lender that such Selling Lender owns the Outstanding
Credit Exposure being sold and assigned hereby for its own account and has not
sold, transferred or encumbered any or all of its interest in such Loans, except
for participations which will be extinguished upon payment to Selling Lender of
an amount equal to the portion of the Outstanding Credit Exposure being sold by
such Selling Lender. Each Buying Lender hereby acknowledges and agrees that,
except for each Selling Lender’s representations and warranties contained in the
foregoing sentence, each such Buying Lender has entered into its Commitment and
Acceptance with respect to such increase on the


51

--------------------------------------------------------------------------------


basis of its own independent investigation and has not relied upon, and will not
rely upon, any explicit or implicit written or oral representation, warranty or
other statement of the Lenders or the Agent concerning the authorization,
execution, legality, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or the other Credit Documents. The Borrower hereby
agrees to compensate each Selling Lender for all losses, expenses and
liabilities incurred by each Selling Lender in connection with the sale and
assignment of any Eurocurrency Loan hereunder on the terms and in the manner as
set forth in Section 3.4.

ARTICLE III:     CHANGE IN CIRCUMSTANCES

        3.1      Yield Protection. If, after the date of this Agreement, the
adoption of or change in, any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law), or any interpretation thereof, or the compliance of any Lender
therewith,

(i)  

subjects any Lender or any applicable Lending Installation to any tax, duty,
charge or withholding on or from payments due from any Borrower (excluding
taxation of the overall net income of any Lender or applicable Lending
Installation), or changes the basis of taxation of payments to any Lender in
respect of its Revolving Loan Commitment, Loans, LC Obligations or other amounts
due it hereunder, or


(ii)  

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurocurrency Advances) in respect of
its Revolving Loan Commitment, Loans, LC Obligations or other amounts due it
hereunder, or


(iii)  

imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
its Revolving Loan Commitment, Loans or LC Obligations or reduces any amount
receivable by any Lender or any applicable Lending Installation in connection
with Loans under this Agreement or its LC Obligations, or requires any Lender or
any applicable Lending Installation to make any payment calculated by reference
to the amount of its Revolving Loan Commitment, Loans or LC Obligations held or
interest received by it, by an amount deemed material by such Lender,


then, within 15 days of demand by such Lender, the applicable Borrower shall pay
such Lender that portion of such increased expense incurred or reduction in an
amount received which such Lender determines is attributable to making, funding
and maintaining its Loans, LC Obligations and its Revolving Loan Commitment.

        3.2.      Changes in Capital Adequacy Regulations. If a Lender
determines the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a “Change” (as


52

--------------------------------------------------------------------------------


defined below), then, within 15 days of demand by such Lender the applicable
Borrower shall pay such Lender the amount necessary to compensate, on an
after-tax basis, for any shortfall in the rate of return on the portion of such
increased capital which such Lender reasonably determines is attributable to
this Agreement, its Outstanding Credit Exposure or its Commitments (after taking
into account such Lender’s policies as to capital adequacy and the Change).
“Change” means (i) any change after the date of this Agreement in the
“Risk-Based Capital Guidelines” (as defined below) or (ii) any adoption of or
change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the July 1988 report of the Basel Committee on Banking
Regulation and Supervisory Practices Entitled “International Convergence of
Capital Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

        3.3.      Availability of Types of Advances. If any Lender determines
that maintenance of any of its Eurocurrency Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, such Lender shall promptly give notice
thereof to the Borrowers and the Agent shall suspend the availability of
Eurocurrency Advances and require any and all outstanding Eurocurrency Advances
to be repaid. If the Required Lenders determine that (i) deposits of a type,
currency or maturity appropriate to match fund Eurocurrency Advances are not
available or (ii) the interest rate applicable to Eurocurrency Advances does not
accurately reflect the cost of making Eurocurrency Advances, then the Agent
shall promptly give notice thereof to the Borrowers and the Lenders shall
suspend the availability of Eurocurrency Advances until such time as the
circumstances giving rise to such suspension no longer exist.

        3.4.      Funding Indemnification. If any payment of a Eurocurrency
Advance occurs on a date which is not the last day of the applicable
Eurocurrency Interest Period, whether because of acceleration, prepayment or
otherwise (but excluding any such prepayment arising pursuant to Section 3.3),
or a Eurocurrency Advance is not made or prepaid on the date specified by the
applicable Borrower for any reason other than default by the Lenders, the
applicable Borrower will indemnify each Lender for any loss or cost incurred by
it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Advance.

        3.5.      Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurocurrency Loans to reduce any liability of
any Borrower to such Lender under Sections 3.1 and 3.2 or to avoid the
unavailability of a Type of Advance under Section 3.3, so long as such
designation is not disadvantageous to such Lender. Each Lender shall deliver to
the applicable Borrower a written statement of such Lender as to the amount due,
if any, under Sections 3.1, 3.2 or 3.4. Such


53

--------------------------------------------------------------------------------


written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the applicable Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement or certificate shall be payable on demand after receipt by the
applicable Borrower of the written statement. The obligations of the Borrowers
under Sections 3.1, 3.2 and 3.4 shall survive payment of the Obligations and
termination of this Agreement.

        3.6.      Replacement Lenders. If any Lender either (i) failed to fund
its Revolving Loan Percentage or Term Loan Percentage, as applicable, of any
Advance requested by any Borrower, or to fund a Revolving Loan in order to repay
Swing Line Loans or Reimbursement Obligations or participations with respect to
Letters of Credit, which such Lender is obligated to fund under the terms of
this Agreement and which failure has not been cured; (ii) makes a demand for
compensation pursuant to Section 2.23(g), Section 3.1 or Section 3.2, (iii) is
unable to fund at the Eurocurrency Rate or determines that such rate is
unavailable or does not accurately reflect its cost of making or maintaining any
Eurocurrency Loan pursuant to Section 3.3 for reasons not generally applicable
to the other Lenders or (iv) invokes the provisions of Section 9.2, the Borrower
may require and have such Lender transfer, pursuant to and in accordance with
Section 12.3, all of its rights and obligations under the Credit Documents to
one or more Purchasers selected by the Borrower, acceptable to the Agent and the
LC Issuer, and willing to accept such assignment provided such Lender is paid
upon such assignment all amounts of principal, interest and fees accrued
hereunder to the date of such assignment. No such assignment shall affect (a)
any liability or obligation of any Borrower or any other Lender to such replaced
Lender, which accrued on or prior to the date of such assignment or (b) such
replaced Lender’s rights or obligations hereunder in respect of any such
liability or obligation.

        3.7.      Payments by Non-U.S. Subsidiary Borrowers. Notwithstanding
anything herein to the contrary, no Non-U.S. Subsidiary Borrower shall be liable
under Sections 3.1, 3.2 and 3.4 with respect to payments required in connection
with Loans made to, or Obligations incurred by or on behalf of, the Borrower.

ARTICLE IV:     CONDITIONS PRECEDENT

        4.1      Initial Credit Extension. The Term Loan Lenders shall not be
required to make the Term Loans, the Revolving Loan Lenders shall not be
required to make any initial Revolving Credit Advance, the Swing Line Lender
shall not be required to make Swing Line Loans, no LC Issuer shall be required
to issue a Facility LC hereunder unless the Borrower has furnished (if
applicable) to the Agent, with sufficient copies for the Lenders, all in form
and substance satisfactory to the Agent:


54

--------------------------------------------------------------------------------


             (a)      Copies of the articles or certificate of incorporation (or
other comparable constituent document) of each of the Borrower and the initial
Obligor Subsidiaries, together, in each case, with all amendments, and a
certificate of good standing, both certified by the appropriate governmental
officer in its jurisdiction of organization, as well as any other information
required by Section 326 of the USA Patriot Act, 31 U.S.C. Section 5318 or
otherwise necessary for the Agent or any Lender to verify the identity of the
Borrower and the initial Obligor Subsidiaries as required by Section 326 of the
USA Patriot Act, 31 U.S.C. Section 5318.

             (b)      Copies, certified by the Secretary or Assistant Secretary
of each of the Borrower and the initial Obligor Subsidiaries, of its by-laws (or
other comparable governing document) and of its Board of Directors’ resolutions
(and resolutions of other bodies, if any are deemed necessary by counsel for any
Lender) authorizing the execution of the Borrower Credit Documents and
Subsidiary Guaranties, as applicable.

             (c)      An incumbency certificate, executed by the Secretary or
Assistant Secretary of each of the Borrower and the initial Obligor
Subsidiaries, which shall identify by name and title and bear the signature of
the officers of the Borrower and each initial Obligor Subsidiary, as applicable,
authorized to sign the Borrower Credit Documents, Subsidiary Guaranties and
initial Collateral Documents, as applicable, and, in the case of the Borrower,
to make Credit Extensions hereunder, upon which certificate the Agent and, the
LC Issuer, the Swing Line Lender and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower.

             (d)      A certificate, signed by the chief financial officer of
the Borrower, stating that on the initial Credit Extension Date (i) no Default
or Unmatured Default has occurred and is continuing and (ii) no material adverse
change in the business, financial condition, operations or prospects of the
Borrower’s or any of the Borrower’s Subsidiaries’ has occurred since the
Borrower’s consolidated financial statements as of December 31, 2004.

            (e)      The written opinions of Bryan Cave LLP, U.S. counsel to the
Borrower and the initial Obligor Subsidiaries, and, to the extent requested by
the Agent, each Material Foreign Subsidiary’s foreign counsel (if any), dated as
of the Initial Funding Date and in the forms of the opinions attached hereto as
Exhibit E, in each case addressed to the Agent and the Lenders, with respect to
the (without limitation) due authorization, execution and enforceability of this
Agreement and the other Credit Documents, as applicable.

             (f)      A written opinion of foreign counsel with respect to each
Pledge Agreement (if any) to be delivered on the Initial Funding Date, addressed
to the Agent and the Lenders, in form and substance satisfactory to the Agent.


55

--------------------------------------------------------------------------------


             (g)      A compliance certificate in substantially the form of
Exhibit F hereto signed by the Borrower’s chief financial officer showing the
calculations necessary to determine compliance with Sections 6.20, 6.21 and 6.22
of this Agreement.

             (h)      Written money transfer instructions, in substantially the
form of Exhibit G hereto, addressed to the Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Agent may have reasonably requested.

             (i)      Evidence satisfactory to the Agent and its counsel that,
concurrently with the Borrower’s receipt of the initial Advance hereunder: (1)
the entire principal amount (together with accrued interest and premium, if any)
of the Existing Indebtedness shall be repaid in full (other than the Existing
LCs) or converted into the relevant Loans hereunder and (2) any and all lender
commitments under the Existing Credit Agreement shall have been terminated.

             (j)      The Lenders, the Arrangers and the Agent shall have
received (i) all fees required to be paid and (ii) reimbursement for all
expenses for which invoices have been presented, in each case on or before the
date hereof or the Initial Funding Date (as applicable).

             (k)      Promissory notes payable to each of the Lenders requesting
promissory notes pursuant to Section 2.14(iv) hereof.

             (l)      Such other documents as the Agent or any Lender or its
counsel may have reasonably requested including, without limitation, updates to
the Schedules hereto reflecting changes that result from the Thomas Industries
Acquisition, reaffirmations of the Parent Guaranty, the Subsidiary Guaranty,
Pledge Agreements, and each other document reflected on the List of Closing
Documents attached in Exhibit H to this Agreement.

             (m)      The Thomas Industries Acquisition shall have been
consummated, substantially concurrently with the making of the initial Loans, in
compliance with the following terms and conditions:

 

(i)      All governmental and material third party approvals (including
landlords’ consents, customer supply agreements consents, Hart-Scott-Rodino
clearance, German and Norwegian antitrust clearance and other consents)
necessary or, in the reasonable discretion of the Agent, advisable in connection
with the Thomas Industries Acquisition, the financing contemplated hereby and
the continuing operations of the Borrower and its Subsidiaries (including
shareholder approvals, if any) shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the Thomas Industries
Acquisition or the financing thereof.



56

--------------------------------------------------------------------------------


 

(ii)      There shall be no injunction or temporary restraining order which, in
the reasonable judgment of the Agent would prohibit the funding of the Term
Loans or the consummation of the Thomas Industries Acquisition; and there shall
be no litigation which would reasonably be expected to result in a material
adverse effect on the Target and its subsidiaries, taken as a whole.


 

(iii)      The Thomas Industries Acquisition shall be consummated in accordance
with the terms of the Thomas Industries Acquisition Merger Agreement and all
applicable requirements of the law.


 

(iv)      In order to finance the Thomas Industries Acquisition, the Borrower
shall have, on or prior to the Initial Funding Date, caused to be released from
escrow and received the net cash proceeds from the Senior Subordinated Notes.


 

(v)      The Agent shall have received the most recent audited financial
statements for the Target.


 

(vi)      Each of the Lenders shall have received consolidating pro forma
balance sheets and income statements of the Borrower as of the date of the most
recently completed publicly reported consolidated quarterly balance sheet of the
Borrower, giving effect to the Thomas Industries Acquisition and the financings
contemplated thereby (including pursuant to this Agreement) as if such
transactions had occurred on such date, prepared in accordance with Regulation
S-X under the Securities Exchange Act of 1934 (as amended from time to time) for
a registration statement on Form S-1. Each of the Arrangers and the Agent shall
have received the written permission of the Borrower to include each of the
financial statements and financial projections referred to in the commitment
letter related hereto in any marketing materials prepared in connection with
this Agreement.


 

(vii)      The Agent shall have reviewed a copy of any fairness opinion relating
to the terms of the Thomas Industries Acquisition, if any such opinion is
delivered in connection with the Thomas Industries Acquisition.


 

(viii)      The Agent shall have received a certificate from the chief financial
officer of the Borrower supporting the conclusions that after giving effect to
the Thomas Industries Acquisition, the Borrower is solvent and will be solvent
subsequent to incurring the indebtedness in connection with the Thomas
Industries Acquisition, will be able to pay its debts and liabilities as they
become due and will not be left with unreasonably small capital with which to
engage in its businesses.


 

(ix)      The Agent shall have received evidence satisfactory to it of the
prepayment of all obligations under existing loan facilities of the Target and
its subsidiaries pursuant to payoff letters in form and substance reasonably
satisfactory to the Agent and its counsel. The consummation of the Thomas



57

--------------------------------------------------------------------------------


 

Industries Acquisition and related transactions (financing or otherwise) shall
not trigger any change of control rights under any indebtedness to remain
outstanding after the Initial Funding Date.


 

(x)      There shall not exist (pro forma for the Thomas Industries Acquisition
and the financing thereof) any Unmatured Default or Default. Each of the
Arrangers and the Agent shall be reasonably satisfied that the Borrower has not
failed to comply with any of its material obligations under the commitment
letter or the fee letters executed in connection herewith.


 

(xi)      No material adverse change in the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Target and
its subsidiaries, taken as a whole, shall have occurred since December 31, 2004.


        The Agent shall notify the Borrower of the date on which the foregoing
conditions have been met, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, if the foregoing conditions are not satisfied (or
waived pursuant to Section 8.3 and Section 8.4) at or prior to 5 p.m., Chicago
time, on December 15, 2005, then, in such event, the Commitments and this
Agreement (other than those provisions hereof which by their terms survive
termination) shall terminate at such time (it being understood and agreed that,
notwithstanding such termination, the Existing Credit Agreement shall continue
to remain in full force and effect in accordance with its terms).

        4.2.      Initial Advance to each Non-U.S. Subsidiary Borrower. The
Lenders shall not be required to make a Revolving Credit Advance hereunder and
no LC Issuer shall be required to issue a Facility LC hereunder, in each case,
to or with respect to any Non-U.S. Subsidiary Borrower, which may be a party
hereto or which may become a party hereto after the Initial Funding Date, unless
(a) all such documents, instruments and agreements required by the Agent
granting a first priority security interest in 65% of the issued and outstanding
capital stock or other ownership interests in such Non-U.S. Subsidiary Borrower
in favor of the Agent on behalf of the Lenders shall have been executed and
ready to be filed in the appropriate jurisdictions and (b) the Borrower or such
Non-U.S. Subsidiary Borrower has furnished or caused to be furnished to the
Agent with sufficient copies for the Lenders:

    (i)        The Assumption Letter executed and delivered by such Non-U.S.
Subsidiary Borrower and containing the written consent of the Borrower at the
foot thereof, as contemplated by Section 2.19.

    (ii)        Copies, certified by the Secretary or Assistant Secretary of
such Non-U.S. Subsidiary Borrower, of its Board of Directors’ resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for any
Lender) approving the Assumption Letter and the other Non-U.S. Subsidiary
Borrower Credit Documents.

    (iii)        An incumbency certificate, executed by the Secretary or
Assistant Secretary of such Non-U.S. Subsidiary Borrower, which shall identify
by name and title and bear the


58

--------------------------------------------------------------------------------


signature of the officers of such Non-U.S. Subsidiary Borrower authorized to
sign the Assumption Letter and the other Non-U.S. Subsidiary Borrower Credit
Documents, upon which certificate the Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower.

    (iv)        An opinion of counsel to such Non-U.S. Subsidiary Borrower, with
respect to the laws of its jurisdiction of organization, addressed to the Agent
and the Lenders, substantially in the pertinent form attached as part of Exhibit
E hereto.

    (v)        Promissory notes payable to each of the Lenders requesting
promissory notes pursuant to Section 2.14(iv) hereof.

        4.3.       Each Credit Extension. The Lenders shall not be required to
make any Advance (other than an Advance that, after giving effect thereto and to
the application of the proceeds thereof, does not increase the aggregate amount
of outstanding Advances), the Swing Line Lender shall not be obligated to make a
Swing Line Loan, and no LC Issuer shall be required to issue any Facility LC,
unless on the applicable Credit Extension Date, both immediately prior to, and
immediately after giving effect to, such Credit Extension and the application of
proceeds thereof:

             (a)      Either (i) in the case of an Advance, the Agent shall have
received a Notice of Borrowing in compliance with Section 2.9, (ii) in the case
of a Swing Line Loan, the Swing Line Lender shall have received a notice of
borrowing in compliance with Section 2.2(b) or (iii) in the case of a Facility
LC, the LC Issuer shall have received a request for the issuance of a Facility
LC in compliance with Section 2.23 (together with any Facility LC Application
Agreement requested by the LC Issuer pursuant to Section 2.23(c)).

             (b)      The Revolving Credit Obligations do not and would not
exceed the Aggregate Revolving Loan Commitment.

             (c)      The aggregate outstanding principal Dollar Amount of all
Eurocurrency Advances in currencies other than Dollars does not and would not
exceed the Maximum Foreign Currency Amount.

             (d)      In the case of an Advance proposed to be made to a
Non-U.S. Subsidiary Borrower, the aggregate principal Dollar Amount of Revolving
Loans and Facility LCs made to or issued for the account of the Non-U.S.
Subsidiary Borrowers do not and would not exceed the Maximum Non-U.S. Subsidiary
Borrower Amount.

             (e)      There exists no Default or Unmatured Default.

             (f)      The representations and warranties contained in Article V
are true and correct as of such Borrowing Date except to the extent any such
representation or warranty is


59

--------------------------------------------------------------------------------


stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.

             (g)      There exists no material adverse change in the business,
financial condition, operations or prospects of the Borrowers or any of the
Borrower’s Subsidiaries since the Borrower’s consolidated financial statements
as of December 31, 2004 (it being understood and agreed that consummation of the
Thomas Industries Acquisition shall not constitute such a material adverse
change).

             (h)      There exists no litigation which would reasonably be
expected to result in a Material Adverse Effect.

             (i)      All legal matters incident to the making of such Credit
Extension shall be reasonably satisfactory to the Lenders and their counsel.

        Each Borrowing Notice with respect to each such Advance, each notice of
borrowing with respect to any Swing Line Loan and each request for the issuance
of a Facility LC pursuant to Section 2.23, shall constitute a representation and
warranty by the applicable Borrower that the conditions contained in Sections
4.3(b), (c), (d), (e) and (f) have been satisfied.

ARTICLE V:     REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to the Lenders that:

        5.1.      Existence and Standing. Each of the Borrower and its
Subsidiaries is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

        5.2.      Authorization and Validity. The Borrower has the corporate
power and authority and legal right to execute and deliver the Borrower Credit
Documents and to perform its obligations thereunder. The execution and delivery
by the Borrower of the Borrower Credit Documents and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Borrower Credit Documents constitute legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

        5.3.      No Conflict; Government Consent. Neither the execution and
delivery by the Borrower of the Borrower Credit Documents, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries
or (ii) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation (or other comparable constituent document) or by-laws (or other
comparable governing document) or (iii) the provisions of any indenture,
instrument or agreement to which the


60

--------------------------------------------------------------------------------


Borrower or any of its Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on the Property of
the Borrower or a Subsidiary pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Borrower Credit Documents.

        5.4.      Financial Statements. The December 31, 2004 audited
consolidated financial statements of the Borrower and its Subsidiaries
heretofore delivered to the Lenders were prepared in accordance with generally
accepted accounting principles in effect on the respective dates such statements
were prepared and fairly present the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such dates and the
consolidated results of their operations for the respective periods then ended.

        5.5.      Material Adverse Change. Since December 31, 2004, there has
been no change in the business, Property, condition (financial or otherwise) or
results of operations of the Borrower and its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

       5.6.      Taxes. The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided. As of the date of this Agreement, the United States
income tax returns of the Borrower and its Subsidiaries have been audited by the
Internal Revenue Service through the fiscal year ended December 31, 2002. No tax
liens in an aggregate amount in excess of $100,000 have been filed and no claims
are being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

        5.7.      Litigation and Contingent Obligations. Except as set forth on
Schedule 4 hereto, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their officers, threatened against or affecting the Borrower or any of its
Subsidiaries which, if adversely determined, could have a Material Adverse
Effect. Other than any liability incident to any litigation, arbitration or
proceedings which could not reasonably be expected to have a Material Adverse
Effect, no Borrower has any material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.

        5.8.      Subsidiaries. Schedule 5 hereto contains an accurate list of
all of the presently existing Subsidiaries of the Borrower, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by the Borrower or other
Subsidiaries together with a calculation, as of the quarter ended immediately
prior to the date hereof, of such Subsidiaries’ total assets as a percentage of
consolidated total assets. All of the issued and outstanding shares of capital
stock or other ownership interests of


61

--------------------------------------------------------------------------------


such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

        5.9.      ERISA. The Unfunded Liabilities of all Single Employer Plans
do not in the aggregate exceed $10,000,000. Neither the Borrower nor any other
member of the Controlled Group has failed to make a required contribution or
payment to any Multiemployer Plan or made a complete or partial withdrawal from
a Multiemployer Plan. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Borrower nor any other members of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.

        5.10.      Accuracy of Information. No information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Agent, the LC
Issuer, the Swing Line Lender or to any Lender in connection with the
negotiation of, or compliance with, the Credit Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

        5.11.      Regulation U. Margin stock (as defined in Regulation U)
constitutes less than 25% of those assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder.

        5.12.      Material Agreements. Neither the Borrower nor any Subsidiary
is a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.

        5.13.      Compliance With Laws. The Borrower and its Subsidiaries have
complied in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof, having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property.
Except for matters identified on Schedule 6 hereto, neither the Borrower nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable federal, state
and local environmental, health and safety statutes and regulations or the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.

        5.14.      Ownership of Property. On the date of this Agreement, the
Borrower and its Subsidiaries have good title, free of all Liens other than
those permitted by Section 6.17, to all of the Property and assets reflected in
the financial statements referred to in Section 5.4 as owned


62

--------------------------------------------------------------------------------


by it. The Borrower and each of its Subsidiaries owns (or is licensed to use)
all Intellectual Property which is necessary or appropriate in any material
respect for the conduct of its respective business as conducted on the date of
this Agreement, without any material conflict with the rights of any other
Person. Neither the Borrower nor any Subsidiary is aware of (i) any material
existing or threatened infringement or misappropriation of any of its
Intellectual Property by any third party or (ii) any material third party claim
that any aspect of the business of the Borrower or any Subsidiary (as conducted
on the date of this Agreement) infringes or will infringe upon, any Intellectual
Property or other property right of any other Person.

        5.15.      Labor Matters. There are no labor controversies pending
against the Borrower or any Subsidiary which could reasonably be expected to
have a Material Adverse Effect. The Borrower and each of its Subsidiaries are in
substantial compliance in all material respects with the Fair Labor Standards
Act, as amended.

        5.16.      Investment Company Act. Neither the Borrower nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

        5.17.      Public Utility Holding Company Act. Neither the Borrower nor
any Subsidiary is a “holding company” or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

        5.18.      Insurance. The Borrower and its Subsidiaries maintain with
financially sound and reputable insurance companies insurance for property,
casualty, business interruption and liability losses in such amounts and
covering such risks as is consistent with sound business practice.

        5.19.     Special Representations and Warranties of each Non-U.S.
Subsidiary Borrower. Each Non-U.S. Subsidiary Borrower which may be a party
hereto or which may become a party hereto after the date hereof represents and
warrants to the Lenders as provided in this Section 5.19 that:

             (a)     Existence and Standing. Such Non-U.S. Subsidiary Borrower
is a company duly organized and validly existing and in good standing under the
laws of its jurisdiction of organization (hereinafter referred to as its “Home
Country”) and has all requisite authority to conduct its business as it is now
being conducted except where the failure to have such requisite authority would
not have a Material Adverse Effect.

              (b)      Authorization and Validity. Such Non-U.S. Subsidiary
Borrower has the requisite power and authority and legal right to execute and
deliver the Non-U.S. Subsidiary Borrower Credit Documents to which its is a
party and to perform its obligations thereunder. The execution and delivery by
such Non-U.S. Subsidiary Borrower of the Non-U.S. Subsidiary Borrower Credit
Documents to which it is a party and the performance by it of its obligations
thereunder have been duly authorized by proper corporate proceedings, and such
Non-U.S. Subsidiary Borrower Credit Documents constitute legal, valid and
binding obligations of such Non-U.S.


63

--------------------------------------------------------------------------------


Subsidiary Borrower enforceable against such Non-U.S. Subsidiary Borrower in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.

             (c)     No Conflict; Government Consent. Neither the execution and
delivery by such Non-U.S. Subsidiary Borrower of the Non-U.S. Subsidiary
Borrower Credit Documents to which it is a party, nor the consummation by it of
the transactions therein contemplated to be consummated by it, nor compliance by
such Non-U.S. Subsidiary Borrower with the provisions thereof will violate any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on such Non-U.S. Subsidiary Borrower or any of its Subsidiaries or such
Non-U.S. Subsidiary Borrower’s or any of its Subsidiaries’ articles of
association (or other comparable constituent documents) or the provisions of any
indenture, instrument or agreement to which such Non-U.S. Subsidiary Borrower or
any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on the Property of
such Non-U.S. Subsidiary Borrower or any of its Subsidiaries pursuant to the
terms of any such indenture, instrument or agreement in any such case which
violation, conflict, default, creation or imposition could reasonably be
expected to have a Material Adverse Effect. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental agency is required to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, any of the Non-U.S.
Subsidiary Borrower Credit Documents to which it is a party.

             (d)     Filing. To ensure the enforceability or admissibility in
evidence of this Agreement and any promissory notes requested to be issued
hereunder by any Non-U.S. Subsidiary Borrower in its Home Country, it is not
necessary that this Agreement or any such promissory notes or any other document
be filed or recorded with any court or other authority in its Home Country or
that any stamp or similar tax be paid to or in respect of this Agreement or any
such promissory notes of such Non-U.S. Subsidiary Borrower. The qualification by
any Lender or the Agent for admission to do business under the laws of its Home
Country does not constitute a condition to, and the failure to so qualify does
not affect, the exercise by any Lender or the Agent of any right, privilege, or
remedy afforded to any Lender or the Agent in connection with the Non-U.S.
Subsidiary Borrower Credit Documents to which such Non-U.S. Subsidiary Borrower
is a party or the enforcement of any such right, privilege, or remedy against
such Non-U.S. Subsidiary Borrower. The performance by any Lender or the Agent of
any action required or permitted under the Credit Documents will not (i) violate
any law or regulation of such Non-U.S. Subsidiary Borrower’s Home Country or any
political subdivision thereof, (ii) result in any tax (including any withholding
tax) or other monetary liability to such party pursuant to the laws of such
Non-U.S. Subsidiary Borrower’s Home Country or political subdivision or taxing
authority thereof or otherwise (provided that, should any such action result in
any such tax or other monetary liability to the Lender or the Agent, the
Borrower hereby agrees to indemnify such Lender or the Agent, as the case may
be, against (x) any such tax or other monetary liability and (y) any increase in
any tax or other monetary liability which results from such action by such


64

--------------------------------------------------------------------------------


Lender or the Agent and, to the extent the Borrower makes such indemnification,
the incurrence of such liability by the Agent or any Lender will not constitute
a Default) or (iii) violate any rule or regulation of any federation or
organization or similar entity of which such Non-U.S. Subsidiary Borrower’s Home
Country is a member.

             (e)     No Immunity. Neither such Non-U.S. Subsidiary Borrower nor
any of its assets is entitled to immunity from suit, execution, attachment or
other legal process. Such Non-U.S. Subsidiary Borrower’s execution and delivery
of the Non-U.S. Subsidiary Borrower Credit Documents to which it is a party
constitute, and the exercise of its rights and performance of and compliance
with its obligations under such Credit Documents will constitute, private and
commercial acts done and performed for private and commercial purposes.

ARTICLE VI:     COVENANTS

        During the term of this Agreement from and after the Initial Funding
Date, unless the Required Lenders shall otherwise consent in writing:

        6.1      Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Agent (which shall promptly provide copies to the Lenders):

(i)  

Within 90 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in generally accepted principles of accounting and
required or approved by the Borrower’s independent certified public accountants)
audit report certified by independent certified public accountants, acceptable
to the Lenders, prepared in accordance with Agreement Accounting Principles on a
consolidated and consolidating basis (consolidating statements need not be
certified by such accountants) for itself and the Subsidiaries, including
balance sheets as of the end of such period, related profit and loss and
reconciliation of surplus statements, and a statement of cash flows, accompanied
by (a) any letter prepared by said accountants regarding internal controls and
addressed to the board of directors of the Borrower and (b) a certificate of
said accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof.


(ii)  

Within 45 days after the close of the first three quarterly periods of each of
its fiscal years, for itself and the Subsidiaries, consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer as being



65

--------------------------------------------------------------------------------


 

prepared, to the best of his or her knowledge in accordance with Agreement
Accounting Principles, consistently applied, subject to normal year-end audit
adjustments.


(iii)  

Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit F hereto signed by its chief
financial officer showing the calculations necessary to determine compliance
with Sections 6.20, 6.21 and 6.22 of this Agreement and stating that no Default
or Unmatured Default exists, or if any Default or Unmatured Default exists,
stating the nature and status thereof.


(iv)  

As soon as possible and in any event not later than the last Business Day in
February of each fiscal year commencing with the fiscal year beginning
January 1, 2006, a copy of the plan and forecast (including a projected balance
sheet, income statement and statement of cash flow) of the Borrower and its
Subsidiaries for the upcoming fiscal year prepared in such detail as shall be
reasonably satisfactory to the Agent.


(v)  

As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the chief financial officer of the Borrower, describing said
Reportable Event and the action which the Borrower proposes to take with respect
thereto.


(vi)  

As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect.


(vii)  

Promptly upon the furnishing thereof to the shareholders of the Borrower, copies
of all financial statements, reports and proxy statements so furnished.


(viii)  

Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the Commission (other than routine filings relating
solely to employee benefit plans and filings on Forms 3, 4 or 5 regarding
insider trading activities). In the event the Borrower is no longer required to
file reports with the Commission, the Borrower need not furnish such reports to
the Agent, but nonetheless shall provide the Agent the financial statements
previously contained in such reports.



66

--------------------------------------------------------------------------------


(ix)  

Promptly after the execution thereof, copies of all material amendments to any
of the Receivables Purchase Documents.


(x)  

Such other information (including non-financial information) as the Agent or any
Lender may from time to time reasonably request.


        6.2      Use of Proceeds. The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Advances, Swing Line Loans and Facility
LCs to repay certain existing Indebtedness, for working capital purposes, for
general corporate purposes, including, without limitation, for the Thomas
Industries Acquisition and other Acquisitions permitted by Section 6.15 hereof,
and to repay outstanding Advances and Reimbursement Obligations. After it has
become a party hereto, each Non-U.S. Subsidiary Borrower will use the proceeds
of the Revolving Credit Advances and Facility LCs for working capital and
general corporate purposes, including, without limitation, for Acquisitions
permitted by Section 6.15 hereof, and to repay its outstanding Advances and
Reimbursement Obligations. The Borrower and each Non-U.S. Subsidiary Borrower
will not, nor will they permit any Subsidiary to, use any of the proceeds of the
Advances either (i) to purchase or carry any “margin stock” (as defined in
Regulation U) or (ii) to make any other Acquisition (except as specifically
permitted by Section 6.15). Notwithstanding anything herein to the contrary,
Facility LCs may be applied for by the Borrower hereunder for the benefit of the
Borrower’s Subsidiaries.

        6.3      Notice of Default. After knowledge thereof shall have come to
the attention of an Authorized Officer of any Borrower, such Borrower will give
prompt notice in writing to the Agent, and the Agent shall promptly notify each
other Lender, of the occurrence of any Default or Unmatured Default and of any
other development, financial or otherwise, which could reasonably be expected to
have a Material Adverse Effect.

        6.4      Conduct of Business. The Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as conducted on the
date of this Agreement, or as conducted on the date of its formation, in the
case of any Non-U.S. Subsidiary Borrower or other Subsidiary that may be formed
after the date hereof, and to do all things necessary to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the Borrower and its Subsidiaries may consummate the Tax
Restructuring and may dissolve any inactive or dormant Subsidiaries with de
minimis or immaterial assets.

        6.5      Taxes. The Borrower will, and will cause each Subsidiary to,
pay when due all taxes, assessments and governmental charges and levies upon it
or its income, profits or Property, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside.

        6.6      Insurance. The Borrower will, and will cause each Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
for property, casualty, business


67

--------------------------------------------------------------------------------


interruption and liability losses in such amounts and covering such risks as is
consistent with sound business practice, and the Borrower will furnish to Agent,
upon request of the Agent or any Lender, a certificate setting forth in summary
form, the nature and extent of the insurance maintained pursuant to this
provision and such other information as shall be reasonably requested. The
Borrower will, within ten (10) Business Days of its receipt of notice of
termination or cancellation of any products liability or other liability
insurance policy insuring the Borrower or any of its Subsidiaries (other than
any such notice with respect to the expiration of any such policy at the end of
its stated term when renewal of such policy, or the obtaining of a substantially
equivalent policy with a different insurer, is not expected to be a problem),
give written notice thereof to the Lenders.

        6.7      Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all applicable federal, state and local environmental,
health and safety statutes and regulations; provided, however, neither the
Borrower nor any Subsidiary shall be required to comply with any such laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards if
its failure to comply therewith could not, in the aggregate, have a Material
Adverse Effect.

        6.8      Maintenance of Property and Books and Records. The Borrower
will, and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep all of its tangible personal and real Property in
good repair, working order and condition, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times. The Borrower will, and will
cause each Subsidiary to, do all things necessary to maintain, preserve, protect
all of its Intellectual Property including, without limitation, perform each of
its respective obligations under any and all license agreements and other
contracts and agreements evidencing or relating to Intellectual Property, using
the same in interstate or foreign commerce, properly marking such Intellectual
Property and maintaining all necessary and appropriate governmental
registrations (both domestic and foreign). The Borrower will keep and maintain,
and cause each of its Subsidiaries to keep and maintain, in all material
respects, proper books of record and account in which entries in conformity with
Agreement Accounting Principles (in the case of the Borrower and the Domestic
Subsidiaries) and generally accepted accounting principles in the applicable
jurisdiction (in the case of the Foreign Subsidiaries) shall be made of all
dealings and transactions in relation to their respective businesses and
activities.

        6.9      Inspection. The Borrower will, and will cause each Subsidiary
to, permit the Lenders, at their cost, by their respective representatives and
agent, during normal business hours, to inspect any of the Property, corporate
books and financial records of the Borrower and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
reasonably designate.


68

--------------------------------------------------------------------------------


        6.10      Subsidiaries. The Borrower will cause each Person (other than
a SPV) that becomes a direct or indirect Subsidiary of the Borrower after the
date of this Agreement (whether as the result of an Acquisition, creation, or
otherwise) to execute and deliver a Subsidiary Guaranty to and in favor of the
Agent, the Swing Line Lender, the LC Issuer and the Lenders (together with an
opinion of counsel, corporate resolutions and such other corporate documentation
as the Agent may reasonably request, all in form and substance satisfactory to
the Agent), in each case within 30 days after becoming a direct or indirect
Subsidiary of the Borrower. Notwithstanding the foregoing, in the case of a
Foreign Subsidiary, or a Domestic Subsidiary owned by a Foreign Subsidiary, no
such Subsidiary shall be required to give, execute and deliver a Subsidiary
Guaranty if the delivery of such Subsidiary Guaranty would either (i) cause the
undistributed earnings of any such Foreign Subsidiary, or Domestic Subsidiary
owned by a Foreign Subsidiary, to be treated as a deemed dividend to the
Borrower for federal income tax purposes or (ii) be limited on account of legal
or financial limitations imposed by the jurisdiction of organization of such
Subsidiary (or the parent of such Subsidiary) or other relevant jurisdictions
having authority over such Subsidiary, in which event the terms of Section 6.15
shall be applicable.

        6.11      Dividends. The Borrower will not, nor will it permit any
Subsidiary to, declare or pay any dividends on its capital stock (other than
dividends payable in its own capital stock) or redeem, repurchase or otherwise
acquire or retire any of its capital stock at any time outstanding, except that:

(i)  

Any Subsidiary may declare and pay dividends to the Borrower or to a
Wholly-Owned Subsidiary of the Borrower.


(ii)  

Any Subsidiary may declare and pay dividends to a Subsidiary other than a
Wholly-Owned Subsidiary of the Borrower so long as at the time of and upon
giving effect to each such dividend (a) the Borrower shall be in compliance with
Section 6.22 and (b) no other Default or Unmatured Default shall exist.


(iii)  

The Borrower may declare or pay any dividends on its capital stock or redeem,
repurchase or otherwise acquire or retire any of its capital stock at any time
outstanding so long as at the time of and upon giving effect to each such
dividend, repurchase, acquisition or retirement, (a) the Borrower shall be in
compliance with Section 6.22 and (b) no other Default or Unmatured Default shall
exist.


(iv)  

The Borrowers may declare and pay dividends and redeem, repurchase or otherwise
acquire or retire any of its capital stock under the Tax Restructuring.


        6.12      Indebtedness. The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(i)  

The Loans.


(ii)  

Indebtedness existing on the date hereof and described in Schedule 7 hereto.



69

--------------------------------------------------------------------------------


(iii)  

Contingent Obligations permitted by Section 6.16.


(iv)  

Hedging Obligations entered into in the ordinary course of business as bona fide
hedges against interest rate or commodity price fluctuations and not for
speculative purposes.


(v)  

Indebtedness of one or more Subsidiaries to the Borrower, but only to the extent
permitted by clauses (vi), (x) and (xii) of Section 6.15.


(vi)  

Indebtedness incurred in connection with the Receivables Purchase Documents,
provided, that Receivables Facility Attributed Indebtedness incurred in
connection therewith does not exceed $100,000,000 in the aggregate at any time.


(vii)  

Indebtedness incurred by Foreign Subsidiaries of the Borrower (excluding
Obligations incurred hereunder) in an amount not to exceed $25,000,000 in the
aggregate at any time.


(viii)  

Additional Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount at any one time outstanding not to exceed the greater of (a)
$65,000,000 or (b) ten percent (10%) of Consolidated Net Worth.


(ix)  

Indebtedness under the Senior Subordinated Notes.


(x)  

Intercompany Indebtedness incurred as a result of the Tax Restructuring.


        6.13      Merger. The Borrower will not, nor will it permit any
Subsidiary to, merge or consolidate with any other Person, except that:

(i)  

A Subsidiary may merge with the Borrower (so long as the Borrower is the
surviving corporation).


(ii)  

A Subsidiary may merge with a Wholly-Owned Subsidiary (so long as a Wholly-Owned
Subsidiary is the surviving corporation).


(iii)  

The Borrower or a Subsidiary may merge with any other Person subject to the
terms and conditions of clause (xi) of Section 6.15.


(iv)  

Mergers and consolidations may be made in connection with the Tax Restructuring.


        6.14      Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property, to any other
Person except for (i) sales of inventory in the ordinary course of business,
(ii) the sale, discount, or transfer of delinquent accounts receivable in the
ordinary course of business for purposes of collection only, (iii) occasional
sales, leases or other dispositions of immaterial assets for consideration not
less than fair market value, (iv) sales, leases or other dispositions of assets
that are obsolete or have negligible fair


70

--------------------------------------------------------------------------------


market value; (v) sales of equipment for a fair and adequate consideration (but
if replacement equipment is necessary for the proper operation of the business
of the seller, the seller must promptly replace the sold equipment); (vi) any
transfer of an interest in Receivables, Receivables and Related Security,
accounts or notes receivable on a limited recourse basis under the Receivables
Purchase Documents, provided that such transfer qualifies as a legal sale and as
a sale under Agreement Accounting Principles and that the amount of Receivables
Facility Attributed Indebtedness does not exceed $100,000,000 at any one time
outstanding; and (vi) transactions contemplated in connection with the Tax
Restructuring; provided, however, that the aggregate amount of Property of the
Borrower and its Subsidiaries leased, sold or disposed of pursuant to any of
clauses (ii) through (vi) of this Section (excluding any equipment which has
been promptly replaced) during the twelve-month period ending with the month in
which any such lease, sale or other disposition occurs shall not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries.

        6.15      Investments and Acquisitions; Guaranty or Pledge Documentation
for New Subsidiaries. The Borrower will not, nor will it permit any Subsidiary
to, make or suffer to exist any Investments (including without limitation, loans
and advances to, and other Investments in, Subsidiaries), or commitments
therefor, or to create any Subsidiary or to become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except:

(i)  

Short-term obligations (i.e., maturing within one year) of, or fully guaranteed
by, the United States of America.


(ii)  

Commercial paper rated A-l or better by Standard and Poor’s Ratings Group, a
division of McGraw Hill Corporation or P-l or better by Moody’s Investors
Service, Inc.


(iii)  

Certificates of deposit issued by and time deposits with commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$100,000,000.


(iv)  

Money-market funds or money-market mutual funds which (a) seek to maintain a
constant net asset value, (b) maintain fund assets under management having an
aggregate market value of at least $500,000,000 and (c) invest primarily in
Investments referred to in clauses (i) through (iii) above.


(v)  

Demand deposit accounts maintained in the ordinary course of business.


(vi)  

Investments in existence on the date of this Agreement and described in Schedule
8 hereto.


(vii)  

Current trade and customer accounts receivable that are for goods furnished or
services rendered in the ordinary course of business and that are payable on
terms customary in the trade, including the existing floor plan program offered
to distributors of the Borrower’s products.



71

--------------------------------------------------------------------------------


(viii)  

Investments evidenced by promissory notes executed by customers of the Borrower
and payable to the Borrower in an aggregate principal amount not to exceed
$500,000 at any one time outstanding.


(ix)  

Investments in the SPVs (a) required in connection with the Receivables Purchase
Documents and (b) resulting from the transfers permitted by Section 6.14 (vi).


(x)  

Loans, capital contributions and other Investments made subsequent to the date
of this Agreement, whether in existing Subsidiaries, new Subsidiaries or Persons
which are not Subsidiaries of the Borrower; provided, that (a) the aggregate
amount of such Investments to Persons which are not Obligor Subsidiaries or a
Non-U.S. Subsidiary Borrower of Borrower made during the term of this Agreement
either (I) does not exceed $40,000,000 (exclusive of the Thomas Industries
Acquisition) or (II) is made in connection with the Tax Restructuring, and (b)
the Borrower shall have complied with Section 6.10 in respect of each Subsidiary
not identified on Schedule 5 hereto.


(xi)  

Acquisitions of other Persons made by the Borrower or a Subsidiary subsequent to
the date of this Agreement; provided, that (a) except with respect to a proposed
Acquisition where the aggregate consideration to be paid by the Borrower or such
Subsidiary, as applicable, plus any consideration paid in connection with
Acquisitions (other than the Thomas Industries Acquisition) made by the Borrower
during the immediately preceding twelve month period (or, if the date of such
Acquisition is prior to the first anniversary of the Initial Funding Date, the
period from such date extending back to the Initial Funding Date) is less than
$25,000,000, the Borrower shall have supplied the Lenders, at least 15 days
prior to any such proposed Acquisition, with historic financial statements for
the Person to be acquired (which financial statements shall include the four
most recently completed fiscal quarters of such Person, but which need not be
audited) and pro forma financial statements for such Person and the Borrower on
a combined and consolidated basis, in a manner acceptable to the Agent, which
shall demonstrate in the reasonable judgment of the Agent that, if such
Acquisition were to be consummated, together with Acquisitions made by the
Borrower in the twelve months preceding the proposed Acquisition, the Leverage
Ratio would not exceed the Required Ratio (it being understood and agreed that
if such historic and pro forma financial statements demonstrate, in the
reasonable judgment of the Agent, that the Leverage Ratio would exceed the
Required Ratio, the Required Lenders’ consent shall be required for consummation
of the proposed Acquisition); (b) upon giving effect to each such Acquisition
(1) the Person so acquired by the Borrower shall have either been merged into
the Borrower or such Subsidiary (with the Borrower or such Subsidiary as the
surviving entity) or such Person shall have become a Wholly-Owned Subsidiary of
the Borrower (and the Borrower shall have complied with Section 6.10 in respect
of such Subsidiary) and (2) no Default or Unmatured Default does exist or would
exist after giving effect to the proposed Acquisition; (c) prior to the date of
such Acquisition, such



72

--------------------------------------------------------------------------------


 

Acquisition shall have been approved by the board of directors and, if
applicable, the shareholders of the Person whose stock or assets are being
acquired in connection with such Acquisition and no claim or challenge has been
asserted or threatened by any shareholder or director of such Person which could
reasonably be expected to have a material adverse effect on such Acquisition or
a Material Adverse Effect; and (d) as of the date of any such Acquisition, all
approvals required in connection with such Acquisition shall have been obtained.
As used herein, “Required Ratio” means (i) 4.00 to 1.0 for the four-quarter
periods ending on or before September 30, 2006, (ii) 3.75 to 1.0 for the
four-quarter periods ending on or before September 30, 2008 and (iii) 3.50 to
1.0 for the four-quarter periods ending on December 31, 2008 and at the end of
each fiscal quarter thereafter.


(xii)  

Loans, capital contributions and other Investments among the Borrower, the
Non-U.S. Subsidiary Borrowers and the Obligor Subsidiaries.


(xiii)  

The Thomas Industries Acquisition.


For the purposes of this Section 6.15, Investments and Acquisitions shall be
valued at their initial principal amount, or cost, as the case may be, without
giving effect to any interest or dividends paid thereon or any appreciation or
depreciation in the market value thereof; provided, however, that Investments
consisting of loans and advances shall be valued at the principal amount thereof
then remaining unpaid.

In addition to the foregoing provisions, the Borrower will not, nor will it
permit any consolidated Subsidiary to, create or acquire a Subsidiary (a “New
Subsidiary”) other than in connection with an Acquisition permitted hereunder or
pursuant to any transaction that is permitted by or not otherwise prohibited by
this Agreement; provided that (1) upon the creation or acquisition of each New
Subsidiary (other than a SPV), the Borrower shall, and shall cause each such New
Subsidiary to, comply with Section 6.10; (2) upon the creation or acquisition of
each New Subsidiary which is a Material Domestic Subsidiary or a Material
Foreign Subsidiary (other than a SPV), the Borrower shall or shall cause its
applicable Domestic Subsidiary which is the parent of such Material Domestic
Subsidiary or Material Foreign Subsidiary to promptly (but in any event within
30 days (in the case of the pledge of equity in a Material Domestic Subsidiary)
and 60 days (in the case of the pledge of equity in a Material Foreign
Subsidiary) following the creation or acquisition thereof, subject, in the case
of a Non-U.S. Subsidiary Borrower, to the conditions set forth in Section 4.2)
to execute a Pledge Agreement with respect to 100% of the capital stock and
other equity interests of such Material Domestic Subsidiary and 65% of the
voting capital stock and other equity interests of such Material Foreign
Subsidiary; and (3) in either case, shall deliver appropriate corporate
resolutions, opinions and other documentation in form and substance satisfactory
to the Agent in connection therewith. In addition to the foregoing provisions,
if any Subsidiary becomes a Material Domestic Subsidiary or a Material Foreign
Subsidiary (other than a SPV) (whether through investment, add-on acquisitions,
growth or otherwise), the Borrower shall or shall cause its applicable Domestic
Subsidiary which is the parent of such Material Domestic Subsidiary or Material
Foreign Subsidiary to promptly (but in


73

--------------------------------------------------------------------------------


any event within 30 days (in the case of the pledge of equity in a Material
Domestic Subsidiary) or 60 days (in the case of the pledge of equity in a
Material Foreign Subsidiary) following the end of the fiscal quarter during
which such Subsidiary becomes a Material Domestic Subsidiary or a Material
Foreign Subsidiary) execute a Pledge Agreement with respect to 100% (in the case
of a Material Domestic Subsidiary) or 65% (in the case of a Material Foreign
Subsidiary) of the voting capital stock and other equity interests of such
Subsidiary; and shall deliver appropriate corporate resolutions, opinions and
other documentation in form and substance satisfactory to the Agent in
connection therewith; provided, however, that no Pledge Agreement in respect of
a Material Foreign Subsidiary acquired pursuant to the Thomas Industries
Acquisition shall be required to be delivered hereunder until the date which is
sixty (60) days after the Initial Funding Date (or such later date as the Agent
may agree to in the exercise of its reasonable discretion; it being understood
and agreed that the failure to deliver such Pledge Agreements by such date or
such later date shall constitute a Default under Section 7.3).

        6.16      Contingent Obligations and Off Balance Sheet Liabilities. The
Borrower will not, nor will it permit any Subsidiary to, make or suffer to exist
any Contingent Obligation (including, without limitation, any Contingent
Obligation with respect to the obligations of a Subsidiary) or Off Balance Sheet
Liabilities, except (i) by endorsement of instruments for deposit or collection
in the ordinary course of business, (ii) Facility LCs issued hereunder, (iii)
the Parent Guaranty and the Subsidiary Guaranties, (iv) litigation indemnities
in favor of Cooper existing on the date of this Agreement, (v) an additional
aggregate amount not to exceed $15,000,000 at any one time outstanding
consisting of Letters of Credit (excluding all Facility LCs, but including all
Existing LCs) issued upon the application of the Borrower (but not any
Subsidiary); (vi) Contingent Obligations of the Borrower with respect to the
obligations of any Subsidiary or other Person in which the Borrower has a direct
or indirect Investment, provided that the aggregate amount of all such
Contingent Obligations, when added to the aggregate amount of all outstanding
Investments permitted by clause (x) of Section 6.15, shall not at any time
exceed $20,000,000; (vii) Contingent Obligations of any Obligor Subsidiary which
is a party to a Subsidiary Guaranty consisting of a guaranty by such Obligor
Subsidiary of the Indebtedness evidenced by the Senior Subordinated Notes;
(viii) Off Balance Sheet Liabilities which are included in the definition of
Consolidated Total Debt provided the Borrower is in compliance with the
financial covenants of this Agreement; (ix) Contingent Obligations of the
Borrower or any of its Subsidiaries arising under the Receivables Purchase
Documents; (x) Contingent Obligations of the Borrower or any of its Subsidiaries
consisting of a guaranty of any Hedging Obligations of the Borrower or its
Subsidiaries owing to any Lender or Affiliate of a Lender it its separate
capacity as the hedge counterparty or provider thereunder, but only to the
extent such Hedging Obligations are permitted under Section 6.12(iv) and (xi)
Contingent Obligations under letters of credit identified in Schedule 7 hereto.

        6.17      Liens. The Borrower will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:

(i)  

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without



74

--------------------------------------------------------------------------------


 

penalty, or are being contested in good faith and by appropriate proceedings and
for which adequate reserves in accordance with generally accepted principles of
accounting shall have been set aside on its books.


(ii)  

Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.


(iii)  

Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.


(iv)  

Utility easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or the Subsidiaries.


(v)  

Good faith deposits incurred in the ordinary course of business to secure public
or statutory obligations, to secure or in lieu of surety bonds, or in connection
with bids or contracts (including, without limitation, the purchase or lease of
real estate).


(vi)  

Liens securing judgments or orders for the payment of money, or surety or appeal
bonds with respect to any such judgment or order, in an aggregate amount not
exceeding $1,000,000, so long as no Default exists with respect thereto under
Section 7.9.


(vii)  

The interest of a lessor under any conditional sale or Capitalized Lease to the
Borrower so long as the related Indebtedness is permitted by Section 6.12.


(viii)  

Any Lien on any asset securing Indebtedness permitted by Section 6.12 which is
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 90 days after the acquisition thereof.


(ix)  

Any Lien existing on any asset of any Person at the time such Person becomes a
Subsidiary or is merged or consolidated with or into the Borrower or a
Subsidiary, provided that the Indebtedness secured by each such Lien is
permitted by Section 6.12.


(x)  

Liens existing on the date hereof and described in Schedule 9 hereto which
secure Indebtedness in existence on the date of this Agreement.



75

--------------------------------------------------------------------------------


(xi)  

Liens arising out of any renewal, extension or refinancing of any Indebtedness
secured by any Lien permitted by any of clauses (vii), (viii), (ix) or (x)
above, so long as the principal amount of such Indebtedness in not increased
thereby and such Indebtedness is not secured by any additional Property.


(xii)  

Liens in favor of the United States of America or any state thereof, or any
department, agency or instrumentality or political subdivision thereof, in favor
of any other country or political subdivision, to secure partial, progress,
advance or other payments pursuant to any contract or statute or to secure any
Indebtedness permitted by Section 6.12 and incurred or guaranteed for the
purpose of financing or refinancing all or any part of the purchase price of
Property subject to such Liens, or the cost of constructing or improving the
Property subject to such Liens, including, without limitation, Liens incurred in
connection with pollution control, industrial revenue or similar tax-advantaged
financings; provided the aggregate amount of Indebtedness secured under this
clause (xii) shall not exceed $20,000,000.


(xiii)  

Liens in favor of the Agent granted pursuant to any Collateral Document.


(xiv)  

Liens arising under the Receivables Purchase Documents, so long as the related
Indebtedness is permitted by Section 6.12.


        6.18      Rentals. The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist obligations for Rentals in
excess of $25,000,000 during any one fiscal year on a non-cumulative basis in
the aggregate for the Borrower and its Subsidiaries.

        6.19      Affiliates. The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (i) Permitted Receivables Transfers, (ii)
transactions in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length transaction
and (iii) in connection with the Tax Restructuring.

        6.20      Minimum Consolidated Interest Coverage Ratio. The Borrower
will not, as of the last day of any fiscal quarter of the Borrower, commencing
with the first fiscal quarter-end after the Initial Funding Date, permit the
Consolidated Interest Coverage Ratio for the period of four fiscal quarters
ending on such day, to be less than (i) 2.75 to 1.0 for the four-quarter periods
ending on or before September 30, 2006 and (ii) 3.00 to 1.0 for the four-quarter
periods ending on December 31, 2006 and at the end of each fiscal quarter
thereafter.

        6.21      Minimum Consolidated Net Worth. The Borrower will not at any
time subsequent to the Initial Funding Date permit Consolidated Net Worth to be
less than the sum of (i) $500,000,000 plus (ii) 50% of Consolidated Net Income
(if positive) for each fiscal quarter of


76

--------------------------------------------------------------------------------


the Borrower commencing with the first fiscal quarter ending after the Initial
Funding Date and concluding with the fiscal quarter ending most recently prior
to the date of determination, but without deduction for any fiscal quarter in
which there is a loss.

        6.22      Maximum Leverage Ratio. The Borrower will not, as of the last
day of any fiscal quarter of the Borrower, commencing with the first fiscal
quarter-end after the Initial Funding Date, permit the Leverage Ratio for the
period of four consecutive fiscal quarters ending on such day, to be greater
than (i) 4.25 to 1.0 for the four-quarter periods ending on or before September
30, 2006, (ii) 4.00 to 1.0 for the four-quarter periods ending on or before
September 30, 2008 and (iii) 3.75 to 1.0 for the four-quarter periods ending on
December 31, 2008 and at the end of each fiscal quarter thereafter.

        6.23      Capital Expenditures. The Borrower will not, nor will it
permit any Subsidiary to, expend, or be committed to expend, during any period
of twelve consecutive months on a non-cumulative basis an amount for
Consolidated Capital Expenditures in the aggregate for the Borrower and its
Subsidiaries which exceeds five percent (5%) of consolidated revenues for such
twelve-month period, calculated in each case as of the end of each
fiscal-quarter for the twelve months then ended.

        6.24      Pledge Agreements. The Borrower shall not at any time permit
the aggregate assets of all of the Borrower’s Subsidiaries in connection with
which the Agent has not received a pledge of the required equity pursuant to a
Pledge Agreement in accordance with Section 6.15 to exceed fifteen percent (15%)
of consolidated total assets of the Borrower and its Subsidiaries.

ARTICLE VII:     DEFAULTS

        The occurrence of any one or more of the following events shall
constitute a Default:

        7.1      Any representation or warranty made (or deemed made pursuant to
Section 4.3 of this Agreement, any relevant provision of any Pledge Agreement or
any relevant provision of any Subsidiary Guaranty) by the Borrower or any
Subsidiary to the Lenders, the Swing Line Lender, the LC Issuer or the Agent
under or in connection with this Agreement, any Credit Extension, any Subsidiary
Guaranty, any Pledge Agreement or any certificate or information delivered in
connection with this Agreement, any Credit Extension or any other Credit
Document shall be materially false on the date as of which made.

        7.2      Nonpayment of (a) any Reimbursement Obligation or the principal
of any Loan when due, or (b) interest upon any Loan or Reimbursement Obligation
or of any fee payable pursuant to Section 2.7 or Section 2.23(d) within five
days after the same becomes due, or (c) any other obligations under any of the
Credit Documents not referred to in clauses (a) and (b) above within five days
after receipt by the applicable Borrower of a written demand therefor from the
Agent or any Lender, as applicable.

        7.3      The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3 or any of Sections 6.10 through 6.19.


77

--------------------------------------------------------------------------------


        7.4      The breach by any Borrower (other than a breach which
constitutes a Default under Section 7.1, 7.2 or 7.3) of any of the terms or
provisions of this Agreement, and such breach continues for 30 days after the
first to occur of (i) the date the applicable Borrower first knows of such
breach or (ii) the date the applicable Borrower receives written notice from any
Lender (acting through the Agent) of such breach.

        7.5      Failure of the Borrower or any of its Subsidiaries to pay any
Material Indebtedness when due; or either (i) the Borrower or any of its
Subsidiaries shall default in the performance of any term, provision or
condition contained in any agreement or agreements under which any Material
Indebtedness was created or is governed (and any applicable grace period(s)
expressly set forth therein shall have expired) or (ii) any other event shall
occur or condition exist (including any “Amortization Event” or event of like
import in connection with the Receivables Purchase Facility), (a) the effect of
which (under either clause (i) or (ii), as the case may be) is to cause, or to
permit the holder or holders of such Material Indebtedness to cause, such
Material Indebtedness to become due prior to its stated maturity; or any
Material Indebtedness of the Borrower or any of its Subsidiaries shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof or (b) if such
event or condition shall occur under any Receivables Purchase Documents, the
effect thereof is to (x) terminate the reinvestment of collections or proceeds
of Receivables and Related Security under any Receivables Purchase Document
(other than a termination resulting solely from the request of the Borrower or
any of its Subsidiaries), or (y) cause the replacement of, or permit the
investors thereunder to replace, the Person then acting as servicer for the
related Receivables Purchase Facility; or the Borrower or any of its
Subsidiaries shall not pay, or shall admit in writing its inability to pay, its
debts generally as they become due.

        7.6      The Borrower or any of its Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief with respect to it under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.

        7.7      Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property; or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 60 consecutive days.


78

--------------------------------------------------------------------------------


        7.8      Any court, government or governmental agency shall condemn,
seize or otherwise appropriate, or take custody or control (each a
“Condemnation”), of all or any portion of the Property of the Borrower or any of
its Subsidiaries, which, when taken together with all other Property of the
Borrower and its Subsidiaries, or any of them, so Condemned during the
twelve-month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion of the consolidated Property of the Borrower
and its Subsidiaries.

        7.9      The Borrower or any of its Subsidiaries shall fail within 30
days to pay, bond or otherwise discharge any one or more judgments or orders for
the payment of money in excess of $1,000,000 (other than any judgment for which
a financially sound and reputable insurer has admitted in writing liability) in
the aggregate, which are not stayed on appeal or otherwise being appropriately
contested in good faith with adequate reserves set aside on its books in
accordance with generally accepted accounting principles.

        7.10      The Unfunded Liabilities of all Single Employer Plans shall
exceed in the aggregate $10,000,000; or any Reportable Event shall occur in
connection with any Plan; or the Borrower or any of its Subsidiaries or any
other member of the Controlled Group shall become party to any Multiemployer
Plan.

        7.11      Except for matters identified on Schedule 6 hereto, the
Borrower or any of its Subsidiaries shall be the subject of any proceeding or
investigation pertaining to the release by the Borrower or any of its
Subsidiaries or any other Person of any toxic or hazardous waste or substance
into the environment, or any violation of any federal, state or local
environmental, health or safety law or regulation, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

        7.12      Any Change in Control shall occur.

        7.13      Other than in connection with any transactions which shall be
permitted by the terms hereof or of any other Credit Document or which shall
otherwise have been approved in writing by Required Lenders (or, if required by
the terms of Section 8.3 and Section 8.4, all of the Lenders), the Borrower
shall cease to own at least 80% of the capital stock of each Obligor Subsidiary
and each Non-U.S. Subsidiary Borrower.

        7.14      The Parent Guaranty, any Subsidiary Guaranty or any Pledge
Agreement shall fail to remain in full force or effect; or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of the
Parent Guaranty, any Subsidiary Guaranty or any Pledge Agreement; or the
Borrower or any Subsidiary shall fail to comply with any of the terms or
provisions of the Parent Guaranty, any Subsidiary Guaranty or any Pledge
Agreement to which it is a party and any grace or cure period set forth therein
shall have expired; or the Borrower or any Subsidiary denies that it has any
further liability under the Parent Guaranty, any Subsidiary Guaranty or any
Pledge Agreement to which it is a party, or gives notice to such effect.

        7.15      Any of the following shall occur: (i) any Credit Document
shall for any reason fail to create a valid and perfected first priority
security interest in any collateral purported to be


79

--------------------------------------------------------------------------------


covered thereby, except as permitted by the terms of any Credit Document, (ii)
any Credit Document shall fail to remain in full force or effect, (iii) any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Credit Document, or (iv) any Borrower shall fail to
comply with any of the terms or provisions of any Credit Document.

ARTICLE VIII:     ACCELERATION, DEFAULTING LENDERS, WAIVERS, AMENDMENTS AND
REMEDIES

        8.1      Remedies.

             (a)      If any Default described in Section 7.6 or 7.7 occurs with
respect to any Borrower, the Commitments of the Lenders hereunder (and the
obligation of the Swing Line Lender to make Swing Line Loans and the obligation
of a LC Issuer to issue Facility LCs) shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Agent, the Swing Line Lender, the LC Issuer or any
Lender. If any other Default occurs and is continuing, the Required Revolving
Lenders may terminate or suspend the Revolving Loan Commitments of the Lenders
(and the obligation of the Swing Line Lender to make Swing Line Loans and the
obligation of a LC Issuer to issue Facility LCs), the Required Lenders may
terminate or suspend the other Commitments of the Lenders, or the Required
Lenders may declare the Obligations to be due and payable, or both, whereupon
the Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which each Borrower hereby
expressly waives. The Agent shall notify the Borrowers of any action taken by
the Required Revolving Lenders or the Required Lenders pursuant to the preceding
sentence.

             (b)      In addition, each Borrower agrees that upon the occurrence
and during the continuance of any Default, it shall, if requested at any time by
the Agent upon instruction from the Required Revolving Lenders, pay (and, in the
case of any of the Defaults specified in Section 7.6 or 7.7 with respect to any
Borrower, forthwith, without any demand or the taking of any other action by the
Agent or any Lender, it shall pay) to the Agent an amount in immediately
available funds equal to the then aggregate amount of the LC Obligations
attributable to it (in the applicable currency or currencies of the Facility LCs
under which such LC Obligations arose) to be held as security therefor for the
benefit of the Revolving Loan Lenders and the LC Issuer (it being understood and
agreed that no Non-U.S. Subsidiary Borrower shall be required to make any such
payments with respect to any LC Obligations incurred by the Borrower).

             (c)      If, within 30 days after acceleration of the maturity of
the Obligations or termination of the Commitments of the relevant Lenders
hereunder (and the obligation of the Swing Line Lender to make Swing Line Loans
and the obligation of the LC Issuer to issue Facility LCs) as a result of any
Default (other than any Default as described in Section 7.6 or 7.7 with respect
to any Borrower) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Agent shall, by notice to the
Borrowers, rescind and annul such acceleration and/or termination.


80

--------------------------------------------------------------------------------


        8.2      Defaulting Lender. In the event that any Lender fails to fund
its Revolving Loan Percentage or Term Loan Percentage, as applicable, of any
Advance requested or deemed requested by any Borrower which such Lender is
obligated to fund under the terms of this Agreement (the funded portion of such
Advance being hereinafter referred to as a “Non Pro Rata Loan”), until the
earlier of such Lender’s cure of such failure and the termination of the
Commitments, the proceeds of all amounts thereafter repaid to the Agent by the
applicable Borrower and otherwise required to be applied to such Lender’s share
of all other Obligations pursuant to the terms of this Agreement shall be
advanced to the applicable Borrower by the Agent (“Cure Loans”) on behalf of
such Lender to cure, in full or in part, such failure by such Lender, but shall
nevertheless be deemed to have been paid to such Lender in satisfaction of such
other Obligations. Notwithstanding anything in this Agreement to the contrary:

(i)  

the foregoing provisions of this Section 8.2 shall apply only with respect to
the proceeds of payments of Obligations and shall not affect the conversion or
continuation of Loans pursuant to Section 2.10;


(ii)  

any such Lender shall be deemed to have cured its failure to fund its Revolving
Loan Percentage or Term Loan Percentage of any Advance at such time as an amount
equal to such Lender’s original Revolving Loan Percentage or Term Loan
Percentage, as applicable, of the requested principal portion of such Advance is
fully funded to the applicable Borrower, whether made by such Lender itself or
by operation of the terms of this Section 8.2, and whether or not the Non Pro
Rata Loan with respect thereto has been repaid, converted or continued;


(iii)  

amounts advanced to the applicable Borrower to cure, in full or in part, any
such Lender’s failure to fund its Revolving Loan Percentage or Term Loan
Percentage, as applicable, of any Advance shall bear interest at the rate
applicable to Loans which are Floating Rate Loans, in effect from time to time,
and for all other purposes of this Agreement shall be treated as if they were
Floating Rate Loans;


(iv)  

regardless of whether or not a Default has occurred or is continuing, and
notwithstanding the instructions of the applicable Borrower as to its desired
application, all repayments of principal which, in accordance with the other
terms of this Agreement, would be applied to the outstanding Floating Rate Loans
shall be applied first, ratably to all Floating Rate Loans constituting Non Pro
Rata Loans, second, ratably to Floating Rate Loans other than those constituting
Non Pro Rata Loans or Cure Loans and, third, ratably to Floating Rate Loans
constituting Cure Loans (it being understood and agreed that all payments of
principal made by any Non-U.S. Subsidiary Borrower shall be applied as set forth
above only to Loans made to such Non-U.S. Subsidiary Borrower);


(v)  

for so long as and until the earlier of any such Lender’s cure of the failure to
fund its Revolving Loan Percentage or Term Loan Percentage, as applicable, of
any Advance and the termination of the Commitments, the term “Required Lenders”
for purposes of this Agreement shall include those applicable Lenders (excluding
all Lenders whose failure to fund their respective applicable Percentages of
such Advance have not



81

--------------------------------------------------------------------------------


 

been so cured) whose Percentage represents at least fifty-one percent (51%) of
the aggregate Percentages of such Lenders; and


(vi)  

for so long as and until any such Lender’s failure to fund its Revolving Loan
Percentage or Term Loan Percentage, as applicable, of any Advance is cured in
accordance with Section 8.2(ii), (A) such Lender shall not be entitled to and
the Borrowers shall not be required to pay any facility fees with respect to its
Commitments and (B) such Lender shall not be entitled to and the Borrowers shall
not be required to pay any letter of credit fees which would otherwise be
payable to such Lender.


        8.3      Amendments. Subject to the provisions of this Article VIII, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders), the Borrower and (after it has become a party hereto) each Non-U.S.
Subsidiary Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Credit Documents or
changing in any manner the rights of the Lenders or the Borrowers hereunder or
thereunder or waiving any Default hereunder; provided, that no such supplemental
agreement shall, without the consent of each Lender directly affected thereby:

             (a)      Increase (other than pursuant to and in accordance with
Section 2.27) or decrease the amount of, the Commitment of any Lender (except
for a ratable decrease in the Commitments of all Lenders) or otherwise subject
any Lender to any additional obligation; or

             (b)      Reduce the principal of or rate of interest on any Loan,
any Reimbursement Obligation or any fees hereunder or reduce the amount of any
principal payment of the Term Loan required by Section 2.3(d); or

             (c)      Postpone the date fixed for any payment of principal of or
interest on any Loan, any Reimbursement Obligation or any fees hereunder (other
than modifications to the provisions relating to Designated Prepayments (as
defined in Section 2.4(d)) of the Loans and other Obligations); or

             (d)      Extend the Revolving Loan Termination Date or the Term
Loan Final Maturity Date, or otherwise extend the term of the Commitment of any
Lender; or

             (e)      Change the definition of Required Lenders or the
percentage of the Commitments, the Outstanding Credit Exposures or the
Outstanding LC Exposures, or the number of Lenders, which shall be required for
the Lenders or any of them to take any action under this Section 8.3 or any
other provision of the Credit Documents; or

             (f)      Permit any Borrower to assign any of its rights or
obligations under this Agreement; or

             (g)      Other than in connection with any transactions which shall
be permitted by the terms hereof or of any other Credit Document or which shall
otherwise have been


82

--------------------------------------------------------------------------------


approved in writing by Required Lenders (or, if required by the other terms of
this Section 8.3. all of the Lenders), release the Borrower or any Subsidiary
from all or any portion of its guaranty liability under its respective Parent
Guaranty or Subsidiary Guaranty; or

             (h)      Other than in connection with any transactions which shall
be permitted by the terms hereof or of any other Credit Document or which shall
otherwise have been approved in writing by Required Lenders (or, if required by
the other terms of this Section 8.3, all of the Lenders), release any of the
collateral pledged pursuant to the Pledge Agreements;

             (i)      Waive the requirements of Section 4.1(i), ; or

             (j)      Amend or waive any of the provisions of this Section 8.3.

        No amendment of any provision of this Agreement relating to the Agent,
the Swing Line Lender or the LC Issuer shall be effective without the written
consent of the Agent, the Swing Line Lender or the LC Issuer, as the case may
be. The Agent may waive payment of the fee required under Section 12.3.2 without
obtaining the consent of any other party to this Agreement.

        8.4.      Preservation of Rights. No delay or omission of the Lenders,
the Swing Line Lender or the Agent to exercise any right under the Credit
Documents shall impair such right or be construed to be a waiver of any Default
or Unmatured Default or an acquiescence therein, and the making of a Loan or
issuance of a Letter of Credit notwithstanding the existence of a Default or
Unmatured Default or the inability of the applicable Borrower to satisfy the
conditions precedent to such Loan shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Credit Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.3, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Credit Documents or by law afforded shall be cumulative and all shall be
available to the Agent and the Lenders until the Obligations have been paid in
full.

ARTICLE IX:     GENERAL PROVISIONS

        9.1.      Survival of Representations. All representations and
warranties of the Borrowers contained in this Agreement shall survive delivery
of this Agreement and the making of the Loans herein contemplated.

        9.2.      Governmental Regulation. Anything contained in this Agreement
to the contrary notwithstanding, no Lender shall be obligated to extend credit
to any Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.


83

--------------------------------------------------------------------------------


        9.3.      Taxes. Any taxes (excluding federal income taxes on the
overall net income of any Lender and except as otherwise provided in Section
2.22) or other similar assessments or charges made by any governmental or
revenue authority in respect of the Credit Documents shall be paid by the
applicable Borrower, together with interest and penalties, if any. As of the
date of this Agreement, neither the Borrower nor any Lender is aware of any such
taxes, assessments or charges.

        9.4.      Headings. Section headings in the Credit Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Credit Documents.

        9.5.      Entire Agreement. The Credit Documents embody the entire
agreement and understanding among the Borrowers, the Agent and the Lenders and,
on and after the Initial Funding Date but subject to Section 9.10 and Article
XIV, supersede all prior agreements and understandings among the Borrowers, the
Agent and the Lenders relating to the subject matter thereof including, without
limitation, the Existing Credit Agreement (other than contingent indemnity
obligations which are stated to survive the termination thereof).

        9.6.      Several Obligations; Benefits of this Agreement. The
respective obligations of the Lenders hereunder are several and not joint and no
Lender shall be the partner or agent of any other (except to the extent to which
the Agent is authorized to act as such). The failure of any Lender to perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns; provided, however, that the parties
hereto expressly agree that each Arranger shall enjoy the benefits of the
provisions of Sections 9.7, 9.12 and 10.10 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

        9.7.      Expenses; Indemnification. The Borrower and each Non-U.S.
Subsidiary Borrower shall reimburse the Agent and each Arranger for any costs,
internal charges and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Agent and such Arranger, which
attorneys may be employees of the Agent or such Arranger) paid or incurred by
the Agent or any Arranger in connection with the preparation, negotiation,
execution, delivery, syndication, amendment, modification and administration of
the Credit Documents. The Borrower and each Non-U.S. Subsidiary Borrower also
agree to reimburse the Agent, the Swing Line Lender, any LC Issuer, the
Arrangers and the Lenders for any costs, internal charges and out-of-pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys for
the Agent, the Swing Line Lender, any LC Issuer, the Arrangers and the Lenders,
which attorneys may be employees of the Agent, the Swing Line Lender, any LC
Issuer, the Arrangers or the Lenders and other advisors and professionals
engaged by the Agent or the Arrangers) paid or incurred by the Agent, the Swing
Line Lender, any LC Issuer, any Arranger or any Lender in connection with the
collection and enforcement of the Credit Documents. The Borrower and each
Non-U.S. Subsidiary Borrower further agree to indemnify the Agent, the Swing
Line Lender, any LC Issuer, each Arranger and each Lender, its directors,
officers and employees


84

--------------------------------------------------------------------------------


against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Agent, the Swing Line Lender, an LC
Issuer, any Arranger or any Lender is a party thereto) (collectively “Losses”)
which any of them may pay or incur arising out of or relating to this Agreement,
the other Credit Documents, the transactions contemplated hereby or the direct
or indirect application or proposed application of the proceeds of any Credit
Extension hereunder. The obligations of each Borrower under this Section shall
survive the termination of this Agreement; provided, however, that no Borrower
shall be obligated to indemnify any Lender, the Agent, the Swing Line Lender,
any Arranger or any LC Issuer with respect to Losses which arise solely from
such Lender’s, Agent’s Swing Line Lender’s, Arranger’s or LC Issuer’s gross
negligence or willful misconduct. Notwithstanding anything to the contrary
herein, no Borrower shall be liable to reimburse the Agent, the Swing Line
Lender, the LC Issuers, the Arrangers or any of the Lenders in respect of
disputes which arise or Losses which are incurred by the Agent, the Swing Line
Lender, the LC Issuers, the Arrangers or any of the Lenders which arise solely
as a result of an action or failure to act on the part of the Agent, the Swing
Line Lender, an LC Issuer, an Arranger or a Lender and which do not relate in
any way to actions or failures to act on the part of the applicable Borrower or
any of the Borrower’s Subsidiaries. Without otherwise limiting the foregoing, it
is understood and agreed that no Non-U.S. Subsidiary Borrower shall be obligated
to indemnify any Lender, the Agent, the Swing Line Lender, any Arranger or any
LC Issuer with respect to any amounts determined to be attributable to Loans
made to, or Obligations incurred by or on behalf of, the Borrower.

        9.8.      Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Agent with
sufficient counterparts so that the Agent may furnish one to each of the
Lenders.

        9.9.      Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles.

        9.10.      Prior Agreement. The Borrower, the Lenders and the Agent
agree that, upon (i) the execution and delivery of this Agreement by the Lenders
and (ii) the satisfaction (or waiver by the aforementioned parties) of the
conditions precedent set forth in Section 4.1, the terms and provisions of the
Existing Credit Agreement shall be amended, superseded and restated in their
entirety by the terms and provisions of this Agreement. This Agreement is not
intended to and shall not constitute a novation of the Existing Credit Agreement
or the indebtedness created thereunder. The commitment of each Lender that is a
party to the Existing Credit Agreement shall, on the Initial Funding Date,
automatically be deemed amended and the only Commitments shall be those
hereunder; provided, however, that the commitment of each lender under the
Existing Credit Agreement that is not a Lender under this Agreement shall
terminate on the Initial Funding Date.

        9.11.      Severability of Provisions. Any provision in any Credit
Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that


85

--------------------------------------------------------------------------------


jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of all Credit Documents
are declared to be severable.

        9.12.      Nonliability of Lenders. The relationship between the
Borrowers on the one hand and the Lenders, the Swing Line Lender, the LC Issuers
and the Agent on the other hand shall be solely that of borrower and lender.
Neither the Agent, the Arrangers, the Swing Line Lender, the LC Issuers nor any
Lender shall have any fiduciary responsibilities to any Borrower or vice versa.
Neither the Agent, the Arrangers, the Swing Line Lender, the LC Issuers nor any
Lender undertakes any responsibility to the Borrowers to review or inform any
Borrower of any matter in connection with any phase of the Borrowers’ business
or operations.

        9.13.      CHOICE OF LAW. THE CREDIT DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

        9.14.      CONSENT TO JURISDICTION. THE BORROWERS, THE AGENT, THE LC
ISSUER AND EACH LENDER EACH HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN
CHICAGO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT
DOCUMENTS AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST EITHER BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY EITHER
BORROWER AGAINST THE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE
AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY CREDIT DOCUMENT
SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

        9.15.      WAIVER OF JURY TRIAL. THE BORROWERS, THE AGENT, THE LC ISSUER
AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY CREDIT
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

        9.16.      Agent for Service of Process. Upon becoming a party hereto,
each Non-U.S. Subsidiary Borrower hereby irrevocably appoints the Borrower as
its agent for service of process


86

--------------------------------------------------------------------------------


in any proceeding referred to in Section 9.14 of this Agreement and agrees that
service of process in any such proceeding may be made by mailing or delivering a
copy thereof to it care of Borrower at its address for notices set forth in
Article XIII of this Agreement.

        9.17.      Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from any Borrower pursuant to this Agreement in
confidence, except for disclosure (i) to other Lenders and their respective
Affiliates, (ii) to legal counsel, accountants, and other professional advisors
to that Lender or to a Transferee, (iii) to regulatory officials exercising
regulatory functions over or with respect to any Lender, (iv) to any Person as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which that Lender is a party, and (vi) as permitted
by Section 12.4.

        9.18.      USA Patriot Act Notification. The following notification is
provided to the Borrowers pursuant to Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when any
Borrower opens an account, the Agent and the Lenders will ask for such
Borrower’s name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify such Borrower.
The Agent and the Lenders may also ask to see such Borrower’s legal
organizational documents or other identifying documents.

ARTICLE X:     THE AGENT

        10.1.      Appointment. JPMorgan is hereby appointed Agent hereunder and
under each other Credit Document, and each of the Lenders irrevocably authorizes
the Agent to act as the contractual representative of such Lender with the
rights and duties as expressly set forth herein. The Agent agrees to act as such
upon the express conditions contained in this Article X. The Agent shall not
have a fiduciary relationship in respect of any Borrower or any Lender by reason
of this Agreement.

        10.2.      Powers. The Agent shall have and may exercise such powers
under the Credit Documents as are specifically delegated to the Agent by the
terms of each thereof, together with such powers as are reasonably incidental
thereto. The Agent shall have no implied duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Credit Documents to be taken by the Agent.

        10.3.      General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to any Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Credit Document or in connection herewith or therewith except
for its or their own gross negligence or willful misconduct.


87

--------------------------------------------------------------------------------


        10.4.      No Responsibility for Loans, Recitals, etc. Neither the Agent
nor any of its directors, officers, agents or employees shall be responsible for
or have any duty to ascertain, inquire into, or verify (i) any statement,
warranty or representation made in connection with any Credit Document or any
borrowing hereunder; (ii) the performance or observance of any of the covenants
or agreements of any obligor under any Credit Document, including, without
limitation, any agreement by any Borrower to furnish information directly to
each Lender; (iii) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered to the Agent; (iv) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (v) the validity, effectiveness or genuineness of any Credit
Document or any other instrument or writing furnished in connection therewith.
The Agent shall have no duty to disclose to the Lenders information that is not
required to be furnished by a Borrower to the Agent at such time, but is
voluntarily furnished by a Borrower to the Agent (either in its capacity as
Agent or in its individual capacity).

        10.5.      Action on Instructions of Lenders. The Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Credit Document in accordance with written instructions signed
by the Required Lenders (except to the extent Section 8.3 requires the unanimous
consent of all Lenders), and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Agent shall
be fully justified in failing or refusing to take any action hereunder and under
any other Credit Document unless it shall first be indemnified to its
satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

        10.6.      Employment of Agents and Counsel. The Agent may execute any
of its duties as Agent hereunder and under any other Credit Document by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning all matters pertaining to the agency hereby created and its
duties hereunder and under any other Credit Document.

        10.7.      Reliance on Documents; Counsel. The Agent shall be entitled
to rely upon any notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.

        10.8.      Agent’s Reimbursement and Indemnification. The Lenders agree
to reimburse and indemnify the Agent ratably in proportion to their respective
Commitments or, if the Commitments have terminated, their Outstanding Credit
Exposure (i) for any amounts not reimbursed by any Borrower for which the Agent
is entitled to reimbursement by the applicable Borrower pursuant to Section 9.7,
(ii) for any other expenses incurred by the Agent on behalf of the Lenders, in
connection with the collection and enforcement of the Credit Documents and (iii)
for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs,


88

--------------------------------------------------------------------------------


expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of the Credit Documents or any other document delivered in connection
therewith or the transactions contemplated thereby, or the enforcement of any of
the terms thereof or of any such other documents, provided that no Lender shall
be liable for any of the foregoing to the extent any of the foregoing arise from
the gross negligence or willful misconduct of the Agent. The obligations of the
Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

        10.9.      Rights as a Lender. In the event the Agent is a Lender, the
Agent shall have the same rights and powers hereunder and under any other Credit
Document as any Lender and may exercise the same as though it were not the
Agent, and the term “Lender” or “Lenders” shall, at any time when the Agent is a
Lender, unless the context otherwise indicates, include the Agent in its
individual capacity. The Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Credit Document,
with the Borrowers or any of the Borrower’s Subsidiaries in which such Borrower
or such Subsidiary is not restricted hereby from engaging with any other Person.
The Agent, in its individual capacity, is not obligated to remain a Lender.

        10.10.      Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent, the Arrangers or any
other Lender and based on the financial statements prepared by the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Credit
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Credit Documents.

        10.11.      Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right to appoint a successor Agent on behalf of the Lenders and the
Borrowers, with the Borrower’s consent (provided such consent may not be
unreasonably withheld or delayed and provided further no such consent shall be
required if a Default shall have occurred and be continuing). If no successor
Agent shall have been so appointed by the Required Lenders or consented to by
the Borrower (if such consent is required) within thirty days after the
resigning Agent’s giving notice of its intention to resign, then the resigning
Agent may appoint, on behalf of the Borrowers and the Lenders, a successor
Agent. If the Agent has resigned and no successor Agent has been appointed, the
Lenders may perform all the duties of the Agent hereunder and each Borrower
shall make all payments in respect of its respective Obligations to the
applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Agent shall be deemed to be appointed hereunder until such
successor Agent has accepted the appointment. Any such successor Agent shall be
a commercial bank


89

--------------------------------------------------------------------------------


having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation of the Agent, the resigning Agent shall be
discharged from its duties and obligations hereunder and under the Credit
Documents. After the effectiveness of the resignation of an Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Agent hereunder and under the other Credit Documents.

        10.12.      Agent’s Fees. The Borrowers agree to pay to the Agent and
the Lenders, for their own respective accounts, the fees agreed to by the
Borrower pursuant to that certain letter agreement dated March 31, 2005, or as
otherwise agreed from time to time (it being understood and agreed that no
Non-U.S. Subsidiary Borrower shall be liable for payment of any fees determined
to be attributable to the Borrower).

        10.13.      Execution of Guarantees and Collateral Documents. The
Lenders, the Swing Line Lender and the LC Issuers hereby empower and authorize
the Agent to execute and deliver to the applicable Borrower on their behalf the
Parent Guaranty, Subsidiary Guaranties, Pledge Agreement(s) and all related
agreements, documents or instruments as shall be necessary of appropriate to
effect the purposes of the Parent Guaranty, Subsidiary Guaranties and Pledge
Agreement(s).

        10.14.      Collateral and Guaranty Releases. The Lenders, the Swing
Line Lender and the LC Issuers hereby empower and authorize the Agent to execute
and deliver to the applicable Borrower on their behalf any agreements, documents
or instruments as shall be necessary or appropriate to effect any releases of
any entities’ liability with respect to the Parent Guaranty or any Subsidiary
Guaranty or release of any collateral pledged pursuant to any Pledge Agreement
in connection with any transactions which shall be permitted by the terms hereof
or of any other Credit Document or which shall otherwise have been approved in
writing by the Required Lenders (or, if required by the terms of Section 8.3 and
Section 8.4, all of the Lenders).

        10.15.      No Duties Imposed on Syndication Agents, Co-Documentation
Agents or Arrangers. Except as specifically provided otherwise herein with
respect to the rights and benefits of the Arranger hereunder, none of the
Persons identified on the cover page to this Agreement, the signature pages to
this Agreement or otherwise in this Agreement as a “Syndication Agent”,
“Co-Documentation Agent” or “Arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than if such Person
is a Lender, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Persons identified on the cover page to this Agreement,
the signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent”, “Co-Documentation Agent” or “Arranger” shall have or be
deemed to have any fiduciary duty to or fiduciary relationship with any Lender.
In addition to the agreement set forth in Section 10.10, each of the Lenders
acknowledges that it has not relied, and will not rely, on any of the Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.


90

--------------------------------------------------------------------------------


ARTICLE XI:     SETOFF; RATABLE PAYMENTS

        11.1.      Setoff. In addition to, and without limitation of, any rights
of the Lenders under applicable law, if any Default or Unmatured Default occurs,
any and all deposits (including all account balances, whether provisional or
final and whether or not collected or available) and any other Indebtedness at
any time held or owing by any Lender to or for the credit or account of the
applicable Borrower may be offset and applied toward the payment of the
Obligations owing to such Lender, whether or not the Obligations, or any part
hereof, shall then be due (it being understood and agreed that no deposits of
any Non-U.S. Subsidiary Borrower or Indebtedness held by or owing to any
Non-U.S. Subsidiary Borrower shall be offset by any Lender and applied toward
any Obligations incurred by or on behalf of the Borrower); it being understood
that, in order to effect such setoff, any Lender may combine currencies at the
then-effective buy and sell spot rate of exchange of such Lender with respect to
such currencies.

        11.2.      Ratable Payments. If any Lender, whether by setoff or
otherwise, has payment made to it upon its share of any Advance (other than
payments received pursuant to Sections 3.1, 3.2 or 3.4) in a greater proportion
than that received by any other Lender, such Lender agrees, promptly upon
demand, to purchase a portion of the Loans comprising that Advance held by the
other Lenders so that after such purchase each Lender will hold its ratable
proportion of Loans comprising that Advance. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their Loans. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

        11.3.      Relations Among Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of or
(except as otherwise set forth herein with respect to the Agent) authorized to
act for or on behalf of any other Lender.

        11.4.      Application of Payments. Subject to the provisions of Section
8.2, the Agent shall, unless otherwise specified at the direction of the
Required Lenders which direction shall be consistent with the last sentence of
this Section 11.4, apply all payments and prepayments in respect of any
Obligations and all proceeds of collateral in the following order:

             (a)     first, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Agent;

             (b)     second, to the ratable payment of Obligations in respect of
any fees, expense reimbursements or indemnities then due to the Lenders and the
LC Issuer(s);

             (c)     third, to the ratable payment of interest due in respect of
Loans and LC Obligations;

             (d)     fourth, to the ratable payment or prepayment of principal
outstanding on Loans, Reimbursement Obligations and Hedging Obligations;


91

--------------------------------------------------------------------------------


             (e)     fifth, to provide required cash collateral, if required
pursuant to Section 2.23 and

             (f)     sixth, to the ratable payment of all other Obligations.

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied first, to repay
outstanding Floating Rate Loans, and then to repay outstanding Eurocurrency
Loans with those Eurocurrency Loans which have earlier expiring Interest Periods
being repaid prior to those which have later expiring Interest Periods. The
order of priority set forth in this Section 11.4 and the related provisions of
this Agreement are set forth solely to determine the rights and priorities of
the Agent, the Lenders, the LC Issuer(s) and other holders of Obligations as
among themselves. The order of priority set forth in clauses (b) through (f) of
this Section 11.4 may at any time and from time to time be changed by the
Required Lenders without necessity of notice to or consent of or approval by the
Borrower, or any other Person. The order of priority set forth in clause (a) of
this Section 11.4 may be changed only with the prior written consent of the
Agent.

ARTICLE XII:     BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATION

        12.1.      Successors and Assigns. The terms and provisions of the
Borrower Credit Documents and the Non-U.S. Subsidiary Borrower Credit Documents
shall be binding upon and inure to the benefit of the Borrower and the Non-U.S.
Subsidiary Borrowers, respectively, and the Lenders and their respective
successors and assigns, except that (i) neither the Borrower nor any Non-U.S.
Subsidiary Borrower shall have the right to assign its rights or obligations
under the Borrower Credit Documents or the Non-U.S. Subsidiary Borrower Credit
Documents, respectively, and (ii) any assignment by any Lender must be made in
compliance with Section 12.3. Notwithstanding clause (ii) of this Section, any
Lender may at any time, without the consent of the Borrower, any Non-U.S.
Subsidiary Borrower or the Agent, assign all or any portion of its rights under
the Credit Documents to a Federal Reserve Bank; provided, however, that no such
assignment shall release the transferor Lender from its obligations hereunder.
The Agent may treat any Lender as the owner of the Loans made by such Lender
hereunder for all purposes hereof unless and until such payee complies with
Section 12.3 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with the Agent. Any assignee
or transferee of a Loan agrees by acceptance thereof to be bound by all the
terms and provisions of the Credit Documents. Any request, authority or consent
of any Person, who at the time of making such request or giving such authority
or consent is the owner of any Loan, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Loan.

        12.2.      Participation.

                  12.2.1.      Permitted Participants; Effect. Any Lender may,
in the ordinary course of its business and in accordance with applicable law, at
any time sell to one or more banks or other entities (“Participants”)
participating interests in any Outstanding Credit Exposure owing to such


92

--------------------------------------------------------------------------------


Lender, any Loans owned by such Lender, any Commitment of such Lender or any
other interest of such Lender under the Credit Documents. In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Credit Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of all Loans made by it for
all purposes under the Credit Documents, all amounts payable by each Borrower
under this Agreement shall be determined as if such Lender had not sold such
participating interests, and each Borrower, the LC Issuer and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Credit Documents except that, for
purposes of Sections 3.1, 3.2 or 3.4 hereof, the Participants shall be entitled
to the same rights as if they were Lenders provided however that no Participant
shall be entitled to receive any greater payment under Sections 3.1, 3.2 or 3.4
than the Lender would have been entitled to receive with respect to the rights
participated.

                  12.2.2.      Voting Rights. Each Lender shall retain the sole
right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Credit Documents, other than any
such amendment, modification or waiver which requires the unanimous consent of
the Lenders under Section 8.3 and Section 8.4.

                  12.2.3.      Benefit of Setoff. Each Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Credit
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Credit Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.

        12.3.      Assignments.

                  12.3.1.      Permitted Assignments. Any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time assign to one or more banks or other entities (“Purchasers”) all or any
part of its rights and obligations under the Credit Documents; provided, that,
unless the assignment is to another Lender, an Affiliate thereof or an Approved
Fund and except as the Agent and the Borrower shall otherwise agree, each such
assignment shall be in the minimum principal amount of not less than the lesser
of (i) $5,000,000 in the case of a Revolving Loan Commitment or $1,000,000 in
the case of a Term Loan and (ii) the amount of such Lender’s Commitments or
Loans as of the proposed date of such assignment, and each such assignment shall
be of a constant, and not a varying, percentage of the assigning Lender’s rights
and obligations under this Agreement and the assignment shall cover the same
percentage of such Lender’s commitment, Loans and interest in Facility LCs
(provided that this clause shall not be construed to prohibit the assignment of
a part or all of the assigning Lender’s rights and obligations in respect of one
Facility and not the other Facility). Each such assignment shall be


93

--------------------------------------------------------------------------------


substantially in the form of Exhibit I hereto or in such other form as may be
agreed to by the Agent and the parties thereto. The consent of the Borrower
shall be required prior to an assignment becoming effective with respect to a
Purchaser which is not an Affiliate of a Lender or an Approved Fund (which
consent may not be unreasonably withheld); provided, that if (i) a Default has
occurred and is continuing or (ii) the assignment is pursuant to the physical
settlement of credit derivative transactions, the consent of the Borrower shall
not be required. The consent of the Agent (not to be unreasonably withheld)
shall be required prior to an assignment becoming effective; provided that no
consent of the Agent shall be required for an assignment of all or any portion
of the Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

                  12.3.2.      Effect; Effective Date. Upon Purchaser’s (i)
delivery to the Agent of a notice of assignment, substantially in the form
attached as Exhibit “A” to Exhibit I hereto (a “Notice of Assignment”), together
with any consents required by Section 12.3.1, and (ii) payment of a $3,500 fee
(except in the case of an assignment from a Lender to its Affiliate or Approved
Fund) to the Agent for processing such assignment, such assignment shall become
effective on the effective date specified in such Notice of Assignment. On and
after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Credit Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Credit Documents, to the same extent as if it were an original
party hereto, and no further consent or action by any Borrower, the Lenders, the
LC Issuer or the Agent shall be required to release the transferor Lender with
respect to the percentage of the Aggregate Revolving Loan Commitment and
Outstanding Credit Exposure assigned to such Purchaser. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 12.3.2, the transferor
Lender, the Agent and the Borrowers shall make appropriate arrangements so that,
to the extent promissory notes have been issued to evidence any of the
transferred Loans, replacement promissory notes are issued to the transferor
Lender and a new promissory notes or, as appropriate, replacement promissory
notes are issued to such Purchaser, in each case in principal amounts reflecting
their Commitment, as adjusted pursuant to such assignment. Upon the Purchaser’s
receipt of new or replacement promissory notes, the transferor Lender shall
return its old promissory notes to the applicable Borrower appropriately
legended.

                  12.3.3.      Register. The Agent shall maintain at its address
referred to in Section 13.1 a copy of each assignment delivered to and accepted
by it pursuant to this Section 12.3 and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitments of and
principal amount of the Loans owing to, each Lender from time to time and
whether such Lender is an original Lender or the assignee of another Lender
pursuant to an assignment under this Section 12.3. The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each Borrower, the Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by any Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.


94

--------------------------------------------------------------------------------


        12.4.      Dissemination of Information. Each Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Credit Documents by operation of law (each a “Transferee”)
and any prospective Transferee, or to any direct, indirect, actual or
prospective counterparty (and its advisors) to any swap, derivative or
securitization transaction related to the obligations under this Agreement, any
and all information in such Lender’s possession concerning the creditworthiness
of the Borrower and its Subsidiaries; provided, that each Transferee,
prospective Transferee and such counterparties and advisors agree to be bound by
Section 9.17 of this Agreement.

        12.5.      Tax Treatment. If any interest in any Credit Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 2.18.

ARTICLE XIII:     NOTICES

        13.1.      Giving Notice. Except as otherwise permitted by Section 2.13
with respect to borrowing notices, all notices and other communications provided
to any party hereto under this Agreement or any other Credit Document shall be
given either in writing or by facsimile and addressed or delivered to such party
at its address or facsimile number, as the case may be, set forth below its
signature hereto or at such other address or facsimile number as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if properly transmitted by facsimile, shall be deemed
given when transmitted.

        13.2.      Change of Address. Each Borrower, the Agent, the LC Issuer
and any Lender may each change the address and/or facsimile number for service
of notice upon it by a notice in writing to the other parties hereto.

ARTICLE XIV:     COUNTERPARTS

        This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Borrower, the
Agent, the LC Issuer and the Lenders and each party has notified the Agent by
facsimile or telephone, that it has taken such action.

[Signature Pages Follow]






95

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Agent have executed this Agreement as of the date first above written.



  GARDNER DENVER, INC.



  By:  /s/ Helen W. Cornell

--------------------------------------------------------------------------------

  Print Name:  Helen W. Cornell

--------------------------------------------------------------------------------

  Title:  Vice President, Finance and CFO

--------------------------------------------------------------------------------


  Address:

   1800 Gardner Expressway    Quincy, Illinois 62305

  Attention:  Michael A. Sommer    Treasurer

  Telephone:  (217) 228-8231   Facsimile:  (217) 221-8798









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One,
NA (Main Office Chicago)),
Individually as a Lender, as a LC Issuer, the Swing Line
Lender and as Agent



  By:  /s/ Suzanne Ergastolo

--------------------------------------------------------------------------------

  Print Name:  Suzanne Ergastolo

--------------------------------------------------------------------------------

  Title:  Vice President

--------------------------------------------------------------------------------


  Address:

   One Bank One Plaza    Chicago, Illinois 60670

  Attention:  Suxanne Ergastolo    Mail Code IL1-0360

  Telephone:  (312) 325-3221   Facsimile:  (312) 325-3239









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  BEAR STEARNS CORPORATE LENDING INC.,
Individually as a Lender and as Syndication Agent for the
Term Loan Facility



  By:  /s/ R. Bram Smith

--------------------------------------------------------------------------------

  Print Name:  R. Bram Smith

--------------------------------------------------------------------------------

  Title:  Senior Vice President

--------------------------------------------------------------------------------


  Address:

   383 Madison Avenue    New York NY 10179

  Attention:  Stephen O'Keefe    Vice President

  Telephone:  (212) 272-9430   Facsimile:  (212) 272-9184









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  WACHOVIA BANK,
NATIONAL ASSOCIATION,
Individually as a Lender and as Syndication Agent for the
Revolving Loan Facility



  By:  /s/ Sarah T. Warren

--------------------------------------------------------------------------------

  Print Name:  Sarah T. Warren

--------------------------------------------------------------------------------

  Title:  Director

--------------------------------------------------------------------------------


  Address:

   301 S. College Street    Charlotte, NC 28288

  Attention:   Wachovia Bank, N.A.    Sarah T. Warren - NC0760

  Telephone:  (704) 383-4498   Facsimile:  (704) 383-1625









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  HARRIS TRUST AND SAVINGS BANK,
Individually as a Lender and as
a Co-Documentation Agent for the Revolving Loan Facility



  By:  /s/ Thad D. Rasche

--------------------------------------------------------------------------------

  Print Name:  Thad D. Rasche

--------------------------------------------------------------------------------

  Title:  Vice President

--------------------------------------------------------------------------------


  Address:

   111 W. Monroe St.    Chicago Illinois 60603

  Attention:   Thad D. Rasche    

  Telephone:  (312) 461-5739   Facsimile:  (312) 461-2591









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  NATIONAL CITY BANK OF THE MIDWEST,
Individually as a Lender and as
a Co-Documentation Agent for the Revolving Loan Facility



  By:  /s/ Jennifer L. Kofod

--------------------------------------------------------------------------------

  Print Name:  Jennifer L. Kofod

--------------------------------------------------------------------------------

  Title:  Vice President

--------------------------------------------------------------------------------


  Address:

   One North Franklin Street, Suite 3600    Chicago IL 60613

  Attention:   Jennifer L. Kofod    

  Telephone:  (312) 384-4612   Facsimile:  (312) 384-4666









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  KEYBANK NATIONAL ASSOCIATION,
Individually as a Lender and as a Co-Documentation Agent for
the Revolving Loan Facility



  By:  /s/ Thomas J. Purcell

--------------------------------------------------------------------------------

  Print Name:  Thomas J. Purcell

--------------------------------------------------------------------------------

  Title:  Senior Vice President

--------------------------------------------------------------------------------


  Address:

   127 Public Square - Mailcode: OH-01-27-0628    Cleveland OH 44114

  Attention:   Joshua Mayers    Portfolio Manager

  Telephone:  (216) 689-0213   Facsimile:  (216) 689-4654









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  THE BANK OF TOKYO-MITSUBISHI, LTD.,
Individually as a Lender



  By:  /s/ Tsuguyuki Umene

--------------------------------------------------------------------------------

  Print Name:  Tsuguyuki Umene

--------------------------------------------------------------------------------

  Title:  Deputy General Manager

--------------------------------------------------------------------------------


  Address:

   227 West Monroe Street, Suite 2300    Chicago Illinois 60606

  Attention:   Alex Lam    

  Telephone:  (312) 696-4662   Facsimile:  (312) 696-4535









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  U.S. BANK NATIONAL ASSOCIATION,
Individually as a Lender



  By:  /s/ Heather Hinkelman

--------------------------------------------------------------------------------

  Print Name:  Heather Hinkelman

--------------------------------------------------------------------------------

  Title:  Banking Officer

--------------------------------------------------------------------------------


  Address:

   One US Bank Plaza    St. Louis, MO 63101

  Attention:  Karen Meyer    

  Telephone:  (314) 418-2336   Facsimile:  (314) 418-3859









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  NORDEA BANK FINLAND plc,
Individually as a Lender



  By:  /s/ Gerald E. Chelius

--------------------------------------------------------------------------------

  Print Name:  Gerald E. Chelius

--------------------------------------------------------------------------------

  Title:  SVP Credit

--------------------------------------------------------------------------------


  By:  /s/ Henrik M. Steffensen

--------------------------------------------------------------------------------

  Print Name:  Henrik M. Steffensen

--------------------------------------------------------------------------------

  Title:  First Vice President

--------------------------------------------------------------------------------


  Address:

   437 Madison Avenue    New York NY 10019

  Attention:  Henrik M. Steffensen    Corporate Banking Department

  Telephone:  (212) 318-9303   Facsimile:  (212) 318-9318









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  SCOTIABANC INC.,
Individually as a Lender



  By:  /s/ William E. Zarrett

--------------------------------------------------------------------------------

  Print Name:  William E. Zarrett

--------------------------------------------------------------------------------

  Title:  Managing Director

--------------------------------------------------------------------------------


  Address:

   600 Peachtree St. NE, ste. 2700    Atlanta, GA 30308

  Attention:  William E. Zarrett    Managing Director

  Telephone:  (404) 877-1500   Facsimile:  (404) 888-8995









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  THE BANK OF NEW YORK,
Individually as a Lender



  By:  /s/ Mark Wrigley

--------------------------------------------------------------------------------

  Print Name:  Mark Wrigley

--------------------------------------------------------------------------------

  Title:  Vice President

--------------------------------------------------------------------------------


  Address:

   1 Wall Street, 19th Floor    New York NY 10286

  Attention:  Mark Wrigley    

  Telephone:  (212) 635-6867   Facsimile:  (212) 635-1208









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  FIFTH THIRD BANK,
Individually as a Lender



  By:  /s/ Robert M. Sander

--------------------------------------------------------------------------------

  Print Name:  Robert M. Sander

--------------------------------------------------------------------------------

  Title:  Vice President

--------------------------------------------------------------------------------


  Address:

   8000 Maryland Ave., Suite 1400    St. Louis, MO 63105

  Attention:  Robert M. Sander    

  Telephone:  (314) 889-3389   Facsimile:  (314) 889-3377









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  LASALLE BANK NATIONAL ASSOCIATION,
Individually as a Lender



  By:  /s/ Oscar D. Johnson, Sr.

--------------------------------------------------------------------------------

  Print Name:  Oscar D. Johnson, Sr.

--------------------------------------------------------------------------------

  Title:  First Vice President

--------------------------------------------------------------------------------


  Address:

   135 S. LaSalle Street    Chicago IL 60603

  Attention:  Oscar Johnson Jr.    

  Telephone:  (312) 904-5320   Facsimile:  (312) 904-0432









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  FIRST BANK,
Individually as a Lender



  By:  /s/ Keith M. Schmelder

--------------------------------------------------------------------------------

  Print Name:  Keith M. Schmelder

--------------------------------------------------------------------------------

  Title:  Senior Vice President

--------------------------------------------------------------------------------


  Address:

   135 N. Meramec    Clayton MO 63105

  Attention:  Keith M. Schmelder    

  Telephone:  (314) 854-5409   Facsimile:  (314) 854-5454









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  ASSOCIATED BANK, N.A.,
Individually as a Lender



  By:  /s/ Daniel Holzhauer

--------------------------------------------------------------------------------

  Print Name:  Daniel Holzhauer

--------------------------------------------------------------------------------

  Title:  AVP

--------------------------------------------------------------------------------


  Address:

   401 E. Kilbourn Ave.    Milwaukee WI 53202

  Attention:  Daniel Holzhauer    

  Telephone:  (414) 283-2361   Facsimile:  (414) 283-2300









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  BANK OF AMERICA, N.A.,
Individually as a Lender



  By:  /s/ Jason R. Hickey

--------------------------------------------------------------------------------

  Print Name:  Jason R. Hickey

--------------------------------------------------------------------------------

  Title:  Senior Vice President

--------------------------------------------------------------------------------


  Address:

   800 Market Street, 12th Floor    St. Louis MO 63101

  Attention:  Jason R. Hickey    

  Telephone:  (314) 466-6811   Facsimile:  (314) 466-6499









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  GUARANTY BANK,
Individually as a Lender



  By:  /s/ Robert S. Hays

--------------------------------------------------------------------------------

  Print Name:  Robert S. Hays

--------------------------------------------------------------------------------

  Title:  Senior Vice President

--------------------------------------------------------------------------------


  Address:

   8333 Douglas Avenue    Dallas TX 75225

  Attention:  Robert S. Hays    

  Telephone:  (214) 360-2821   Facsimile:  (214) 360-8908









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  BNP PARIBAS,
Individually as a Lender



  By:  /s/ Gaye Plunkett

--------------------------------------------------------------------------------

  Print Name:  Gaye Plunkett

--------------------------------------------------------------------------------

  Title:  Vice President

--------------------------------------------------------------------------------


  By:  /s/ Tim King

--------------------------------------------------------------------------------

  Print Name:  Tim King

--------------------------------------------------------------------------------

  Title:  Managing Director

--------------------------------------------------------------------------------


  Address:

   209 S. LaSalle St., Ste. 500    Chicago IL 60604

  Attention:  Tim King    

  Telephone:  (312) 977-2203   Facsimile:  (312) 977-1380









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH,
Individually as a Lender



  By:  /s/ Ken Hamilton

--------------------------------------------------------------------------------

  Print Name:  Ken Hamilton

--------------------------------------------------------------------------------

  Title:  Director

--------------------------------------------------------------------------------


  By:  /s/ Richard Cordover

--------------------------------------------------------------------------------

  Print Name:  Richard Cordover

--------------------------------------------------------------------------------

  Title:  Director

--------------------------------------------------------------------------------


  Address:

   150 East 42nd Street    New York New York 10017

  Attention:  Tina Chung    

  Telephone:  (212) 672-5688   Facsimile:  (212) 672-5691









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  MERCANTILE TRUST & SAVINGS BANK,
Individually as a Lender



  By:  /s/ Richard J. Halter

--------------------------------------------------------------------------------

  Print Name:  Richard J. Halter

--------------------------------------------------------------------------------

  Title:  Vice President Credit Administration

--------------------------------------------------------------------------------

  Address:

   440 Maine Street

--------------------------------------------------------------------------------

   Quincy IL 62301

--------------------------------------------------------------------------------

  Attention:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Telephone:  (217) 223-7300

--------------------------------------------------------------------------------

  Facsimile:  (217) 223-5032

--------------------------------------------------------------------------------









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  KBC BANK, NV,
Individually as a Lender



  By:  /s/ William Cavanaugh

--------------------------------------------------------------------------------

  Print Name:  William Cavanaugh

--------------------------------------------------------------------------------

  Title:  Vice President

--------------------------------------------------------------------------------


  By:  /s/ Robert Snauffer

--------------------------------------------------------------------------------

  Print Name:  Robert Snauffer

--------------------------------------------------------------------------------

  Title:  First Vice President

--------------------------------------------------------------------------------


  Address:

   125 West 55th Street, 10th Floor    New York New York 10019

  Attention:  Ms. Rose Pagan    Assistant Vice President

  Telephone:  (212) 541-0657   Facsimile:  (212) 956-5581









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.

--------------------------------------------------------------------------------




  HSBC BANK USA, NATIONAL ASSOCIATION,
Individually as a Lender



  By:  /s/ Bruce Wicks

--------------------------------------------------------------------------------

  Print Name:  Bruce Wicks

--------------------------------------------------------------------------------

  Title:  First Vice President

--------------------------------------------------------------------------------

  Address:

   452 5th Avenue

--------------------------------------------------------------------------------

   New York NY 10018

--------------------------------------------------------------------------------

  Attention:  Bruce Wicks

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Telephone:  (212) 525-2534

--------------------------------------------------------------------------------

  Facsimile:  (212) 525-2555

--------------------------------------------------------------------------------









Signature Page to
Third Amended and Restated Credit Agreement
Gardner Denver, Inc.